Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2486 Filed 12/02/20 Page 1 of 34




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER, and DAREN WADE
 RUBINGH,                                   CIVIL ACTION

                   Plaintiffs,
                                            Case No. 2:20-CV-13134
        v.

 GRETCHEN WHITMER, in her official          Hon. Linda V. Parker
 capacity as Governor of Michigan,
 JOCELYN BENSON, in her official
 capacity as Michigan Secretary of State,
 and MICHIGAN BOARD OF STATE
 CANVASSERS.

                   Defendants.


and

 DEMOCRATIC NATIONAL
 COMMITTEE and MICHIGAN
 DEMOCRATIC PARTY,

                   Intervenor-Defendants.



       INTERVENOR-DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
      MOTION FOR DECLARATORY, EMERGENCY, AND PERMANENT
                      INJUNCTIVE RELIEF
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2487 Filed 12/02/20 Page 2 of 34




                   STATEMENT OF ISSUES PRESENTED


I.    Whether Plaintiffs are entitled to preliminary injunctive relief.

      Intervenor-Defendants’ Answer: No.

II.   Whether Plaintiffs are entitled to permanent injunctive relief.

      Intervenor-Defendants’ Answer: No.




                                          i
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2488 Filed 12/02/20 Page 3 of 34




           CONTROLLING AND APPROPRIATE AUTHORITY

Lance v. Coffman, 549 U.S. 437, 442 (2007)

Bognet v. Sec’y of Commonwealth, No. 20-3214, 2020 WL 6686120 (3d Cir. Nov.
13, 2020)

CenTra, Inc. v. Estrin, 639 F. Supp. 2d 790 (E.D. Mich. 2009)

Donald J. Trump for President, Inc. v. Boockvar, No. 4:20-CV-02078, 2020 WL
6821992 (M.D. Pa. Nov. 21, 2020)

Costantino v. City of Detroit, No. 20-014780-AW (Mich. Cir. Ct. Nov. 13, 2020)




                                        ii
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2489 Filed 12/02/20 Page 4 of 34




                                 INTRODUCTION

      Plaintiffs seek unprecedented and wholly unjustified relief. Based on what

Plaintiffs describe as an international conspiracy to rig the election for Joe Biden,

Plaintiffs now ask this Court to “de-certify” Michigan’s election or “stay the delivery

of the certified results to the Electoral College.” Mot. at 16. Far from preserving the

status quo, Plaintiffs’ requested relief would dramatically alter it by wreaking havoc

on Michigan’s ability to have its chosen slate of electors represented in the Electoral

College and by violating the constitutional rights of millions of Michiganders.

      At the outset, the Court should deny Plaintiffs’ motion because the Court lacks

jurisdiction to hear this case and Plaintiffs have not stated viable constitutional

claims. Nor does the Constitution permit the type of judicial oversight into

Michigan’s election procedures that Plaintiffs seek. Plaintiffs’ motion thus provides

no basis for their extraordinary demand to “decertify” election results.

      Regardless, Plaintiffs have no likelihood of success on the merits given the

paltry “evidence” submitted with their motion. Plaintiffs’ extraordinary claims of

vote-rigging demand extraordinary proof. Instead, Plaintiffs have presented this

Court with scientifically unsound expert reports, wild conspiracy theories, and

speculative allegations of election law violations (many of which have already been

considered and rejected by other courts). Indeed, just yesterday Attorney General

Barr confirmed the Department of Homeland Security and Department of Justice


                                          1
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2490 Filed 12/02/20 Page 5 of 34




have investigated allegations of electoral fraud and the specific claim that voting

machines were hacked and found no substance to those claims. See Ex. 3.

      In short, as detailed in Intervenor-Defendants’ motion to dismiss,

PageID.1908-1941, Plaintiffs cannot even state a plausible claim for relief, let alone

show they are likely to prevail on the merits. Nor do the other injunction factors

favor Plaintiffs. The Court should deny the motion.

                                 BACKGROUND

      A.     The General Election and Pending Post-Election Challenges

      In the weeks leading up to, and on, November 3, 2020, a record 5.5 million

Michiganders voted in the presidential election. Ex. 4. Those votes have been

processed and canvassed by a dedicated team of election officials, operating under

intense scrutiny in the midst of a public health crisis. The presidential election was

not close: by more than 150,000 votes, the people of Michigan decisively chose

Joseph R. Biden, Jr. to be the next President of the United States. See id.

      Dissatisfied with that outcome, the Trump Campaign and its supporters have

sought to accomplish through the courts what they were unable to do at the polls. As

detailed more extensively in Intervenor-Defendants’ motion to dismiss, state court

plaintiffs have already (unsuccessfully) lobbed unsupported charges of mistreatment

of election observers, counting of ineligible ballots, pre-dating of absentee ballots,

ballot tabulators miscounting votes for Trump, and unsecured ballots being delivered



                                          2
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2491 Filed 12/02/20 Page 6 of 34




in large bins or vans. See PageID.1919-1921. Michigan state courts have universally

found these allegations meritless. See id. Additionally, another group of plaintiffs

contesting the election results recently filed a Petition in the Michigan Supreme

Court, raising many of the same issues and claims Plaintiffs raise here, and seeking

strikingly similar relief, including a request to enjoin certification. See PageID.2026-

2080. All of these state court actions remain ongoing.

      B.     Michigan’s Post-Election Procedures and Deadlines

      Under Michigan law, the Michigan State Board of Canvassers was required

to canvass results of the 2020 General Election by November 23, 2020. MCL §

168.842. The State Board did so by a 3-0 vote, certifying the results “for the Electors

of President and Vice President,” among other offices. Ex. 5. That evening,

Governor Whitmer signed the Certificates of Ascertainment for the slate of electors

for Joseph R. Biden and Kamala Harris. Ex. 6. Those certificates have already been

transmitted to and received by the National Archives. See id. There are no procedures

under Michigan law to “de-certify” an election that has already been certified.

      Under the federal statutory timetable unique to presidential elections, the

Electoral College must meet on “the first Monday after the second Wednesday in

December,” 3 U.S.C. § 7—this year, December 14. The federal “safe harbor” date,

which gives conclusive effect to a state’s electoral votes if they are submitted by a

certain date, occurs even earlier—this year, December 8. Id. § 5.



                                           3
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2492 Filed 12/02/20 Page 7 of 34




      Michigan law also sets forth procedures to conduct an audit of an election.

MCL § 168.31a. Secretary of State Benson has already announced the state will

conduct such an audit. Ex. 7.

                                LEGAL STANDARD

      “[A] preliminary injunction is an extraordinary and drastic remedy [] that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” CenTra, Inc. v. Estrin, 639 F. Supp. 2d 790, 806 (E.D. Mich. 2009)

(quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)). The movant “must

establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips

in his favor, and that an injunction is in the public interest.” Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008). Plaintiffs’ motion fails on each of these factors.

      Moreover, a temporary injunction that requests an affirmative act, like the one

Plaintiffs request here to decertify the election, see Mot. at 16, is “tantamount to a

mandatory injunction [and] requires a higher [] burden to issue than required of an

order merely preserving the status quo.” Albino-Martinez v. Adducci, 454 F. Supp.

3d 642, 646 (E.D. Mich. 2020).

      Finally, because Plaintiffs also seek “a stay in the delivery of the certified

results to the Electoral College”—a request which Plaintiffs describe as merely

“preserv[ing] the status quo,” but which could, in reality, have a permanent,



                                            4
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2493 Filed 12/02/20 Page 8 of 34




prejudicial effect on Michigan’s ability to meet the federal safe harbor deadline for

its chosen electors—this Court should require Plaintiffs to demonstrate actual

success on the merits. As the Sixth Circuit has explained, “[w]e ought not to grant

temporary relief which would finally dispose of the case on its merits” unless

plaintiffs have shown they have “prevail[ed] on the merits of the case.” Dunn v.

Retail Clerks Int’l Ass’n, AFL-CIO, Local 1529, 299 F.2d 873, 874 (6th Cir. 1962).

                                    ARGUMENT

I.    Plaintiffs are not likely to succeed on the merits of their claims.

      A.     This Court lacks jurisdiction to hear this case.

      Before even reaching the myriad problems that plague Plaintiffs’ case on the

merits, this Court should first deny Plaintiffs’ motion due to the jurisdictional defects

plainly apparent from their request for a temporary injunction and the federalism

concerns their request raises. Plaintiffs seek a remedy which a federal court cannot

provide, and lack Article III standing. The Court should deny the motion due to these

fatal flaws alone. Indeed, given that well-established principles of abstention warrant

deference to the ongoing state court proceedings, it would be particularly

inappropriate for the Court to impose the dramatically status quo altering relief

plaintiffs seek here. See PageID.1923-1928.

           1. Plaintiffs’ requested relief is barred by the Eleventh Amendment.

      As Intervenor-Defendants detailed in their motion to dismiss, Plaintiffs’

request that a federal court direct a state officer to comply with state law is barred

                                            5
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2494 Filed 12/02/20 Page 9 of 34




under the Eleventh Amendment, regardless of their efforts to dress up their state law

concerns in the clothing of federal claims. See PageID.1926-1928; Pennhurst State

School & Hospital v. Halderman, 469 U.S. 89, 106 (1984).

      Plaintiffs’ emergency motion confirms this fatal flaw. While some of their

allegations concern fantastical conspiracy theories that belong more appropriately in

the fact-free outer reaches of the Internet, see Mot. at 2-5, what Plaintiffs assert at

bottom are violations of the Michigan Election Code. Id. at 5-7. Indeed, in arguing

the merits of their case, Plaintiffs pivot to these less outlandish (though still baseless)

claims, arguing that “Defendants’ intentional actions . . . violated Michigan laws,

including multiple provisions of the Michigan Election Code.” Id. at 9. Plaintiffs

attempt to explain how this failure to follow state law violates the federal

Constitution, see id. at 10-12, but cannot do so. See, e.g., Shipley v. Chicago Bd. of

Election Comm’rs, 947 F.3d 1056, 1062 (7th Cir. 2020) (“A violation of state law

does not . . . transgress against the Constitution.”); Martinez v. Colon, 54 F.3d 980,

989 (1st Cir. 1995) (“[T]he Constitution is not an empty ledger awaiting the entry of

an aggrieved litigant’s recitation of alleged state law violations….”). Plaintiffs ask

for a federal injunction directing a state official to comply with state law, a request

jurisdictionally barred by the Eleventh Amendment.




                                             6
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2495 Filed 12/02/20 Page 10 of 34




           2. Plaintiffs lack standing.

       The Court should also deny Plaintiffs’ motion because Plaintiffs do not have

 standing. See PageID.1928-1931. Standing requires that plaintiffs have suffered an

 injury which is fairly traceable to and redressable by Defendants. Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1547 (2016). Plaintiffs fail all three prongs.

       First, Plaintiffs fail to demonstrate how they have been injured by any of the

 purported violations they allege, all of which are premised on the idea that their votes

 were diluted by illegal votes. Mot. at 10-12. But even if that were true (and it is not)

 such a generalized grievance is one shared by every Michigan voter and does not

 provide Article III standing. See, e.g., Bognet v. Sec’y of Commonwealth, No. 20-

 3214, 2020 WL 6686120, at *11-14 (3d Cir. Nov. 13, 2020); Donald J. Trump for

 President, Inc. v. Cegavske, No 2:20-Cv-1445, 2020 WL 5626974, at *4 (D. Nev.

 Sept. 18, 2020). Plaintiffs note that they have the right to certain remedies under

 state law, including an election audit and an election contest. Mot. at 7. But the

 granting of statutory rights of action in state court does not provide Article III

 standing to adjudicate different rights in federal court. Cf. Spokeo, 136 S. Ct. at 1547-

 48 (“Congress cannot erase Article III’s standing requirements by statutorily

 granting the right to sue to a plaintiff who would not otherwise have standing.”)

 (internal quotation mark and citation omitted).




                                             7
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2496 Filed 12/02/20 Page 11 of 34




       Plaintiffs’ claims to standing under the Elections and Electors Clauses fare no

 better. These, too, have all the hallmarks of a generalized grievance insufficient for

 Article III standing. See Lance v. Coffman, 549 U.S. 437, 442 (2007). And that

 certain Plaintiffs were candidates to be electors in Michigan does nothing to confer

 standing under either clause. Bognet, 2020 WL 6686120, at *6-7.

       Second, Plaintiffs have demonstrated neither traceability nor redressability.

 Any purported injuries they may have suffered due to failure to follow the Michigan

 Election Code were caused by local officials not before this Court. Regarding

 Plaintiffs’ outlandish claims of massive voter fraud by nefarious actors, any

 purported injuries here would be the result of criminal actors whose actions would

 break any causal chain between Defendants’ actions and Plaintiffs’ injuries. Cf.

 James v. Meow Media, Inc., 300 F.3d 683, 699 (6th Cir. 2002) (“Generally, a third

 party’s criminal action . . . break[s] the chain of causation.”). In any event, Plaintiffs

 still fail to demonstrate that a federal court can take any action to de-certify an

 election that has already been certified. This too is fatal to Plaintiffs’ claims.

       B.     Plaintiffs still have not stated viable claims.

       Plaintiffs also have not demonstrated a likelihood of success on the merits

 because they have not stated viable claims. First, Plaintiffs have not stated a viable

 equal protection claim. Plaintiffs’ equal protection injury relies entirely on purported

 vote dilution based on counting allegedly ineligible votes. Mot at 10-12. But “[i]f



                                             8
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2497 Filed 12/02/20 Page 12 of 34




 dilution of lawfully cast ballots by the ‘unlawful’ counting of invalidly cast ballots

 ‘were a true equal-protection problem, then it would transform every violation of

 state election law . . . into a potential federal equal protection claim.” Bognet, 2020

 WL 6686120, at *11 (quoting Donald J. Trump for President, Inc. v. Boockvar, No.

 2:20-CV-966, 2020 WL 5997680 at *45-46 (W.D. Pa. Oct. 10, 2020)). This is not

 the law. Plaintiffs’ claims are outside the scope of the Equal Protection Clause.

       Plaintiffs also have not stated viable claims for violations of the Michigan

 Election Code and Michigan Constitution. See Mot. at 12. Plaintiffs note that the

 Michigan Constitution states that all Michigan citizens have “[t]he right to have the

 results of statewide elections audited, in such a manner as prescribed by law. . . .”

 See id. (quoting Mich. Const. art. II, § 4(1)(h)). Michigan has provided procedures

 for the Secretary of State to conduct an audit after the election, and the Secretary has

 stated that she will do so. See Ex. 7. Plaintiffs cannot demonstrate that the cited

 provisions entitle them to more than this, and surely the Michigan Constitution does

 not require the disenfranchisement of voters, which is the relief Plaintiffs request.1

       C.     Plaintiffs’ purported evidence does not support their claim.



 1
   Plaintiffs’ Amended Complaint purports to raise claims under the Due Process
 Clause and Elections and Electors Clause, but Plaintiffs never assert that they have
 a likelihood of success on either claim in their motion for emergency relief. See Mot.
 at 9-13. To the extent Plaintiffs seek relief for these purported violations, these, too,
 fail to raise viable claims for the reasons detailed in Intervenors-Defendants’ Motion
 to Dismiss. See PageID.1936-1938.

                                             9
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2498 Filed 12/02/20 Page 13 of 34




       The factual record further demonstrates that Plaintiffs are unlikely to succeed

 on the merits of their claims. In their motion, Plaintiffs rely on scientifically unsound

 expert reports, absurd conspiracy theories, and rehashed allegations of election law

 violations. None of this so-called evidence supports Plaintiffs’ allegations of voter

 fraud or provides a legitimate basis for disenfranchising millions of Michigan voters.

       1.     Plaintiffs’ Statistical Analyses Are Flawed and Unreliable.

       Plaintiffs’ statistical analyses do not stand up to basic scrutiny and cannot

 support injunctive relief. AG of Okla. v. Tyson Foods, Inc., 565 F.3d 769, 779-81

 (10th Cir. 2009) (affirming denial of a preliminary injunction based primarily on a

 finding that the expert testimony was unreliable). Dr. Briggs, Plaintiffs’ lead

 statistical expert, relies on a telephone survey of 248 respondents conducted by Matt

 Braynard. Mot. at 2-3. As the attached expert report of Dr. Ansolabehere2 makes

 clear (attached as Ex. 1), Mr. Braynard’s survey was riddled with flaws—a

 scientifically unacceptable non-response rate (id. ¶¶ 31, 41), a failure to ensure that

 the person answering the questions was the intended target (id. ¶¶ 33-36), a failure

 to ask about permanent absentee voters who do not need to request an absentee ballot

 each cycle (id. ¶¶ 53-55), the inability to determine whether ballots were not counted

 due to voter errors (id. ¶¶ 57-59), a failure to account for memory errors and social



 2
  Dr. Ansolabehere is the Frank G. Thompson Professor of Government in the
 Department of Government at Harvard University.

                                            10
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2499 Filed 12/02/20 Page 14 of 34




 desirability bias (id. ¶¶ 60-61), and inconsistent data totals across questions (id. ¶¶

 62-81).

       Dr. Briggs compounds these problems by making his own errors in analyzing

 Braynard’s survey data. He admits that he did not verify that the survey was

 representative or that the data were accurate. PageID.1543 (“I assume survery [sic]

 respondents are representative and the data is accurate.”); see also Ex. 1, ¶¶ 4, 29.

 When analyzing the significance of the number of voters who received absentee

 ballots without requesting them (“Error #1”), Dr. Briggs fails to consider permanent

 absentee voters, who receive ballots without requesting them. Id. ¶¶ 53-55. And

 when analyzing the significance of the number of absentee ballots that were sent but

 unrecorded (“Error #2”), he fails to account for late, undeliverable, rejected, and

 spoiled ballots—reasons why no vote would be recorded even though the person

 said they voted. Id. ¶¶ 57-59. Briggs’s findings should be given no weight.

       Plaintiffs’ other attempts to claim “statistical anomalies” in absentee voting

 patterns fare even less well. Plaintiffs rely on two pages of analysis by Robert Wilgus

 to claim that questions regarding absentee ballot and application dates raise

 concerns. Mot. at 4. But Plaintiffs fail to provide any credentials for Mr. Wilgus, and

 his analysis of absentee ballots is devoid of any observable methodology.

 PageID.1784-1785. Mr. Wilgus even admits that his findings “warrant further




                                           11
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2500 Filed 12/02/20 Page 15 of 34




 investigation” and that he intends to share his data with an analytics firm “to see

 what they can tease out if [sic] it.” PageID.1785.

       Plaintiffs likewise point to an analysis by Thomas Davis observing that there

 was a higher percentage of Democratic absentee voters than Republican voters in

 almost every precinct. FAC ¶ 124 (citing PageID.1787). This is readily explained by

 Davis’s own statement that “the Democratic party had encouraged people to vote

 absentee, while the Republican party had encouraged voting in-person.”

 PageID.1786. Davis’s claim that it is anomalous that the percentages of Republican

 and Democratic absentee voters in 2020 track each other across precincts is also

 baseless, given that his analysis of the 2016 Michigan data shows similar correlation.

 Id.

       Next, Plaintiffs point to changes in voter turnout patterns between 2016 and

 2020 to support their claims of fraud. Plaintiffs rely on an affidavit by Dr. Eric

 Quinnell identifying increased turnout for Joe Biden in Wayne and Oakland

 Counties to argue that the election results are “anomalous” and “suspicious.” Mot.

 at 3; see also PageID.1568-1569. As the attached expert report of Dr. Jonathan

 Rodden demonstrates (attached as Ex. 2), Dr. Quinnell’s methodology is

 fundamentally flawed insofar as his “red flags” or “anomalies” are self-

 manufactured due to his misunderstanding of the data and basic voting patterns. See

 Ex. 2 at 7-19. Plaintiffs also rely on an analysis by Dr. Stanley Young, who claims



                                           12
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2501 Filed 12/02/20 Page 16 of 34




 that the Democratic swings from 2016 to 2020 are statistical anomalies. Mot. at 3

 n.1 (citing PageID.1776). By this faulty logic, any significant shift in votes in a given

 election would be by definition “anomalous” and “suspicious.” Neither analysis

 accounts for the fact that voter attitudes and turnout simply shifted between 2016

 and 2020, especially in districts that lean Democratic. And neither analysis connects

 the allegedly “anomalous” shifts to any actual evidence of voter fraud.

       Plaintiffs next rely again on Mr. Braynard to make an even more attenuated

 claim that over 12,120 ineligible voters cast ballots from out of state. Mot. at 3. But

 all Plaintiffs put forward is a copy of a Twitter post, which identifies “indicators of

 someone no longer eligible to vote due to residence.” PageID.1571. There is no

 explanation how or when the National Change of Address Database was queried,

 what methodology was used, whether the data is even accurate, or why Mr. Braynard

 would be qualified to conduct the analysis. Even in 2020, a tweet is not an expert

 report admissible in federal court. It is inadmissible hearsay and should be ignored.

       Finally, Plaintiffs rely on Dr. Bouchard to assert that a “statistical

 impossibility” occurred when President-elect Biden jumped ahead by approximately

 140,000 votes on November 4, 2020. FAC ¶ 121. But it is well-documented that

 heavily populated Democratic counties released the counts for large groups of

 ballots all at once, causing spikes for President-Elect Biden. Ex. 8. In addition, a

 widely reported clerical error on the morning of November 4, 2020 was quickly



                                            13
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2502 Filed 12/02/20 Page 17 of 34




 corrected. Ex. 9. Dr. Bouchard fails to grapple with any of these possibilities and

 instead speculates, without evidence, that these spikes are evidence that President

 Trump’s vote counts were depressed or President-Elect Biden’s vote counts were

 inflated. PageID.1800. Dr. Bouchard, like all of Plaintiffs’ other experts, lends no

 support to Plaintiffs’ wild claims of systemic voter fraud.

       2.       Plaintiffs’ Conspiracy Theories about Dominion Are Unsubstantiated.

       Plaintiffs also rely on unfounded conspiracy theories about Dominion Voting

 Systems and alleged foreign interference. Mot. at 4-5, 10, 12-13. Although the FAC

 stitches together a disjointed array of allegations, see generally FAC Sec. IV,3 the

 motion itself is principally based on two unsubstantiated, anonymous affidavits.

 Mot. at 4-5.

       First, Plaintiffs cite an “analysis” by an anonymous “US Military Intelligence

 expert” who purports to conclude that the voting “systems and software have been

 accessible and were certainly compromised by rogue actors, such as Iran and China.”

 Mot. at 4; see also PageID.1595-1596. But this hard-to-follow affidavit provides no



 3
   Claims that the Dominion machines were connected to the internet making them
 vulnerable to hacking are misconstrued or wrong. Compare PageID.1494-1500,
 1501-1502, with Ex. 10. Other claims are hearsay or do not assert that any improper
 vote counting occurred. See, e.g., FAC ¶¶ 166-74; PageID.1535-1540; PageID.966-
 993; PageID.1503-1504; PageID.1505-1519; PageID.1597-1603; PageID.1604-
 1651. Assertions that Dominion has ties to regimes in Venezuela and the Philippines
 are also false. Compare FAC ¶¶ 156-57, and PageID.958-965, PageID.1520-1524
 with Ex. 11.

                                           14
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2503 Filed 12/02/20 Page 18 of 34




 factual basis for that conclusion. It consists of unexplained website screen captures

 that do not reveal improper access by anyone to any Dominion systems in the 2020

 election. It is also unauthenticated and inadmissible. See Fed. R. Evid. 901. Further,

 this purported expert opinion is inadmissible under Federal Rule of Evidence 702,

 which requires that the testimony come from someone “qualified as an expert” and

 be “the product of reliable principles and methods.”

       Plaintiffs also cite to a Joint Cybersecurity Advisory from the FBI and

 Cybersecurity & Infrastructure Security Agency (“CISA”) to bolster their theory,

 see Mot. at 5; PageID.1525-1534, but that Advisory does not mention Michigan nor

 Dominion anywhere. Indeed, the Director of CISA later stated that “we have no

 evidence any foreign adversary was capable of . . . changing vote tallies.” Ex. 12.

       Plaintiffs next rely on an anonymous affidavit by an individual who claims to

 have conducted some sort of statistical analysis and to have “found significant

 evidence of foreign interference” and “several ‘red flags’ concerning the percentage

 of votes won by candidate Biden in counties using . . . Dominion Voting Systems.”

 Mot. at 4-5 (internal quotation marks omitted); PageID.1828. But the purported

 analysis is wholly unexplained and conclusory. It does not lay out the data or

 methods used to reach its conclusions, including: (1) how Census data was used to

 conclude that Dominion was the cause of any alleged disparity, PageID.1830-1831;

 (2) how it was determined that between 162,400 and 276,080 votes were impacted,



                                           15
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2504 Filed 12/02/20 Page 19 of 34




 PageID.1832; or (3) why the data “strongly suggest a systemic, system-wide

 algorithm was enacted by an outside agent,” id. It is difficult to discern what (if

 anything) the so-called expert’s scatterplot chart actually demonstrates and from

 where the “predicted Biden ratio” data is derived, but on its face it appears to show

 that most of both the red larger dots (Michigan counties using Dominion systems)

 and the blue larger dots (Michigan counties using other voting systems) fall above

 the diagonal line, outperforming expectations; it is not just the red larger dots that

 do. PageID.1829-1830.

       Notably, just yesterday, United States Attorney General William Barr

 repudiated this “algorithm” claim and stated that “DHS and DOJ have looked into”

 allegations “that machines were programmed essentially to skew the election

 results” and that “so far, we haven’t seen anything to substantiate that.” Ex. 3.

       Finally, Plaintiffs put misplaced reliance on the affidavit of Russell James

 Ramsland, Jr. See FAC ¶¶ 11, 120, 138-146; PageID.1572-1579. As Intervenor-

 Defendants’ expert Dr. Rodden explains, Ramsland’s affidavit “lacks even a basic

 level of clarity or transparency about research methods or data sources that would

 be expected in a scientific communication.” Ex. 2 at 2. Mr. Ramsland provides no

 basis to conclude that he has personal knowledge about any actual vote counting

 errors. Instead he speculates based only on supposed and inadequately explained

 “anomalies and red flags.” PageID.1573. For example, ignoring the obvious



                                           16
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2505 Filed 12/02/20 Page 20 of 34




 possibility that late-counted absentee ballots in fact favored Mr. Biden, Mr.

 Ramsland hypothesizes that increased vote totals for Mr. Biden after 2:00 a.m. on

 November      4    “could    easily    be    produced . . . by   pre-loading . . . blank

 ballots . . . [and] then casting them almost all for Biden.” PageID.1575-1576. Mr.

 Ramsland’s speculation is apparent: He admits that “it will be impossible to know

 for certain” whether his theories are true without “a thorough forensic analysis,”

 which he did not perform. PageID.1573. Mr. Ramsland’s analysis is as flawed here

 as it was in Georgia. Ex. 13. It cannot be a proper basis for the relief sought.4

       3.     The Alleged Election Code Violations Lack Merit.

       Plaintiffs assert that there were “dozens of distinct violations of the Michigan

 Election Code” in Wayne County. Mot. at 6. But far from demonstrating fraud or

 misconduct, the more than 100 affidavits recycled by Plaintiffs, see PageID.994-

 1227, reflect minor grievances and speculative concerns that have largely already

 been rejected. Plaintiffs also fail to identify any significant number of miscounted



 4
  Plaintiffs cite Common Cause Georgia v. Kemp, 347 F. Supp. 3d 1270, 1294-95
 (N.D. Ga 2018), which they incorrectly attribute to the Eleventh Circuit. Mot. 12-
 13. But nothing in that lawsuit or the Curling case materials attached to Plaintiffs’
 FAC, see generally PageID.1652-1770, supports their theory. Common Cause was
 about the operation of Georgia’s “computerized registration system.” 347 F. Supp.
 3d at 1294. And the expert declarations cited there from the 2018 Curling case (and
 subsequent challenges) concerned issues limited to only Georgia’s election. 347 F.
 Supp. 3d at 1294 (citing Curling v. Kemp, 334 F. Supp. 3d 1303 (N.D. Ga. 2018)).
 Plaintiffs offer no reason to believe that these alleged problems relate in any way to
 Michigan’s election system.

                                             17
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2506 Filed 12/02/20 Page 21 of 34




 ballots. They acknowledge that “it may not be possible to precisely quantify the

 number of illegal votes,” but baselessly contend that “it was certainly in the tens of

 thousands (if not hundreds of thousands).” Mot. at 6. Given the limited number of

 ballots, Plaintiffs fail to show that the conduct alleged “affect[ed] the result” of the

 election. See Mot. at 7 (quoting Behrendt v. Wilcox, 277 Mich. 232, 246 (Mich.

 1936)).

              a. Unsupported Claims of Tampering and Miscounting

       Plaintiffs reassert allegations of ballot tampering and miscounting, see FAC

 Sec. II.B-C, that were addressed in a separate lawsuit, Costantino v. City of Detroit.

 See FAC ¶¶ 81-83, 86, 90, 93, 96, 99, 100, 191. In that case, the Michigan Third

 Judicial Circuit scrutinized the same allegations and many of the same affidavits,

 concluding that the “[p]laintiffs’ interpretation of events is incorrect.” Costantino v.

 City of Detroit, No. 20-014780-AW, slip op. at 11 (Mich. Cir. Ct. Nov. 13, 2020)

 (attached as Ex. 14).5 As the Costantino court found, these affiants simply “did not

 have a full understanding of the TCF absent ballot tabulation process.” Id. at 13.

       Even what Plaintiffs call the “most egregious example of election workers’

 fraudulent and illegal behavior,” FAC ¶ 82, proves unfounded. The Costantino court



 5
   The Plaintiffs in Costantino unsuccessfully attempted to appeal this ruling. See
 Costantino v. City of Detroit, No. 355443 (Mich. Ct. App. Nov. 16, 2020) (attached
 as Ex. 15); Costantino v. City of Detroit, No. 162245 (Mich. Nov. 23, 2020)
 (attached as Ex. 16).

                                            18
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2507 Filed 12/02/20 Page 22 of 34




 specifically examined and rejected the claim that “unmarked vans with out-of-state

 license plates” may have delivered “tens of thousands” of ballots to the TCF Center

 “well after the 8:00 PM Election Day deadline,” Mot. 6; see FAC Sec. II.B.1, finding

 it to be “rife with speculation and guess-work about sinister motives” and lacking

 foundation. Ex. 14 at 5-6. Plaintiffs recycle the declaration of Melissa Carone, who

 observed food delivery vans arrive and two hours later saw news reports of new

 ballots delivered to the TCF Center. The Costantino court found her speculation that

 the vans dropped off fraudulent ballots “simply not credible.” Id. at 7.6 Instead, the

 court found that “all ballots were delivered to the back of Hall E at the TCF Center”;

 that “the City utilized a rental truck to deliver ballots”; and that “[t]here is no

 evidentiary basis to attribute any evil activity” to this process. Id. at 11.

       Plaintiffs also claim that “poll workers . . . were pre-dating absent voter

 ballots,” citing the affidavit of a Republican poll challenger who “believe[s] that poll

 workers . . . [changed] the dates ballots were received” based on information

 purportedly provided to her by an unnamed poll worker. FAC ¶ 88. These claims

 rest on hearsay and have already been rejected. The Costantino court found that poll

 workers “completed a data field inadvertently left blank during the initial absentee

 6
   Similarly, the affidavit of Matt Ciantar states that on November 4, 2020, he
 witnessed a van arrive at a post office in Plymouth, Michigan, which dropped off 3-
 4 clear plastic bags having “what looked like a black security zip tie.” PageID.1312.
 Based on this limited set of facts, Mr. Ciantar guesses what “could be” in those bags:
 “ballots going to the TCF center or coming from the TCF center.” PageID.1313.


                                             19
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2508 Filed 12/02/20 Page 23 of 34




 ballot verification credit process,” and that “[t]he entries reflected the date the City

 received the absentee ballot.” Ex. 14 at 4. Indeed, “[n]o ballot could have been

 ‘backdated,’ because no ballots received after 8:00 p.m. on November 3, 2020 were

 ever at the TCF Center.” Thomas Aff. ¶ 20 (attached as Ex. 17). In another case,

 Trump v. Benson (attached at Ex. 18), the Michigan Court of Claims determined that

 the poll challenger’s statement was double hearsay and that a related sticky note

 constituted hearsay as well.7

       Plaintiffs’ affiants also label routine election tasks as misconduct and fraud.

 Articia Bomer, for instance, saw election workers manually correcting unscannable

 ballots and baldly asserted that she “believe[s]” they “were changing votes that had

 been cast for” Republicans. FAC ¶ 91. This is not “eyewitness testimony of election

 workers manually changing votes for Trump to votes for Biden,” id., but rather

 observation of a routine election task combined with unfounded speculation.8


 7
   Plaintiffs also object that “when a voter was not in the poll book, the election
 officials would enter a new record for that voter with a birth date of January 1, 1900.”
 FAC ¶ 85. But while “[i]n polling places, voters are verified by providing their date
 of birth,” absentee “voters [were] verified by signature comparisons . . . before
 ballots were delivered to the TCF Center.” Ex. 17, Thomas Aff. ¶ 15. Since
 “[i]nspectors at the TCF Center did not have access to voters’ birthdates,” but the
 software still required a birthdate, “1/1/1900 was used as a placeholder” under
 “standard operating procedure” recommended by the Secretary of State. Id.
 8
   Other affidavits also jump to unsupported conclusions. See, e.g., PageID.1012
 (alleging that poll workers who retraced votes on ballots to make them readable by
 the tabulation machines also “added votes where there was no[ne]”); FAC Ex. 3 at
 65 (alleging without support that corrected ballots “should have been overvoted and
 not counted”).

                                            20
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2509 Filed 12/02/20 Page 24 of 34




       Plaintiffs also allege that some ballots “could . . . have [been] processed”

 (emphasis added) despite being “cast by third-parties, deceased voters, unregistered

 or out-of-state voters, blank ballots that were counted over and over, and/or double

 votes from people voting both absentee and in-person.” Mot. 6; see FAC Sec. II.C.

 Besides being wholly speculative,9 these allegations suffer from the same two flaws

 as the others. First, they demonstrate only general process misunderstandings by

 Plaintiffs. For instance, Plaintiffs allege that signatures were not verified at the TCF

 Center, FAC ¶ 96, but in fact “there was no need for comparison of signatures at the

 TCF Center because eligibility had been reviewed and determined” prior to the time

 ballots arrived there. See Ex. 14 at 4. Second, even if Plaintiffs’ allegations plausibly

 amounted to misconduct, they would concern only a small and ultimately

 inconsequential number of ballots. See, e.g., FAC ¶¶ 94-99.

              b. Unsubstantiated Complaints About Challenger Access

       Plaintiffs also reassert prior rejected claims that election officials prevented

 Republican challengers from monitoring ballot processing and counting and treated

 them differently from Democratic challengers. See FAC ¶¶ 62-80.10 But these


 9
    For example, Plaintiffs’ reliance on Marian Sheridan’s affidavit is misplaced, as
 Ms. Sheridan does not explain where she got the ballot data she purports to be
 analyzing, or the methodology she uses to draw conclusions about the data, and does
 not provide the data for review. PageID.1541-1542.
 10
    For these allegations Plaintiffs rely entirely on affidavits submitted previously by
 other plaintiffs in Trump v. Benson, 1:20-CV-1083 (W.D. Mich. Nov. 11, 2020),


                                            21
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2510 Filed 12/02/20 Page 25 of 34




 allegations of inconveniences and minor complaints do not constitute statutory or

 constitutional violations, let alone ones altering Michigan’s now-certified election.

       Plaintiffs’ claims that they could not see the ballot processing have already

 been rejected. Although challengers were required to comply with distancing

 requirements, the court in Costantino found that it was “simply not correct” that they

 were “prevented from viewing the work being processed at the tables” because “a

 large monitor” at every table allowed individuals to “maintain a safe distance from

 poll workers to see what exactly was being performed.” See Ex. 14 at 8-9.11

       Plaintiffs also reassert the now thoroughly debunked claim that Wayne

 County excluded Republican challengers. Notably, 90 of their 102 affiants were

 present in the room in Wayne County, along with many other Republican

 challengers, putting the total at or above the limit of 134. See Ex. 17, Thomas Aff.

 ¶¶ 32, 33; Ex. 19, MacKenzie Aff. ¶¶ 6, 7. Some Republican and Democratic

 challengers were denied readmittance when the room reached “maximum

 occupancy” and, because of “COVID-19 concerns, no additional individuals could

 be allowed into the counting area.” Ex. 14 at 8.12 Even then, as a nonpartisan

 observer noted, “there still remained a 1:1 ratio of Republican to Democratic


 which was voluntarily dismissed. Plaintiffs’ allegations in FAC Sec. II.A are almost
 copied verbatim from that dismissed complaint. See FAC at ¶¶ 27-37, 40-44.
 11
    See also Ex. 17, Thomas Aff. ¶ 14; Ex. 23, Temkin Aff. ¶ 5; Ex. 24, Grund Aff.
 ¶ 8.
 12
    See also Ex. 20, Jaffe Aff. ¶ 31; Ex. 21, Zimmerman Aff. ¶ 17.

                                           22
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2511 Filed 12/02/20 Page 26 of 34




 challengers.” Ex. 23, Temkin Aff. ¶ 9.

       As for Plaintiffs’ allegation that poll workers disregarded their challenges,

 their own affidavits show they did not follow established processes and generally

 lacked proper training. Michigan law requires good cause for any challenge, see

 MCL § 168.727, but Plaintiffs’ affiants indiscriminately challenged ballots in bulk

 or raised the same improper challenges over and over. See, e.g., FAC Ex. 3 at 25,

 Gaicobazzi Aff. ¶ 10; id. at 74-75, Gorman Aff. ¶¶ 15, 19; id. at 86, Daavettila Aff.

 ¶ 3. For example, challengers repeatedly challenged “ballots for whom the voter

 records did not exist in the poll books,” FAC ¶ 75, even though absent voter ballots

 received after November 1 would not be in the pollbook but “added either by

 manually entering the voter names into the EPB or on supplemental paper poll lists.”

 Ex. 17, Thomas Aff. ¶ 8.

       Otherwise, Plaintiffs only allege feeling generally mistreated, FAC ¶¶ 70-73,

 which is not a statutory or constitutional violation. Nor do they paint a complete or

 accurate picture. “[T]here were numerous instances of disruptive and intimidating

 behavior by Republican challengers,” which “necessitated removing Republican

 challengers from the TCF Center by police.” Ex. 14. at 3.13

 II.   The equities do not favor an injunction.



 13
   See also, e.g., Ex. 19, MacKenzie Aff. ¶ 21; Ex. 20, Jaffe Aff. ¶¶ 13, 18-20; Ex.
 22, Correll Aff. ¶ 10; Ex. 21, Zimmerman Aff. ¶¶ 7, 10, 17.

                                          23
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2512 Filed 12/02/20 Page 27 of 34




       Because Plaintiffs have not shown a likelihood of success on their claims, the

 Court need not consider the remaining three preliminary injunction factors. As the

 Sixth Circuit has explained, “a preliminary injunction issued where there is simply

 no likelihood of success on the merits must be reversed.” Mich. State v. Miller, 103

 F.3d 1240, 1249 (6th Cir. 1997). But even if the Court were to reach these factors, it

 would find that the equities strongly counsel against an injunction.

       A.     Plaintiffs have not demonstrated irreparable harm.

       “A plaintiff seeking a preliminary injunction must establish . . . that he is likely

 to suffer irreparable harm in the absence of preliminary relief.” Winter, 555 U.S. at

 20. Here, Plaintiffs utterly fail to demonstrate irreparable harm.

       First, because Plaintiffs have not shown a likelihood of success of the merits

 of their constitutional claims, Plaintiffs’ assertion that they will suffer per se

 irreparable harm, see Mot. at 13, is meritless as well. See, e.g., Overstreet v.

 Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d 566, 573, 578 (6th Cir. 2002). In

 any event, such a per se rule is typically appropriate only in cases involving First

 Amendment claims or other claims involving ongoing constitutional deprivations.

 See, e.g., Elrod v. Burns, 427 U.S. 347, 373 (1976) (acknowledging “loss of First

 Amendment freedoms . . . unquestionably constitutes irreparable injury”).14


 14
  Plaintiffs’ cases do not demonstrate otherwise. In both cases Plaintiffs cite, see
 Mot. at 13, the constitutional injury at issue was a First Amendment injury. See Am.


                                            24
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2513 Filed 12/02/20 Page 28 of 34




       Separately, while Plaintiffs claim “irreparable injury” to “their specific rights

 as candidates to electoral office,” Mot. at 13, the Supreme Court has long held that

 there is no absolute constitutional right to be a candidate for office or to be elected

 to that office. See Snowden v. Hughes, 321 U.S. 1, 7 (1944) (holding an individual

 has no property or liberty interest in being elected); Anderson v. Celebrezze, 460

 U.S. 780, 788 n.9 (1983) (candidates do not have an absolute right to appear on the

 ballot). Nor is there a constitutional right to have one’s preferred candidate of choice

 appear on a ballot, much less to have that candidate elected. See, e.g., Zielasko v.

 Ohio, 873 F.2d 957, 961 (6th Cir. 1989) (“no one is guaranteed the right to vote for

 a specific [candidate]”); Becker v. Fed. Election Comm’n, 230 F.3d 381, 390 (1st

 Cir. 2000) (voters’ “assert[ion] that their preferred candidate now has less chance of

 being elected . . . is hardly a restriction on voters’ rights”); Berg v. Obama, 586 F.3d

 234, 240 (3d Cir. 2009) (voter’s “wish that the Democratic primary voters had

 chosen a different presidential candidate . . . do[es] not state a legal harm”).

       Second, Plaintiffs have not demonstrated irreparable harm because any injury

 may be redressed by state remedies. As the court observed in Costantino:

       Plaintiffs have multiple remedies at law. . . Fraud claims can be brought
       to the Board of Canvassers, a panel that consists of two Republicans

 Civil Liberties Union of Kentucky v. McCreary Cnty., Ky., 354 F.3d 438, 445 (6th
 Cir. 2003) (Establishment Clause violation); Obama for America vs. Husted, 697
 F.3d 423, 430 (6th Cir. 2012) (considering equal protection claim not for any alleged
 “dilution” of the right to vote, but for a burden on the right to vote, which constitutes
 an injury under the First and Fourteenth Amendments).

                                            25
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2514 Filed 12/02/20 Page 29 of 34




       and two Democrats. If dissatisfied with the results, Plaintiffs can also
       avail themselves to the legal remedy of a recount and a Secretary of
       State audit pursuant to MCL 168.31a.

 Ex. 14 at 11. As noted supra at 4, the State has announced it will conduct a statewide

 audit of the election results. What’s more, Plaintiffs themselves have identified

 additional state law remedies for “fraudulent or illegal voting.” Mot. at 8 (identifying

 state law “quo warranto remedy” under MCL § 168.861). Because Plaintiffs assert

 they have various other forms of redress, Plaintiffs would not suffer irreparable harm

 if this Court denies their motion.

       Third, and finally, Plaintiffs’ extreme delay in bringing this suit undermines

 any contention of irreparable harm. See, e.g., Wright & Miller, 11A Federal

 Practice and Procedure, § 2948.1 (3d ed., Apr. 2017 update) (“A long delay by

 plaintiff after learning of the threatened harm also may be taken as an indication

 that the harm would not be serious enough to justify a preliminary injunction.”).

 The grievances Plaintiffs raise occurred (if they occurred at all), on November 3rd

 and 4th. Indeed, nearly all of Plaintiffs’ affidavits describe activity which occurred

 on Election Day or the day after. See generally PageID.994-. Yet Plaintiffs waited

 until November 29—nearly four weeks after Election Day—to file this motion.

 This Court should consider Plaintiffs’ inexcusable delay in determining whether

 they are now entitled to the “emergency” injunctive relief they seek.

       B.     The balance of the equities and the public interest counsels strongly
              against an injunction.


                                            26
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2515 Filed 12/02/20 Page 30 of 34




       The balance of equities and public interest cut sharply against granting

 injunctive relief. Plaintiffs’ request that this Court “de-certify” Michigan’s election

 results or order a “stay in the delivery of the certified results to the Electoral

 College,” Mot. at 16, could wreak havoc Michigan’s ability to have its chosen slate

 of electors and would violate the constitutional rights of millions of Michiganders,

 all while undermining public confidence and trust in the election’s results.

       Given the unique statutory timetables for finalizing the results of presidential

 elections, courts have recognized that states have a significant interest in meeting

 the federal “safe harbor” deadline to ensure that Congress recognizes its chosen slate

 of electors. See, e.g., Stein v. Cortes, 223 F. Supp. 3d 423, 442 (E.D. Pa. 2016)

 (explaining failure to meet safe harbor deadline would be “prejudicial” to

 Pennsylvania and denying presidential candidate’s recount request where relief

 jeopardized state’s ability to meet that deadline).

       Indeed, far from supporting Plaintiffs’ request for a temporary injunction, the

 Court’s decision in Stein v. Thomas, 222 F.Supp.3d 539 (E.D. Mich. 2016)

 undermines it. In that case, Jill Stein filed a petition for a recount of the presidential

 election, which she was entitled to under Michigan law. State law, however, required

 Michigan officials to wait several days before beginning the recount. Id. at 542. Such

 delay would have made it difficult, if not impossible, for a recount to be completed

 before the federal “safe harbor” deadline. See id. Under those circumstances, the

                                             27
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2516 Filed 12/02/20 Page 31 of 34




 district court entered an order requiring the state to start the recount two days early,

 and to take steps “to assure that the recount is completed in time to comply with the

 ‘safe harbor’ provision.” Id. at 545. In contrast, Plaintiffs’ requested relief—“de-

 certification” of Michigan’s election results or a stay in the delivery of the certified

 results to the Electoral College—could significantly jeopardize, or even prevent,

 Michigan from meeting the “safe harbor” deadline.15

       For that reason, in the past several weeks, courts have rightly refused to enjoin

 states’ certification procedures or interfere with states’ ability to send their chosen

 slate of electoral votes to Congress. See Donald J. Trump for President, Inc. v.

 Boockvar, No. 4:20-CV-02078, 2020 WL 6821992, at *1 (M.D. Pa. Nov. 21, 2020)

 (construing Trump Campaign’s request to enjoin Pennsylvania’s certification of

 results as a request “to disenfranchise almost seven million voters,” and refusing to

 do so), aff’d, No. 20-3371, 2020 WL 7012522 (3d Cir. Nov. 27, 2020); Wood v.

 Raffensperger, No. 1:20-cv-04561-SDG, 2020 WL 6817513 (N.D. Ga. Nov. 20,

 2020) (denying request to enjoin Georgia from certifying its election results,


 15
    Contrary to Plaintiffs’ assertion, see Mot. at 14-15, Stein does not stand for the
 proposition that a plaintiff contesting the election results is entitled to any and all
 injunctive relief before the federal “safe harbor” date. Of course, the district court in
 Stein determined the plaintiffs had established a likelihood of success of the merits
 of their constitutional claim before granting relief, 222 F. Supp. at 542-43—
 something the Plaintiffs have not demonstrated here. And notably, the court in Stein
 did not order “de-certification” of Michigan’s election results, nor did it enjoin
 Michigan from sending its electoral votes to Congress while Stein’s recount
 proceeded.

                                            28
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2517 Filed 12/02/20 Page 32 of 34




 concluding that “interfer[ing] with the result of an election that has already

 concluded would be unprecedented and harm the public in countless ways”); Kelly

 v. Commonwealth, 68 MAP 2020 (Pa. Nov. 28, 2020) (Wecht. J., concurring)

 (explaining court could not enjoin the state’s certification of election results because

 “there is no basis in law by which the courts may grant Petitioners’ request to ignore

 the results of an election”). This Court should find the same.

                                    CONCLUSION

       For the reasons set forth above, Intervenor-Defendants respectfully request

 that the Court deny Plaintiffs’ Motion.

       Dated: December 2, 2020.                          Respectfully submitted,




                                            29
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2518 Filed 12/02/20 Page 33 of 34




                                        /s/Scott R. Eldridge
  Marc E. Elias (DC #442007)            Scott R. Eldridge (P66452)
  John M. Geise (DC # 1032700)*         MILLER CANFIELD
  Jyoti Jasrasaria (DC #1671527)*       One Michigan Avenue, Suite 900
  Christina A. Ford (DC #1655542)*      Lansing, Michigan 48933
  PERKINS COIE LLP                      Telephone: (517) 483-4918
  700 Thirteenth Street NW, Suite 800   eldridge@millercanfield.com
  Washington, DC 20005
  Telephone: (202) 654-6200             Mary Ellen Gurewitz (P25724)
  melias@perkinscoie.com                CUMMINGS & CUMMINGS
  jgeise@perkinscoie.com                423 North Main Street, Suite 200
  jjasrasaria@perkinscoie.com           Royal Oak, Michigan 48067
  christinaford@perkinscoie.com         Telephone: (248) 733-3405
                                        maryellen@cummingslawpllc.com
  William B. Stafford (WA #39849)*
  Jonathan P. Hawley (WA #56297)*       Seth P. Waxman (DC #257337)
  PERKINS COIE LLP                      Brian M. Boynton (DC #483187)*
  1201 Third Avenue, Suite 4900         WILMER CUTLER PICKERING
  Seattle, Washington 98101             HALE AND DORR LLP
  Telephone: (206) 359-8000             1875 Pennsylvania Avenue NW
  wstafford@perkinscoie.com             Washington, D.C. 20006
  jhawley@perkinscoie.com               Telephone: (202) 663-6000
                                        seth.waxman@wilmerhale.com
  John F. Walsh (CO #16642)*            brian.boynton@wilmerhale.com
  WILMER CUTLER PICKERING
  HALE AND DORR LLP
  1225 Seventeenth Street, Suite 2600
  Denver, Colorado 80202
  Telephone: (720) 274-3154
  john.walsh@wilmerhale.com
  Counsel for Intervenor-Defendants DNC Services Corporation/Democratic
            National Committee and Michigan Democratic Party

                           *Admission forthcoming




                                        30
Case 2:20-cv-13134-LVP-RSW ECF No. 36, PageID.2519 Filed 12/02/20 Page 34 of 34




                                     PROOF OF SERVICE

        Scott Eldridge certifies that on the 2nd day of December 2020, he served a copy of the

 above document in this matter on all counsel of record and parties via the court’s ECF system.

                                                     s/ Scott R. Eldridge
                                                     Scott Eldridge




                                                31
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2520 Filed 12/02/20 Page 1 of 60




                        Exhibit 1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2521 Filed 12/02/20 Page 2 of 60




 Response to Report of William Briggs




 Stephen Ansolabehere




 December 2, 2020
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2522 Filed 12/02/20 Page 3 of 60




 Statement of Inquiry

         1. I have been asked to evaluate the report of Dr. William Briggs, dated November 23,

 2020.

         2. I am compensated at the rate of $550 an hour.



 Summary Assessment



         3. Based on my review, I find the estimates and analyses in Dr. Briggs report to be

 unreliable and the analysis is not up to scientific standards of survey research, data analysis, or

 election analysis. There are substantial errors in the design of the survey and errors and

 inconsistencies in the data used in the analysis that are of sufficient magnitude to invalidate any

 calculations or estimates based on these data. The survey design and implementation fail to meet

 basic scientific standards of survey research and statistical analysis of surveys. And, the

 interpretation of the data does not account for obvious and important features of absentee voting,

 including permanent absentee voters who do not need to request ballots to receive them and late,

 rejected, invalid, and spoiled absentee ballots. The errors in design, analysis, and interpretation

 of the data are so massive that there is no foundation for drawing any conclusions or inferences

 based on Dr. Briggs’ report.



         4. In his report, Dr. Briggs evaluates survey data that was provided to him by a third

 party and assumes that “the respondents [to the survey] are representative and the data are

 accurate.” There is no indication in his report that any analysis was conducted by him or by

 those who provided the data to him to verify the correctness or integrity of the data he was




                                                                                                       1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2523 Filed 12/02/20 Page 4 of 60




 provided, the quality of the survey, or the representativeness of the sample on which he based his

 analysis. It is standard scientific practice in the field of survey research to give careful scrutiny

 to data before conducting any statistical analyses, including understanding the structure and

 wording of the survey questions, the sampling method and response rate, and the characteristics

 of the sample, such as demographic and behavioral indicators.



        5. In his report, Dr. Briggs defines two types of errors. Those people who received

 absentee ballots even though the survey indicates that they did not request an absentee ballot are

 called Error #1. Those people who returned absentee ballots even though the election office did

 not record an absentee vote from them are called Error #2. These two errors combined he calls

 “troublesome ballots.” Based on the information in Dr. Briggs’ report, it is my conclusion, that

 neither assumption is justified. The estimates of Error #1 and Error #2 that he presents reflect

 defects in the design of the survey, fatal data errors evident in the survey toplines, calculation

 errors, and errors in the interpretation of the data. It is my professional judgment that none of the

 estimates and projections in his report are valid.



        6. The design of the survey contaminates the data and any estimates, rendering them

 invalid. Specifically, in Question 1 of the survey the surveyor asks to speak to a specific person.

 Some of the respondents are flagged as “Reached Target,” while others are flagged as

 “Uncertain” or “What is this about?” Both groups of people (Reached Target and Uncertain) are

 then asked Question 2, Did you request an absentee ballot? This is a serious survey design error,

 because some or perhaps all of the people flagged as “Uncertain” are not the Target of the

 interview. As a result, the design of the very first question of the survey allows some people




                                                                                                         2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2524 Filed 12/02/20 Page 5 of 60




 who were not the Target to be treated as if they were the Target in the remaining questions. This

 leads to the contamination of all results. This fact is evident in the Topline Tables that were

 attached to Dr. Briggs’ report.



        7. The survey suffers from ambiguously worded questions, which introduces

 measurement errors in any estimates. Question 2 asks respondents whether they requested an

 absentee ballot. They question does not clearly state what a request for an absentee ballot means.

 Perhaps the most troublesome example for this question is how those who are permanent

 absentee voters ought to respond to it. Permanent absentee voters are sent an absentee ballot

 automatically; they do not need to request a ballot for a particular election in order for the

 election office to mail one to them. Michigan allows for permanent absentee voting, as do three

 other states in his analysis -- Arizona, Pennsylvania, and Wisconsin. Georgia allows permanent

 absentee voting each election cycle for those 65 years of age or older. Both “yes” and “no” may

 be viewed as correct answers to this question. Respondents who are permanent absentee voter

 might respond yes because they did sign up for that status, or they might as correctly respond no

 because they did not have to request a ballot in order to have one sent to them. The

 questionnaire provides no way to clarify such cases. There is no follow up question to

 disambiguate permanent absentee voters from others. This is just one example of the substantial

 problems with the wording and structure of Question 2.



        7. The wording of Question 3 is also very problematic. First, it does not ascertain

 whether the ballot was mailed back in a timely manner so as to be included in the record of

 ballots cast. Some or possibly all of the cases in question are late ballots, and thus not




                                                                                                   3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2525 Filed 12/02/20 Page 6 of 60




 necessarily included in the absentee vote record. Second, Question 3 asks whether someone

 voted. Survey questions asking whether someone voted are notoriously subject to social

 desirability biases that lead to inflation in the estimated number of voters.



        8. There are errors and inconsistencies in survey data for every state, including for the

 state of Michigan. Appended to Dr. Briggs’ report are a series of tables, called Topline Tables,

 for each state. The Topline Tables, or toplines for short, provide the basic statistics about the

 survey reported for each question, as well as the questions themselves and the response

 categories for each question. There are errors in the spreadsheet of toplines indicating data

 inconsistencies, including for the State of Michigan. For example, in the topline tables for

 Michigan, the number of respondents to Question 1 who are supposed to be asked Question 2

 does not sum to the number of respondents to Question 2. The same accounting discrepancy

 arises in Arizona, Pennsylvania, and Wisconsin, but not in Georgia. In Michigan and Arizona,

 there are too many respondents to Question 2. In Pennsylvania and Wisconsin, there are too few

 respondents to Question 2. These errors infect and bias responses to Q2 and Q3. Generally,

 such errors indicate fundamental problems with the management of the survey and the databases

 generated by the survey. In standard survey practice, the presence of discrepancies in these

 topline tables indicates fatal flaws in the data, and lead researchers to attempt to clarify the

 problems and possibly discard the data altogether. Dr. Briggs’ report makes no mention of these

 inconsistencies and errors and assumes that the underlying data are correct. These errors and

 inconsistencies reveal that the data are not correct.




                                                                                                     4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2526 Filed 12/02/20 Page 7 of 60




        9. The survey has extremely low response rates. The response rate for the Michigan

 survey is .008, just eight tenths of one percent. That means that 99.2 percent of people who the

 survey firm sought to interview in the State of Michigan could not be contacted, refused to

 participate, or were not in fact the correct person. Surveys with such a low response rate are not

 accepted in scientific publications, except on rare occasions and with proper analyses that ensure

 that the respondents in fact are representative. When researchers have low response rates, they

 must offer affirmative proof of representativeness or attempt to correct for biases. Neither is

 done here.



        10. In performing his analysis, Dr. Briggs extrapolates from a poorly designed survey

 with an extraordinarily high non-response rate and evident data errors and inconsistencies. The

 high non-response rate, the data errors, and the survey design flaws are all evident in the topline

 tables that Dr. Briggs appended to his report. These data should not have been relied on for this

 analysis given that they are not correct, and the respondents to the survey are highly unlikely to

 represent the population in question. This is not up to scientific standards.



        11. The interpretation of the data as evidence of “errors” and “troublesome ballots” fails

 to account for the rules and realities of absentee voting. First, Dr. Briggs calls Error #1 absentee

 ballots that were received by voters but were not “requested.” This interpretation fails to consider

 permanent absentee voters, who receive ballots without requesting them. All five states in his

 report allow for permanent absentee voting for some or all registrants. Second, Dr. Briggs calls

 Error #2 ballots that were sent by voters but not recorded. This interpretation fails to account for

 late, undeliverable, rejected, and spoiled ballots. Most jurisdictions, for example, do not record




                                                                                                       5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2527 Filed 12/02/20 Page 8 of 60




 late ballots in the tally of returned absentee ballots. The results in his analysis, if they are real,

 are likely the consequence of the normal practice of absentee voting in compliance with state

 election procedures and laws.



 II. Qualifications



         12.   I am the Frank G. Thompson Professor of Government in the Department of

 Government at Harvard University in Cambridge, MA. Formerly, I was an Assistant Professor at

 the University of California, Los Angeles, and I was Professor of Political Science at the

 Massachusetts Institute of Technology, where I held the Elting R. Morison Chair and served as

 Associate Head of the Department of Political Science. I am the Principal Investigator of the

 Cooperative Congressional Election Study (CCES), a survey research consortium of over 250

 faculty and student researchers at more than 50 universities, directed the Caltech/MIT Voting

 Technology Project from its inception in 2000 through 2004, and served on the Board of Overseers

 of the American National Election Study from 1999 to 2013. I am an election analyst for and

 consultant to CBS News’ Election Night Decision Desk. I am a member of the American Academy

 of Arts and Sciences (inducted in 2007). My curriculum vitae is attached to this report as Appendix

 A.



         13. I have worked as a consultant to the Brennan Center in the case of McConnell v. FEC,

 540 U.S. 93 (2003). I have testified before the U.S. Senate Committee on Rules, the U.S. Senate

 Committee on Commerce, the U.S. House Committee on Science, Space, and Technology, the

 U.S. House Committee on House Administration, and the Congressional Black Caucus on matters




                                                                                                          6
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2528 Filed 12/02/20 Page 9 of 60




 of election administration in the United States. I filed an amicus brief with Professors Nathaniel

 Persily and Charles Stewart on behalf of neither party to the U.S. Supreme Court in the case of

 Northwest Austin Municipal Utility District Number One v. Holder, 557 U.S. 193 (2009) and an

 amicus brief with Professor Nathaniel Persily and others in the case of Evenwel v. Abbott 138 S.Ct.

 1120 (2015). I have served as a testifying expert for the Gonzales intervenors in State of Texas v.

 United States before the U.S. District Court in the District of Columbia (No. 1:11-cv-01303); the

 Rodriguez plaintiffs in Perez v. Perry, before the U.S. District Court in the Western District of

 Texas (No. 5:11-cv-00360); for the San Antonio Water District intervenor in LULAC v. Edwards

 Aquifer Authority in the U.S. District Court for the Western District of Texas, San Antonio

 Division (No. 5:12cv620-OLG); for the Department of Justice in State of Texas v. Holder, before

 the U.S. District Court in the District of Columbia (No. 1:12-cv-00128); for the Guy plaintiffs in

 Guy v. Miller in U.S. District Court for Nevada (No. 11-OC-00042-1B); for the Florida

 Democratic Party in In re Senate Joint Resolution of Legislative Apportionment in the Florida

 Supreme Court (Nos. 2012-CA-412, 2012-CA-490); for the Romo plaintiffs in Romo v. Detzner

 in the Circuit Court of the Second Judicial Circuit in Florida (No. 2012 CA 412); for the

 Department of Justice in Veasey v. Perry, before the U.S. District Court for the Southern District

 of Texas, Corpus Christi Division (No. 2:13cv00193); for the Harris plaintiffs in Harris v.

 McCrory in the U. S. District Court for the Middle District of North Carolina (No.

 1:2013cv00949); for the Bethune-Hill plaintiffs in Bethune-Hill v. Virginia State Board of

 Elections in the U.S. District Court for the Eastern District of Virginia (No. 3: 2014cv00852); for

 the Fish plaintiffs in Fish v. Kobach in the U.S. District Court for the District of Kansas ( No. 2:16-

 cv-02105-JAR); and for intervenors in Voto Latino, et al. v. Hobbs, in the U.S. District Court for

 the District of Arizona (No. 2:19-cv-05685-DWL). I served as an expert witness and filed an




                                                                                                      7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2529 Filed 12/02/20 Page 10 of 60




  Affidavit in the North Carolina State Board of Elections hearings regarding absentee ballot fraud

  in the 2018 election for Congressional District 9 in North Carolina. I currently am an expert

  witness Wood v. Raffensperger, in Fulton County, Georgia, Superior Court, (No. 2020CV342959).



         14. My areas of expertise include American government, with particular expertise in

  electoral politics, representation, and public opinion, as well as statistical methods in social

  sciences and survey research methods. I have authored numerous scholarly works on voting

  behavior and elections, the application of statistical methods in social sciences, legislative politics

  and representation, and distributive politics. This scholarship includes articles in such academic

  journals as the Journal of the Royal Statistical Society, American Political Science Review,

  American Economic Review, the American Journal of Political Science, Legislative Studies

  Quarterly, Quarterly Journal of Political Science, Electoral Studies, and Political Analysis. I have

  published articles on issues of election law in the Harvard Law Review, Texas Law Review,

  Columbia Law Review, New York University Annual Survey of Law, and Election Law Journal,

  for which I am a member of the editorial board. I have coauthored three scholarly books on

  electoral politics in the United States, The End of Inequality: Baker v. Carr and the Transformation

  of American Politics, Going Negative: How Political Advertising Shrinks and Polarizes the

  Electorate, and The Media Game: American Politics in the Media Age. I am coauthor with

  Benjamin Ginsberg, and Ken Shepsle of American Government: Power and Purpose.



  III. Sources




                                                                                                       8
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2530 Filed 12/02/20 Page 11 of 60




            15. I have relied on the report of Dr. William Briggs, especially the appended Topline

  Tables.



            16. I have relied on the Election Assistance Commission, “Election Administration and

  Voting Survey (EAVS) for 2018: https://www.eac.gov/research-and-data/studies-and-reports. I

  present data from 2018 because it is the most recent federal election for which data on absentee

  and permanent absentee voting is available. The 2018 data are instructive about the magnitude

  of permanent absentee voters and of the magnitude of unreturned, late, rejected, and spoiled

  absentee ballots. The 2020 data are not yet reported.



            17. I have relied on the report of Matthew Braynard in King v. Whitmer, No. 2:20-cv-

  13134-LVP-RSW (ED. Mich.2020).



  IV. Findings



            18. In my professional judgment there are fundamental flaws in the survey design, and

  survey data set out in Dr. Briggs’ report. These flaws created biases in the estimates and

  analyses that are sufficiently large to completely explain the data that Dr. Briggs presents as

  nothing more than errors in the data collection process. Perhaps most troubling the survey is

  likely highly unrepresentative because it has a response rate less than 1 percent; the survey data

  are contaminated by respondents who should not have been included in the survey, and the basic

  data in the Topline summaries of the data do not add up, indicating fatal flaws in the

  implementation of the survey.




                                                                                                       9
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2531 Filed 12/02/20 Page 12 of 60




         A. Critique of Interpretation



                 i. The survey data and its interpretation does not account for Permanent Absentee

                 and Early Voters (PEV).



         19. The analysis of Question 2 is used to estimate the number of people who received but

  did not request an absentee ballot. Dr. Briggs calls this Error #1.



         20. The interpretation of these data as an Error in balloting does not account for the

  presence of a large number of Permanent Absentee and Early Voters (PEVs) in Arizona,

  Michigan, Pennsylvania, and Wisconsin, and “rollover” absentee voters in Georgia. PEVs are

  automatically sent their absentee ballots. They do not need to request that a ballot be sent for a

  particular election. Dr. Briggs’ interpretation of the responses to Question 2 as indicative of an

  Error #1 fails to take into account the large number of people in Michigan and in the other four

  states in his study who are PEVs. There are other problems with Question 2 as discussed below.



         21. There are a sizable number of PEVs in all of the states under study. Table 1 presents

  data from the number of absentee ballots sent in 2018 and the number of permanent absentee

  ballots sent in to voters in Arizona, Georgia (rollover ballots), Michigan, Pennsylvania, and

  Wisconsin. According to figures from the Election Assistance Commission for 2018, there were

  over half a million PEVs in the state of Michigan in 2018. The number of permanent absentee




                                                                                                   10
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2532 Filed 12/02/20 Page 13 of 60




  ballots sent in Arizona, Michigan, and Wisconsin far exceeds the estimated Error #1 in the first

  table in Dr. Briggs’ report. Those data cover 2018 and are presented to indicate the likely

  magnitude of PEVs in the states in 2020.



          22. The number of PEVs in Michigan was even larger in 2020 Preliminary figures (as of

  September, 2020) from the Office of the Secretary of State of Michigan reveal that the number of

  PEVs in the November 2020 election was approximately 2 million, and that PEVs accounted for

  roughly two-thirds of absentee ballots sent this for the 2020 general election in the State of

  Michigan. 1 The other states saw similarly large numbers of PEVs in 2020. For example, the

  State of Georgia, which allows voters who are disabled or over 65 to sign up to have absentee

  ballots sent to them, reported at least 582,000 “rollover” ballots in Georgia in 2020. 2



          23. The number of registered voters who were sent a ballot without having to request one

  in the State of Michigan far exceeds the total number of absentee ballots that Dr. Briggs

  classifies as Error #1. The number of PEVs was 2 million in the November 2020 election. The

  maximum number of people who received an absentee ballot but said that they did not request

  one in Dr. Briggs’ assessment is 36,529.




  1
    Dave Boucher, “Michigan sets record for number of absentee ballot requests for Nov. election” Detroit Free Press
  September 10, 2002. https://www.freep.com/story/news/politics/elections/2020/09/10/michigan-absentee-
  voting-election-november-2020/5768768002/
  Ray Hole, “Michigan receives record number of requests for absentee ballots,” wwmt.com, September 10, 2020,
  https://wwmt.com/news/local/michigan-receives-record-number-of-request-for-absentee-ballots
  2
    Stephen Fowler, “Nearly 800,000 Georgians Have Already Requested Absentee Ballots for November” GA Today
  gpb.org, September 2, 2020. https://www.gpb.org/news/2020/09/02/nearly-800000-georgians-have-already-
  requested-absentee-ballots-for-november


                                                                                                                 11
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2533 Filed 12/02/20 Page 14 of 60




         24. The survey makes no effort to distinguish PEVs from other sorts of absentee voters.

  Not accounting for PEVs is a serious error in survey design and interpretation of the survey

  numbers.



   Table 1. Permanent Absentee Voters in Arizona, Georgia, Michigan, Pennsylvania, and

   Wisconsin in 2018

                                Total Absentee        Permanent Absentee       Permanent Absentee

                                 Ballots Sent              Ballots Sent         Ballots as a Percent

                                                        (i.e., ballots sent           of Total

                                                     automatically without

                                                         a specific ballot

                                                             request)

   Arizona                         2,672,384                2,545,198                 95.2%

   Georgia                          281,490                     *                          *

   Michigan                        1,123,415                 549,894                  48.9%

   Pennsylvania                     216,575                   6,340                    2.9%

   Wisconsin                        168,788                  54,113                   32.1%

   Source: EAC, EAVS 2018.

   Note: * means no data reported.




                  ii. The interpretation of Question 3 fails to account for the proper handling of

                  late, invalid, and spoiled absentee ballots by Local Election Offices.



                                                                                                     12
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2534 Filed 12/02/20 Page 15 of 60




         25. The analysis of Question 3 is used to estimate the number of people who stated that

  they returned an absentee ballot but for whom no vote was recorded. Dr. Briggs calls this Error

  #2.



         26. The interpretation does not account absentee ballots that are in fact not received or

  counted by election officers because the ballots are not returned by the postal system, are

  spoiled, are returned late, or are rejected. Such ballots are the obvious explanation for the data

  observed, but no effort in the survey or the analysis is made to ascertain the likelihood that these

  ballots. There are further problems with Question 3, as discussed below.



         27. It is my experience researching elections over the past two decades that “uncounted”

  absentee ballots are a normal part of the election process. Table 2 presents counts of rejected,

  late, undelivered, and voided absentee ballots in Arizona, Georgia, Michigan, Pennsylvania, and

  Wisconsin for 2018, the most recent federal election for which systematic data on absentee

  voting are available. An undeliverable absentee ballot is one that was returned to the election

  office as not being deliverable to the address on the voter registration lists. The final column

  presents the number of sent absentee ballots for which the status of a ballot sent by the election

  office to a voter was not received and its status is not known. These are likely ballots that simply

  were not returned by voters or were lost or delayed in the US Postal System, as happens in every

  election in my experience.




                                                                                                       13
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2535 Filed 12/02/20 Page 16 of 60




         28. The magnitude of ballots that are returned to the office but are rejected, spoiled or late

  is quite large. The sum of these columns is comparable in magnitude to the magnitude of “Error

  #2” in Dr. Briggs’ report. These figures are not definitive of the numbers in 2020, which have

  not yet been reported. Rather they are demonstrative of the fact that there are sound,

  documented administrative reasons that returned absentee ballots are not recorded as having

  voted, especially tardiness, spoilage, and rejection for lack of signatures, valid envelopes, and the

  like. These are ballots that are not allowed to be counted under law, and they are comparable in

  magnitude to the estimates of the Error #2 reported by Dr. Briggs for each state.



   Table 2. Rejected, Undelivered, Voided, and Late Absentees in Arizona, Georgia, Michigan,

   Pennsylvania, and Wisconsin in 2018



                        Rejected      Undeliverable     Spoiled/Voided          Late         Status

                        Absentee         Absentee          Absentee          Absentee      Unknown

                         Ballots          Ballots            Ballots          Ballots

   Arizona                8,567           102,896            27,804            2,515        642,210

   Georgia                7,512            2,322              252              3,525         36,255

   Michigan               6,013             791              19,679            2,207         41,120

   Pennsylvania           8,714              *                  *              8,162         20,622

   Wisconsin              2,517            1,718             2,794             1,445         12,407

   Source: EAC, EAVS 2018.

   Note: * means no data reported.




                                                                                                      14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2536 Filed 12/02/20 Page 17 of 60




            B. Critique of Survey Design



            29. Dr. Briggs offers no assessment of the design of the survey that generated the data

  that he presents. Rather, he assumes that the data are accurate. Also, there is no report of the

  survey design, beyond the information embedded in the topline tables. It would be standard for

  any scientifically sound report of survey data to describe fully the survey instrument used in a

  study and to make it publicly available.



            30. It is my understanding that Matthew Braynard designed and conducted these surveys.

  The methodology that he used is described in an expert by Mr. Braynard in King v. Whitmer, No.

  2:20-cv-13134-LVP-RSW (ED. Mich.2020). I evaluated that report as well as Dr. Briggs’

  report.



                   i. The surveys have unacceptably high non-response rates.



            31. The response rate to the survey is measured as the number of people who answered

  the first substantive question (Q2) in the survey divided by the number of people who the

  surveyor sought to contact. The response rate for the Michigan survey is .008, meaning 99.2

  percent of people did not respond to this survey. The response rate is similarly low in the other

  four states. It is .006 in Arizona, .004 in Georgia, .015 in Pennsylvania, and .004 in Wisconsin.




                                                                                                      15
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2537 Filed 12/02/20 Page 18 of 60




  These are extremely low response rates, and such low response rates pose a critical threat to any

  inferences one might draw from the data.



          32. Mr. Braynard, in his report, identifies that the survey attempts to interview all

  registered voters who were recorded as requesting but not returning an absentee ballot. Mr.

  Braynard’s firm attempted to match phone numbers to records of registered voters in each of the

  states and then attempted to interview all of the people associated with each registration record

  of interest.



          33. The appendix to Dr. Briggs’ report presents Unreturned_Absentee Live ID Topline

  tables for each of the five states being studied, including Michigan. It is evident from the

  Topline tables that a there are significant shortfalls in the ability of the survey firm to match

  phone numbers to registration records. The Data Loads correspond to the number of matched

  phone numbers that were loaded into the survey system to be called. They are only a fraction of

  the population of all Unreturned Absentees.



          34. The toplines also list Completes. These are phone numbers for which an interview

  commenced, an answering machine was reached, or a returned call was requested. For the State

  of Michigan, there were 70,030 Data Loads for Michigan, which is just half of the 139,190

  unreturned absentee ballots in the State. Of the Data Loads, i.e., attempted calls, there were only

  3,815 people who either responded to the survey, were left a message on an answering machine,

  or refused. These are called “Completes,” even though most refused the call. Only 5 percent of

  the people that Mr. Braynard attempted to interview even got to the point of being classified as a




                                                                                                      16
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2538 Filed 12/02/20 Page 19 of 60




  Complete. That is, 95 percent of the attempted survey contacts had already failed before the

  survey had begun.



          35. There is no description in Dr. Briggs’ report of the generation of “Data Loads” or the

  methodology for determining matches of phone numbers to registration records. No explanation

  is offered as to why the researchers could load only 70,030 phone numbers, rather than attempt

  calls to all 139,190 Michigan registrants who did not return their absentee ballots. Based on my

  experience conducting survey research, the likely problem is the difficult matching phone

  numbers to voter files and the large number voter file records that list no numbers. Mismatches,

  either false positives or false negatives, will generate errors in surveys. Incorrectly matched

  phone numbers will lead the survey to interview the wrong person (a false positive), and errors in

  matching may lead to researcher to exclude the person from the survey when in fact a valid

  number could have been found (a false negative). 3 Errors in phone matching make it entirely

  possible that the survey interviews the wrong person. Past research on phone surveys using

  registration-based samples, such as those reported by Dr. Briggs, find very high rates with which

  the wrong person answers a call, ranging from 30 to 60 percent. 4 And, as discussed below, there

  is evidence of such incorrect interviews in these studies.



          36. Dr. Briggs offers no analysis of why the survey failed to identify a higher number of

  valid phone numbers for the people the researchers sought to interview. There is no analysis



  3
    Alan S. Gerber and Donald P. Green, “Can Registration-Based Sampling Improve the Accuracy of Midterm Election
  Forecasts?” Public Opinion Quarterly 70 (2006): 197-223, esp. page 202.
  4
    Pew Research Center, “Comparing Survey Sampling Strategies: Random-Digit Dialing vs. Voter Files,” 2018.
  https://www.pewresearch.org/methods/2018/10/09/comparing-survey-sampling-strategies-random-digit-dial-vs-
  voter-files/, See page 25-26.


                                                                                                              17
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2539 Filed 12/02/20 Page 20 of 60




  comparing the characteristics of those people for whom a valid phone number could be found

  and those people for whom a valid phone number could not be found.



         37. Once the survey commences, there is first a screener question to determine whether

  the person interviewed should continue with the interview. That is Question 1. Question 2 asks

  “Did you request an Absentee Ballot in the State of <state name>?” People could answer Yes,

  No, some other answer, Refuse to answer, or Hang up. This is the first substantive question for

  the purpose of Dr. Briggs’ analysis, as it is used to measure Error #1.



         38. The response rate to the survey is the number of valid responses to Question 2. That

  is the total number of responses to the question, less the number of people who refused or hung

  up. The second column of Table 3 is the percent of people the researchers sought to interview

  (all Unreturned Absentee Ballots) who ultimately gave a valid response to Question 2.



         39. The response rate for Michigan is just .008, or eight-tenths of one percent.



         40. Once the entire survey process had been completed over 99 percent of people who the

  researcher sought to interview were not interviewed in Michigan. That was true in Arizona,

  Georgia, and Wisconsin. In Pennsylvania, 98.5 percent of those that the researchers set out to

  study were ultimately not included in the study for one reason or another.



         41. In most disciplines of study that I am familiar with these surveys would not a

  scientifically acceptable or reliable samples simply because of their exceedingly low response




                                                                                                   18
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2540 Filed 12/02/20 Page 21 of 60




  rates. For example, I am as associate editor of the Harvard Data Sciences Review, which

  broadly covers fields of statistics and data sciences, and specialty fields, such as, political

  science, public opinion, survey methodology, and economics, in which I have published. Papers

  with such high non-responses are rejected on their face as not plausibly valid studies.



           42. Dr. Briggs’ assumption that those who responded to the question are representative of

  the relevant population under study (i.e., the other 99 percent of people who could not or would

  not participate in the survey) is not warranted. When survey have high non-response rates, it is

  standard practice to analyze information about the sample and the target population, such as

  demographic characteristics or behavioral and attitudinal statistics, to confirm that the

  assumption of representativeness of a sample can be maintained. That is true even when the

  response rates are quite high. When the response rates are very low, such an analysis is a

  necessity in order to determine whether there is any scientific value to the survey. No such

  analysis is offered here.



   Table 3. Response Rates to Surveys Reported by Dr. William Briggs

   State                                      “Completes”/               Question 2 Valid Response/

                                      Unreturned Absentee Ballots       Unreturned Absentee Ballots

   Arizona                                         .011                              .006

   Georgia                                         .110                              .004

   Michigan                                        .027                              .008

   Pennsylvania                                    .109                              .015

   Wisconsin                                       .048                              .004



                                                                                                    19
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2541 Filed 12/02/20 Page 22 of 60




   Note: Ballots is the number of registered voters the survey sought to reach. See Table 1 of

   Briggs’ report.

   “Completes” is the number of “complete” contacts in the firsts part of each state’s topline

   report.

   Question 2 Response is the number of respondents who answered Question 2 and did not

   Refuse or Hangup.




                 ii. The survey has an unacceptably high interview breakoff rate.



         43. The breakoff rate in surveys is the rate at which people who start the survey breakoff,

  for whatever reason. The interview may be stopped by the respondent or by the surveyor. In the

  toplines these are indicated as refusals and hang ups. The breakoff rate is measured as the

  number of people answering the last question in the survey divided by the number of Completes.

  The opposite of the breakoff rate is the survey completion rate.



         44. The breakoff rates are extremely high in these surveys. The breakoff rates are 87.8

  percent in Arizona, 98.8 percent in Georgia, 93.5 percent in Michigan, 95.4 percent in

  Pennsylvania, and 90.6 percent in Wisconsin. In Michigan, the breakoff rate of 95.4 percent

  means that once the survey began only 4.6 percent made it to the end.



         45. The breakoff rate is a quality control indicator for survey researchers. Very high

  breakoff rates, such as observed here, are signs of quality control problems with the survey itself,




                                                                                                   20
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2542 Filed 12/02/20 Page 23 of 60




  such as hostile or poorly trained interviewers or poorly worded questions. Any experienced

  survey researcher uses high breakoff rates to catch quality control failures. These surveys have

  extremely high rates of survey failures, which indicates that were quality control problems and

  there was no effort to correct them.



                  iii. The screening question improperly allows people to take the survey who

                  should not.



          46. A second substantial flaw in the survey is that the instructions allow people who are

  not affirmatively determined to be the correct person to take the survey.



          47. Past research has documented that phone surveys using registered voter lists are

  often answered by someone other than the person who was listed on the registered voter file.

  The two most common problems are that the wrong number was matched to the voter list and

  that someone other than the person the research sought to speak with answered the phone. The

  latter occurs most often with landlines. 5



          48. Question 1 (Q1) of the survey asks “May I please speak to <lead on screen>?”

  “Lead on screen” is the name of from the voter registration list that is linked to the phone number

  that the survey has dialed. Responses to Q1 are listed as reached target, uncertain/other, refused,

  and hang up. For example, in the first table (Georgia), the responses are “Reached Target [Go to



  5
   Pew Research Center, “Comparing Survey Sampling Strategies: Random-Digit Dialing vs. Voter Files,” 2018.
  https://www.pewresearch.org/methods/2018/10/09/comparing-survey-sampling-strategies-random-digit-dial-vs-
  voter-files/, See page 25-26.


                                                                                                         21
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2543 Filed 12/02/20 Page 24 of 60




  Q2]” and “[Go to Q2],” without further explanation. For other states the toplines describe this

  second response category as “Uncertain” or “What’s this about?” Importantly, both cases

  classified as “Reached Target” and as “Uncertain” are instructed to “Go to Q2.”



         49. This is an error in the branching design of the survey. People who are not

  affirmatively identified as the correct person for the interview are allowed to answer the

  remaining questions in the survey. For example, Reponses to Questions 2 and 3 show evidence

  that spouses and other family members are asked Questions 2 and 3, even though they were not

  the person whose absentee voting records are in question.



         50. A significant percent and number of respondents who are listed as not giving an

  affirmative answer to Question 1 are in fact kept in the survey and asked Question 2. Table 4

  shows the percent and number of respondents who were inappropriately asked Questions 2 and 3

  because they were not affirmatively identified as “the target.” This error in the survey design

  affects 13 percent of cases in Arizona and Michigan, 16 percent of cases in Pennsylvania, and 25

  percent of cases in Georgia. It is not possible to calculate the percent in Wisconsin because the

  topline report pools the “Reached Target” and “Uncertain” in a single response category.



         51. This survey branching error contaminates all of the results, and it is of sufficient

  magnitude to alter the results significantly, and perhaps explain away all of the findings entirely.

  The number of respondents in Georgia who were improperly asked Question 2 is larger than the

  number of respondents who said that they did not request an absentee ballot. In Pennsylvania it




                                                                                                    22
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2544 Filed 12/02/20 Page 25 of 60




  explains most of the people who did not request an absentee ballot. In Arizona and Michigan, it

  can explain half of those who did not request an absentee ballot.



           52. These figures and aspects of the survey design show that the data for Q2 and Q3 were

  contaminated by improper branching from Q1. This information was available to, and even

  reported by, Dr. Briggs, but he did not take them into account in calculating or interpreting his

  Error #1 and Error #2.



   Table 4. Respondents Who Were Not the Target of the Survey Were Allowed to

   Answer the Survey

   State                               Percent and Number of respondents to Q1 who

                                    were NOT the target registrant, but who were asked

                                                             Q2

   Arizona                                             12.6% [N=335]

   Georgia                                             25.0% [N=255]

   Michigan                                            12.9% [N=142]

   Pennsylvania                                        15.7% [N=422]

   Wisconsin                                                  *

   * The Topline Table for Wisconsin pools respondents who were coded as “Reached

   Target” and “Uncertain” and “What is this about?” It is not possible to identify how

   many Wisconsin respondents were inappropriately asked Question 2.




                                                                                                      23
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2545 Filed 12/02/20 Page 26 of 60




                 iv. Question 2 (did you request an absentee ballot) does not ascertain Permanent

                 Absentee Voters or disambiguate Permanent Absentee Voters from Other Voters.



         53. Question 2 is not sufficiently clear and specific to answer the question that the

  researcher wants to answer. The survey does not ascertain whether respondents are permanent

  absentee voters or have a designated person who may request a ballot on their behalf, even

  though Arizona, Georgia, Michigan, Pennsylvania, and Wisconsin allow for some or all voters to

  be permanent absentee voters. Permanent absentee voters do not need to request a ballot in order

  for one to be sent to them for a specific election.



         55. The presence of permanent absentee voters in the registration system creates

  ambiguity in the interpretation of the question. Some permanent absentee voters may answer yes

  because the registered as for permanent absentee status, while others may say no because they do

  not need to request a ballot to receive one. The ambiguity of Question 2, and the failure to

  disambiguate permanent absentee voters from other absentee voters in the responses, introduces

  measurement error in the survey. Additional survey questions are required to distinguish

  different types of absentee voters.



         56. The measurement error will create errors in the survey that are of the form of Error #1

  described by Dr. Briggs. These are cases that would be wrongly identified as people who were

  erroneously sent a ballot, even though they did not request one. In fact, they did not need to

  request one. The survey data cannot be used to draw the conclusion that some survey

  respondents received an absentee ballot in error.




                                                                                                   24
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2546 Filed 12/02/20 Page 27 of 60




                     v. The survey cannot determine whether there was an error in handling of the

                     ballot.



          57. Dr. Briggs describes a second sort of error in absentee balloting that arises because

  people say that they returned a ballot, but no absentee ballot is received or recorded by the

  election office.



          58. It is my experience working with election administrators and researching election

  administration as part of the Caltech/MIT Voting Technology Project that many absentee ballots

  are not recorded or counted because of some ballots are not received on time or are not properly

  prepared and submitted. Late absentees are not accepted, and they are usually not recorded in

  the tally of ballots received. Ballots that are spoiled, unsigned or in the incorrect envelopes or

  rejected for some other reason are not counted. The fact that there is no record of a vote or of a

  received absentee ballot is not necessarily evidence of an error in the handling of the ballot.

  Instead it may be evidence of correct treatment of ballots by the election officials in accordance

  with state laws.



          59. Question 3 does not ascertain when the ballot was mailed back or how it was mailed.

  There is no follow up question asking when the ballot was sent, whether it was signed, whether it

  was witnessed (in states where that is a requirement), and in what envelope it was sent. In short,

  the question does not allow one to determine whether or not the ballot was returned in

  compliance with state laws, and thus whether there was or was not an error in handling the




                                                                                                       25
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2547 Filed 12/02/20 Page 28 of 60




  ballot. It is incorrect for Dr. Briggs to conclude that ballots that were not received or recorded

  are in fact errors.



                   vi. Question 3 is subject to memory errors and social desirability bias.



          60. Question 3 asks people whether they voted. Specifically, it asks people who said that

  they requested an absentee ballot whether they returned an absentee ballot, that is, whether they

  voted that ballot.



          61. It has long been understood in political science that respondents to surveys over

  report voting in elections. The most commonly identified sorts of biases are memory errors and

  social desirability bias in questions asking people whether they voted. 6 In the context of this

  survey such biases would lead to overstatement of Yes responses to Question 3.



          C. Critique of the Survey Databases and Data Analyses



          62. There are obvious data errors and inconsistencies revealed in the Topline reports that

  are appended to Dr. Briggs’ report. As I understand his report, these are the data and reports that

  he relied on them in making his estimates and projections. Dr. Briggs states that he assumes that

  “the data is accurate.” I have examined the accounting in the Topline tables and discovered that

  the data do not add up. A routine analysis to check the consistency and integrity of data reported


  6
   See for example, Allyson L. Holbrook and Jon A. Krosnick, “Social Desirability Bias in Voter Turnout Reports: Test
  Using the Item Count Technique,” Public Opinion Quarterly 74 (2010): 37-67. See also Stephen Ansolabehere and
  Eitan Hersh, ,”Validation: What Big Data Reveal About Survey Misreporting and the Real Electorate,” Political
  Analysis 20 (2012): 437-459


                                                                                                                   26
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2548 Filed 12/02/20 Page 29 of 60




  in the toplines is standard practice in the survey research field. I have performed such a check,

  and it reveals that the data lack integrity and are not correct. They should not be assumed to be

  accurate.



                 i. The figures on responses to Q1 simply do not add up for the State of

                 Wisconsin.



         63. The Topline table for Wisconsin reports that 2,261 people were coded as either “A-

  Reached Target” or “B-What Is This About?/Uncertain.” An additional, 1,677 respondents were

  coded as “X=Refused.” No other response categories are reported. The sum of 1,677 and 2,261

  is 3,938. The bottom of the table reports the “Sum of All Responses” is 3,495. The rows clearly

  do not total to the reported bottom line.



         64. All other survey questions and calculations for this table branch off of Question 1.

  Therefore, errors in this question infect responses to Questions 2 and 3 and make it unacceptable

  for anyone to rely on them to form conclusions. This error is a red flag for survey researchers

  indicating lack of data integrity. It should have signaled to the analyst, in this instance Dr.

  Briggs, that there is a problem with the programs that generated the data for this and other states.



                 ii. The survey data for Questions 1 and 2 cannot be reconciled.



         65. I have examined the accounting across questions to make sure that the number of

  cases that are indicated as passing from Question 1 to Question 2 are the same as the number of




                                                                                                      27
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2549 Filed 12/02/20 Page 30 of 60




  cases reported for Question 2. For Georgia, the data across questions are consistent, but for

  Arizona, Michigan, Pennsylvania, and Wisconsin there are substantial and idiosyncratic

  discrepancies. The accounting for Q1 and Q2 is shown in Table 5.



         66. First, consider Georgia. Question 1 has two categories: Reached Target and

  Uncertain. There are 767 Reached Target and 255 Uncertain. Those sum to 1,022. Those two

  groups are then asked Question 2. Question 2 has several response categories. There are 591

  Yes responses, 128 No responses, 175 “other” responses across various options (e.g.,

  “member)[Go to Q3]”), 70 Refused, and 58 Hang ups. These sum to 1,022. For Georgia the

  total number of responses to Q2 equals the total number of respondents coded for Q2, and the

  data appear to be okay. But, looking at the other states, reveals inconsistencies that lead me to

  doubt the integrity and veracity of any of the data presented here, including Georgia.



         67. Second, consider Arizona. The topline table for Q1 has 2,147 respondents who are

  either “Reached Target” or “Uncertain” and are instructed to Go to Q2. Applying the same

  accounting used for Georgia in Arizona, there are 2,489 respondents listed in Q2. That is there

  are more than 300 respondents who answered Q2 but were not indicated in the accounting for Q1

  as directed to that question. There is no other way indicated in the survey data to get to Q2

  without going through Q1.



         68. Third, consider Michigan. The topline table for Q1 has 1,100 respondents who are

  either “Reached Target” or “Uncertain.” However, there are 1,515 respondents to Q2. An




                                                                                                      28
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2550 Filed 12/02/20 Page 31 of 60




  additional 415 people were asked Q2 than were indicated as allowed to under the branching rules

  of the survey.



           69. Fourth, consider Pennsylvania. The topline table for Q1 has 2,684 respondents who

  are either “Reached Target” or “Uncertain.” However, there are 2,537 respondents to Q2. That

  is, 147 fewer people were asked Q2 than were supposed to have been asked.



           70. Fifth, consider Wisconsin. The topline table for Q1 has 3,938 respondents who are

  either “Reached Target” or “Uncertain.” However, there are 2,723 respondents to Q2. That is,

  1,215 fewer people were asked Q2 than were supposed to have been asked.

   Table 5. Accounting Discrepancies in the number of cases reported in Toplines for Question 1

   and Question 2 by State

   State                            Question 1               Question 2

                                 Number of Cases          Number of Cases          Difference

                               “Reached Target” or           “Sum of All          Number (%)

                                “Uncertain/Other”            Responses”

   Arizona                             2,147                    2,489                -342*

   Georgia                             1,022                    1,022                   0

   Michigan                            1,100                    1,515                 -415

   Pennsylvania                        2,684                    2,537                 +147

   Wisconsin                           3,938                    2,723                +1,215

   Source: Toplines appended with Dr. William Briggs’ report.




                                                                                                29
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2551 Filed 12/02/20 Page 32 of 60




   * Negative values mean there are fewer Reached Target or Uncertain responses to Question 1

   than there are to Question 2. Positive values mean there are more Reached Target or

   Uncertain responses to Question 1 than there are to Question 2.




         71. I attempted to resolve this by removing refusals and hang ups, to determine whether

  this would account for apparent discrepancies. It did not. The accounting in Michigan and

  Arizona were not resolved by removing the hang ups or refusals. And, doing so created

  accounting discrepancies elsewhere. Georgia developed a deficit of cases, and the deficits in

  Pennsylvania and Wisconsin worsened.



         72. These errors in the spreadsheets will also contaminate the data in Q3, as the

  classification of respondents according to Q1 and Q2 determines whether the individual is asked

  Q3.



         73. In my experience running, designing, and analyzing large scale surveys through the

  Cooperative Congressional Election Study and serving on the board of the American National

  Election Study, errors such as these usually have two sources. This is indicative of either there

  are (i) errors in the program that the program that assigns questions to people, or (ii) errors in the

  program that generates the spreadsheet. Either sort of error is catastrophic for this analysis, and

  the render the estimates, projections, and inferences in Dr. Briggs’ report entirely unreliable.




                                                                                                      30
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2552 Filed 12/02/20 Page 33 of 60




         74. The most rudimentary check of the toplines reveals errors and inconsistencies

  throughout the data that Dr. Briggs relied on. This leads me to conclude that the data are not

  correct. Dr. Briggs erred in his assumption that they are.



                 iii. There are inconsistencies in calculations.



         75. I performed a sensitivity analysis of Dr. Briggs’ calculations of the estimated ranges

  of Error #1 and Error #2. Specifically, I sought to explore how various discrepancies in the

  accounting might affect the estimates presented in Dr. Briggs’ report. The figures he presents

  are extrapolations from a few hundred survey responses to tens of thousands of absentee

  requests. Thus, errors in a few dozen cases out of the few hundred survey responses that he

  identifies as errors would be highly consequential.



         76. In performing the sensitivity analysis, I discovered that there were substantial

  inconsistencies in the way that Dr. Briggs calculated the rates of Error #1 and Error #2 using the

  survey data.



         77. Consider, first, the calculation of Error #1. I converted the first table in Dr. Briggs’

  report from counts to percentages. I did this by dividing his lower and upper bound estimates for

  Error #1 by the total number of ballots. These are reported in the second column of Table 6.

  Second, I calculated the percent of people who responded NO or NO on behalf of their spouse to

  Question 2 and divided by the number of responses to Question 2. Third, I report two different

  Numbers of Cases used in making the calculations: the number of cases reported as “Sum of All




                                                                                                    31
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2553 Filed 12/02/20 Page 34 of 60




  Responses” in the topline tables and that number less respondents who refused to answer.

  Finally, I calculated the percent of respondents who answered No to Q2 or whose spouse

  answered No to Q2 using the two different numbers of cases in column 4. I underline the

  number that was used by Dr. Briggs to estimate Error #1 for each state. These calculations are

  shown in the fifth column of Table 6.



   Table 6. Calculation Inconsistencies in the Estimates for Error #1

   State             Range Of              Question 2                             Percent of

                      Error #1       Number of Cases           Number of          Respondents Who

                    Expressed in          “Sum of All            Cases            answered No to Q2

                    Percentages            Responses”

   Arizona         40.2 to 44.3%             885 No               2,489                 36.4%

                                      21 Spouse - No      2,126 (less refusals)         42.6%

   Georgia         12.3 to 16.5%             128 No               964                   14.7%

                                      14 Spouse - No       894 (less refusals)          15.9%

   Michigan        21.3 to 26.2%             239 No               1,515                 16.9%

                                      17 Spouse - No      1,106 (less refusals)         23.1%

   Pennsylvania    19.6 to 22.6%             531 No               2,537                 21.9%

                                      25 Spouse - No      2,430 (less refusals)         22.9%

   Wisconsin       16.9 to 19.9%             379 No               2,723                 14.1%

                                          4 Spouse - No   2,162 (less refusals)         17.7%

   Source: Toplines appended with Dr. William Briggs’ report.




                                                                                                   32
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2554 Filed 12/02/20 Page 35 of 60




         78. Dr. Briggs is inconsistent in his calculations. In Georgia and Pennsylvania, the

  denominator is the sum of all responses (that is, all cases who reach Q2). But, in Arizona,

  Michigan, and Wisconsin he excludes some respondents from the total number of cases. The

  effect of excluding those cases is to inflate the estimates by 6.2 percentage points for Arizona, by

  6.2 percentage points for Michigan, and by 3.6 percentage points for Wisconsin. In Arizona and

  Wisconsin, the estimate using all cases in the denominator lies outside of the range of possible

  rates of Error #1 provided by Dr. Briggs. The estimates he offers are highly sensitive to which

  denominator he chooses to use in making his calculations. This shows a lack of rigor in

  performing the analysis that was presented.



         79. Similar inconsistencies arise in the analysis of Question 3 for the estimation of the

  rate of Error #2. Table 7 parallels Table 6, but for Question 3. The second column shows the

  ranges of Error #2 expressed in Percentages. The third column shows the Number of

  respondents who answered Yes or Yes on behalf of their spouse. The fourth column is the

  number of respondents to Q2 and to Q3. The fifth column is the Percent of Survey Respondents

  who Answered Yes to Question 3.



         80. Different denominators are used for the calculation of Error #2 in different states. In

  two instances (Georgia and Pennsylvania), Dr. Briggs uses the number of responses to Q2 as the

  denominator. In three instances (Arizona, Michigan, and Wisconsin), Dr. Briggs uses the

  number of responses to Q3, and does not adjust for refusals, as was done in Table 6. He offers

  no explanation of his calculations, or why he chose different denominators in different instances.




                                                                                                     33
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2555 Filed 12/02/20 Page 36 of 60




  It is highly unusual to see different statistical formulas used for the computation of what is

  supposed to be the same quantity for different cases (in this instance the states) in the same

  report. The basic statistical methods deployed here lack rigor.



           81. Dr. Briggs’ estimates fail the sensitivity analysis suggested by his own calculations.

  The ranges presented in his report are not robust to variations in the formulas that he himself

  uses. In his report he reports a range of possible values for Error #1 and Error #2. Values outside

  of those ranges are highly unlikely to occur. The sensitivity analysis I have conducted reveals

  that simply using the different formulas he deploys yields values that fall outside the ranges that

  he presents. He uses the Number of Cases for Q2 in calculating Error #2 for Georgia and

  Pennsylvania and the Number of Cases for Q3 in calculating Error #2 for Arizona, Michigan,

  and Wisconsin. Consistently using the Number of Cases for Q2 produces estimated values of

  Error #2 that are below the lower bound estimates for Arizona (14.3 versus 15.2), for Michigan

  (16.0 versus 20.6), and for Wisconsin (11.9 versus 14.4). Hence, the estimated range of Error #2

  presented in Dr. Briggs’ report is not robust even to variations in the way he calculates that rate

  from the survey data.



   Table 7. Calculation Inconsistencies in the Estimates for Error #2

   State               Range Of            Question 2                                     Percent of

                        Error #2       Number of Cases            Number of           Respondents Who

                     Expressed in         “Sum of All               Cases            answered Yes to Q3

                      Percentages         Responses”

   Arizona           15.2 to 18.3%          344 Yes               Q2: 2,489                 14.3%




                                                                                                    34
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2556 Filed 12/02/20 Page 37 of 60




                                      11 Spouse - Yes            Q3: 2,129                 16.7%

   Georgia         22.9 to 28.2%           240 Yes                Q2: 964                  26.4%

                                      17 Spouse - Yes             Q3: 623                  41.3%

   Michigan        20.6 to 24.9%           232 Yes               Q2: 1,515                 16.0%

                                      10 Spouse - Yes            Q3: 1,090                 22.2%

   Pennsylvania    16.3 to 19.1%           452 Yes               Q2: 2,537                 18.2%

                                      11 Spouse - Yes            Q3: 1,137                 40.7%

   Wisconsin       14.4 to 17.3%           316 Yes               Q2: 2,723                 11.9%

                                       9 Spouse - Yes            Q3: 2,154                 15.1%

   Source: Toplines appended with Dr. William Briggs’ report.




         D. Sensitivity



         82. A further exercise in sensitivity analysis is to measure the effect on the analysis of

  Q2 of the inclusion of people who should not have been included. To see the potential effect of

  the inclusion of these people in the analysis, assume that all of the people who answered

  Uncertain Q1 in fact answered No to Question 2. That is an assumption for the sake of sensitivity

  analysis.



         83. What is the potential effect of this branching error alone (excluding all other issues)

  on the survey estimates? Table 8 entertains that possibility. The Adjusted Percent who



                                                                                                      35
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2557 Filed 12/02/20 Page 38 of 60




  Responded No to Q2 subtracts the Number of Uncertain Cases from the Numerator and

  Denominator. The rate of Error #1 cases is substantially reduced in every one of the states by the

  exclusion of these cases. In every case, the adjusted rate is far below the estimate provided in Dr.

  Briggs’ report. In Georgia, that rate falls entirely to 0. That is, the branching error can

  completely account for his Error #1 results in Georgia.




   Table 8. Calculation Inconsistencies in the Estimates for Error #1

   State              Range Of             Question 2                                 Adjusted Percent of

                       Error #1        Number of Cases            Number of            Respondents Who

                     Expressed in         “Sum of All             “Uncertain”         answered No to Q2

                     Percentages          Responses”           Responses to Q1              (without

                                                                                      “Uncertain” cases)

   Arizona                                  885 No

                    40.2 to 44.3%       21 Spouse - No                335                       26.7%

   Georgia                                  128 No

                    12.3 to 16.5%       14 Spouse - No                255                        0%

   Michigan                                 239 No

                    21.3 to 26.2%       17 Spouse - No                142                       13.9%

   Pennsylvania                             531 No

                    19.6 to 22.6%       25 Spouse - No                422                       5.3%

   Wisconsin                                379 No                 unknown               No calculation

                    16.9 to 19.9%        4 Spouse - No                                      Possible



                                                                                                        36
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2558 Filed 12/02/20 Page 39 of 60




   Source: Toplines appended with Dr. William Briggs’ report.




         E. Conclusion



         84. The estimates and projections presented by Dr. Briggs are based on survey data

  collected in Arizona, Georgia, Michigan, Pennsylvania, and Wisconsin. My overall assessment

  of these data is that they are unreliable and riddled with accounting and survey design errors.

  These errors are of sufficient magnitude and severity as to make the estimates completely

  uninformative.



         85. The data are not accurate. The Topline summaries of the survey data appended to Dr.

  Briggs’ report reveal fatal accounting errors in the data. No sound estimates or inferences can be

  drawn based on these data.



         86. The design of the survey is improperly structured so that people who were not

  identified as the Target of the study (i.e., the registered voter whose ballot is in question) were

  asked whether they had requested a ballot and whether they returned one.



         87. The magnitude of the accounting errors evident in the Toplines and the number of

  people improperly asked Questions 2 and 3 exceeds the number of people coded as Error #1 and

  Error #2.




                                                                                                        37
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2559 Filed 12/02/20 Page 40 of 60




         88. The questions are ambiguous and do not allow researchers to determine whether

  people were permanent absentee voters or whether they submitted legally acceptable ballots in a

  timely manner.



         89. The survey respondents are highly unlikely to be representative. The surveys have

  unacceptably low response rates and breakoff rates. In Michigan specifically, 99 percent of

  people who the researchers sought to interview did not ultimately end up in the sample,

  participate in the study or complete Question 2. Scientific research standards do not allow

  researchers to assume that a sample survey a 99 percent non-response rate is representative of the

  population of interest. The breakoff rate exceeds 90 percent, indicating serious quality control

  problems in conducting the survey, which will also produce biases in the data. No effort is made

  to show that the sample is representative or to correct for possible biases.



         90. The interpretation of the surveys is deeply flawed. The interpretation of Error #1

  does not account for the large number of Permanent Absentee Voters in these states –

  approximately 2 million in Michigan. These registrants are sent a ballot without requesting one.

  The interpretation of Error #2 does not account for the fact that thousands of absentee ballots are

  not legally acceptable because they are late, spoiled, or invalid.



         91. Each of these problems would create significant biases in the estimates and

  projections offered in Dr. Briggs’ report. The multitude of weaknesses with the survey design,

  the data itself, and the interpretation lead me to conclude that no valid estimates and conclusions




                                                                                                     38
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2560 Filed 12/02/20 Page 41 of 60




  can be made based on these data. Dr. Briggs assumed at the outset that the respondents are

  representative to the surveys and the data are accurate. Neither assumption is correct. Indeed,

  the information contained in and appended to Dr. Briggs’ report showed that to be evident. Even

  the most basic review of the information about the survey reveal the deep flaws in the design and

  errors and inconsistencies in the accounting of the survey design. These data and the analyses

  based on them do not meet the standards for scientifically acceptable research.




                                                                                                    39
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2561 Filed 12/02/20 Page 42 of 60




        Signed at Cambridge, Massachusetts on the date below.


        Date: December 2, 2020




        ____________________________

        Stephen Ansolabehere.




                                                                            40
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2562 Filed 12/02/20 Page 43 of 60




                               Exhibit A
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2563 Filed 12/02/20 Page 44 of 60




                            STEPHEN DANIEL ANSOLABEHERE


                                  Department of Government
                                     Harvard University
                                    1737 Cambridge Street
                                    Cambridge, MA 02138
                                    sda@gov.harvard.edu




                                        EDUCATION

  Harvard University                 Ph.D., Political Science          1989
  University of Minnesota            B.A., Political Science           1984
                                     B.S., Economics



                              PROFESSIONAL EXPERIENCE


  ACADEMIC POSITIONS

  2016-present    Frank G. Thompson Professor of Government, Harvard University
  2008-present    Professor, Department of Government, Harvard University
  2015-present    Director, Center for American Politics, Harvard University
  1998-2009       Elting Morison Professor, Department of Political Science, MIT
                       (Associate Head, 2001-2005)
  1995-1998       Associate Professor, Department of Political Science, MIT
  1993-1994       National Fellow, The Hoover Institution
  1989-1993       Assistant Professor, Department of Political Science,
                  University of California, Los Angeles



  FELLOWSHIPS AND HONORS

  American Academy of Arts and Sciences                     2007
  Carnegie Scholar                                         2000-02
  National Fellow, The Hoover Institution                  1993-94
  Harry S. Truman Fellowship                               1982-86


                                               1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2564 Filed 12/02/20 Page 45 of 60




                                        2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2565 Filed 12/02/20 Page 46 of 60




                                       PUBLICATIONS


  Books

  2019        American Government, 15th edition. With Ted Lowi, Benjamin Ginsberg
                 and Kenneth Shepsle. W.W. Norton.

  2014        Cheap and Clean: How Americans Think About Energy in the Age of Global
                  Warming. With David Konisky. MIT Press.
                  Recipient of the Donald K. Price book award.

  2008         The End of Inequality: One Person, One Vote and the Transformation of
                   American Politics. With James M. Snyder, Jr., W. W. Norton.

  1996        Going Negative: How Political Advertising Divides and Shrinks the American
                  Electorate. With Shanto Iyengar. The Free Press. Recipient of the Goldsmith
                  book award.

  1993         Media Game: American Politics in the Television Age. With Roy Behr and
                  Shanto Iyengar. Macmillan.



  Journal Articles

  2021    “The CPS Voting and Registration Supplement Overstates Turnout” Journal of
               Politics Forthcoming (with Bernard Fraga and Brian Schaffner)

  2021     "Congressional Representation: Accountability from the Constituent's Perspective,"
               American Journal of Political Science forthcoming (with Shiro Kuriwaki)

  2020    “Proximity, NIMBYism, and Public Support for Energy Infrastructure”
               Public Opinion Quarterly (with David Konisky and Sanya Carley)
               https://doi.org/10.1093/poq/nfaa025

  2020     “Understanding Exponential Growth Amid a Pandemic: An Internal Perspective,”
               Harvard Data Science Review 2 (October) (with Ray Duch, Kevin DeLuca,
               Alexander Podkul, Liberty Vittert)

  2020     “Unilateral Action and Presidential Accountability,” Presidential Studies Quarterly
               50 (March): 129-145. (with Jon Rogowski)


                                                3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2566 Filed 12/02/20 Page 47 of 60




  2019    “Backyard Voices: How Sense of Place Shapes Views of Large-Scale Energy
              Transmission Infrastructure” Energy Research & Social Science
              forthcoming(with Parrish Bergquist, Carley Sanya, and David Konisky)

  2019    “Are All Electrons the Same? Evaluating support for local transmission lines
              through an experiment”PLOS ONE 14 (7): e0219066
              (with Carley Sanya and David Konisky)
               https://doi.org/10.1371/journal.pone.0219066

  2018    “Learning from Recounts” Election Law Journal 17: 100-116 (with Barry C. Burden,
              Kenneth R. Mayer, and Charles Stewart III)
              https://doi.org/10.1089/elj.2017.0440


  2018     “Policy, Politics, and Public Attitudes Toward the Supreme Court” American
            Politics Research (with Ariel White and Nathaniel Persily).
              https://doi.org/10.1177/1532673X18765189

  2018     “Measuring Issue-Salience in Voters’ Preferences” Electoral Studies (with Maria
            Socorro Puy) 51 (February): 103-114.

  2018     “Divided Government and Significant Legislation: A History of Congress,” Social
            Science History (with Maxwell Palmer and Benjamin Schneer).42 (1).

  2017      “ADGN: An Algorithm for Record Linkage Using Address, Date of Birth
             Gender and Name,” Statistics and Public Policy (with Eitan Hersh)

  2017     “Identity Politics” (with Socorro Puy) Public Choice. 168: 1-19.
            DOI 10.1007/s11127-016-0371-2

  2016      “A 200-Year Statistical History of the Gerrymander” (with Maxwell Palmer) The
            Ohio State University Law Journal

  2016      “Do Americans Prefer Co-Ethnic Representation? The Impact of Race on House
            Incumbent Evaluations” (with Bernard Fraga) Stanford University Law Review
            68: 1553-1594

  2016      Revisiting Public Opinion on Voter Identification and Voter Fraud in an Era of
            Increasing Partisan Polarization” (with Nathaniel Persily) Stanford Law Review
            68: 1455-1489

  2015      “The Perils of Cherry Picking Low Frequency Events in Large Sample Surveys”
            (with Brian Schaffner and Samantha Luks) Electoral Studies 40 (December):
            409-410.


                                              4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2567 Filed 12/02/20 Page 48 of 60




  2015      “Testing Shaw v. Reno: Do Majority-Minority Districts Cause Expressive
            Harms?” (with Nathaniel Persily) New York University Law Review 90

  2015      “A Brief Yet Practical Guide to Reforming U.S. Voter Registration, Election Law
            Journal, (with Daron Shaw and Charles Stewart) 14: 26-31.

  2015      “Waiting to Vote,” Election Law Journal, (with Charles Stewart) 14: 47-53.

  2014      “Mecro-economic Voting: Local Information and Micro-Perceptions of the
            Macro-Economy” (With Marc Meredith and Erik Snowberg), Economics and
            Politics 26 (November): 380-410.

  2014      “Does Survey Mode Still Matter?” Political Analysis (with Brian Schaffner) 22:
            285-303

  2013      “Race, Gender, Age, and Voting” Politics and Governance, vol. 1, issue 2.
            (with Eitan Hersh)
             http://www.librelloph.com/politicsandgovernance/article/view/PaG-1.2.132

  2013      “Regional Differences in Racially Polarized Voting: Implications for the
            Constitutionality of Section 5 of the Voting Rights Act” (with Nathaniel Persily
            and Charles Stewart) 126 Harvard Law Review F 205 (2013)
            http://www.harvardlawreview.org/issues/126/april13/forum_1005.php

  2013      “Cooperative Survey Research” Annual Review of Political Science (with
            Douglas Rivers)

  2013      “Social Sciences and the Alternative Energy Future” Daedalus (with Bob Fri)

  2013      “The Effects of Redistricting on Incumbents,” Election Law Journal
            (with James Snyder)

  2012      “Asking About Numbers: How and Why” Political Analysis (with Erik
            Snowberg and Marc Meredith). doi:10.1093/pan/mps031

  2012       “Movers, Stayers, and Registration” Quarterly Journal of Political Science
            (with Eitan Hersh and Ken Shepsle)

  2012      “Validation: What Big Data Reveals About Survey Misreporting and the Real
            Electorate” Political Analysis (with Eitan Hersh)

  2012      “Arizona Free Enterprise v. Bennett and the Problem of Campaign Finance”
            Supreme Court Review 2011(1):39-79


                                              5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2568 Filed 12/02/20 Page 49 of 60




  2012      “The American Public’s Energy Choice” Daedalus (with David Konisky)

  2012      “Challenges for Technology Change” Daedalus (with Robert Fri)

  2011      “When Parties Are Not Teams: Party positions in single-member district and
            proportional representation systems” Economic Theory 49 (March)
            DOI: 10.1007/s00199-011-0610-1 (with James M. Snyder Jr. and William
            Leblanc)

  2011      “Profiling Originalism” Columbia Law Review (with Jamal Greene and Nathaniel
            Persily).

  2010      “Partisanship, Public Opinion, and Redistricting” Election Law Journal (with
            Joshua Fougere and Nathaniel Persily).

  2010      “Primary Elections and Party Polarization” Quarterly Journal of Political Science
            (with Shigeo Hirano, James Snyder, and Mark Hansen)

  2010       “Constituents’ Responses to Congressional Roll Call Voting,” American
            Journal of Political Science (with Phil Jones)

  2010       “Race, Region, and Vote Choice in the 2008 Election: Implications for
            the Future of the Voting Rights Act” Harvard Law Review April, 2010. (with
            Nathaniel Persily, and Charles H. Stewart III)

  2010      “Residential Mobility and the Cell Only Population,” Public Opinion Quarterly
            (with Brian Schaffner)

  2009       “Explaining Attitudes Toward Power Plant Location,” Public Opinion Quarterly
            (with David Konisky)

  2009      “Public risk perspectives on the geologic storage of carbon dioxide,”
            International Journal of Greenhouse Gas Control (with Gregory Singleton and
            Howard Herzog) 3(1): 100-107.

  2008      “A Spatial Model of the Relationship Between Seats and Votes” (with William
            Leblanc) Mathematical and Computer Modeling (November).

  2008      “The Strength of Issues: Using Multiple Measures to Gauge Preference Stability,
            Ideological Constraint, and Issue Voting” (with Jonathan Rodden and James M.
            Snyder, Jr.) American Political Science Review (May).

  2008      “Access versus Integrity in Voter Identification Requirements.” New York


                                             6
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2569 Filed 12/02/20 Page 50 of 60




            University Annual Survey of American Law, vol 63.

  2008      “Voter Fraud in the Eye of the Beholder” (with Nathaniel Persily) Harvard Law
             Review (May)

  2007      “Incumbency Advantages in U. S. Primary Elections,” (with John Mark Hansen,
            Shigeo Hirano, and James M. Snyder, Jr.) Electoral Studies (September)

  2007       “Television and the Incumbency Advantage” (with Erik C. Snowberg and
            James M. Snyder, Jr). Legislative Studies Quarterly.

  2006      “The Political Orientation of Newspaper Endorsements” (with Rebecca
            Lessem and James M. Snyder, Jr.). Quarterly Journal of Political Science vol. 1,
            issue 3.

  2006      “Voting Cues and the Incumbency Advantage: A Critical Test” (with Shigeo
            Hirano, James M. Snyder, Jr., and Michiko Ueda) Quarterly Journal of
            Political Science vol. 1, issue 2.

  2006      “American Exceptionalism? Similarities and Differences in National Attitudes
            Toward Energy Policies and Global Warming” (with David Reiner, Howard
            Herzog, K. Itaoka, M. Odenberger, and Fillip Johanssen) Environmental Science
            and Technology (February 22, 2006),
            http://pubs3.acs.org/acs/journals/doilookup?in_doi=10.1021/es052010b

  2006      “Purple America” (with Jonathan Rodden and James M. Snyder, Jr.) Journal
            of Economic Perspectives (Winter).

  2005      “Did the Introduction of Voter Registration Decrease Turnout?” (with David
             Konisky). Political Analysis.

  2005      “Statistical Bias in Newspaper Reporting: The Case of Campaign Finance”
            Public Opinion Quarterly (with James M. Snyder, Jr., and Erik Snowberg).

  2005      “Studying Elections” Policy Studies Journal (with Charles H. Stewart III and R.
            Michael Alvarez).

  2005       “Legislative Bargaining under Weighted Voting” American Economic Review
            (with James M. Snyder, Jr., and Michael Ting)

  2005      “Voting Weights and Formateur Advantages in Coalition Formation: Evidence
            from Parliamentary Coalitions, 1946 to 2002” (with James M. Snyder, Jr., Aaron
            B. Strauss, and Michael M. Ting) American Journal of Political Science.



                                             7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2570 Filed 12/02/20 Page 51 of 60




  2005       “Reapportionment and Party Realignment in the American States” Pennsylvania
             Law Review (with James M. Snyder, Jr.)

  2004      “Residual Votes Attributable to Voting Technologies” (with Charles Stewart)
            Journal of Politics

  2004      “Using Term Limits to Estimate Incumbency Advantages When Office Holders
            Retire Strategically” (with James M. Snyder, Jr.). Legislative Studies Quarterly
            vol. 29, November 2004, pages 487-516.

  2004      “Did Firms Profit From Soft Money?” (with James M. Snyder, Jr., and Michiko
            Ueda) Election Law Journal vol. 3, April 2004.

  2003      “Bargaining in Bicameral Legislatures” (with James M. Snyder, Jr. and Mike
            Ting) American Political Science Review, August, 2003.

  2003      “Why Is There So Little Money in U.S. Politics?” (with James M. Snyder, Jr.)
            Journal of Economic Perspectives, Winter, 2003.

  2002      “Equal Votes, Equal Money: Court-Ordered Redistricting and the Public
            Spending in the American States” (with Alan Gerber and James M. Snyder, Jr.)
            American Political Science Review, December, 2002.
            Paper awarded the Heinz Eulau award for the best paper in the American Political
            Science Review.

  2002      “Are PAC Contributions and Lobbying Linked?” (with James M. Snyder, Jr. and
            Micky Tripathi) Business and Politics 4, no. 2.

  2002      “The Incumbency Advantage in U.S. Elections: An Analysis of State and Federal
            Offices, 1942-2000” (with James Snyder) Election Law Journal, 1, no. 3.

  2001      “Voting Machines, Race, and Equal Protection.” Election Law Journal, vol. 1,
            no. 1

  2001      “Models, assumptions, and model checking in ecological regressions” (with
            Andrew Gelman, David Park, Phillip Price, and Larraine Minnite) Journal of
            the Royal Statistical Society, series A, 164: 101-118.

  2001      “The Effects of Party and Preferences on Congressional Roll Call Voting.”
            (with James Snyder and Charles Stewart) Legislative Studies Quarterly
            (forthcoming).
            Paper awarded the Jewell-Lowenberg Award for the best paper published on
            legislative politics in 2001. Paper awarded the Jack Walker Award for the best
            paper published on party politics in 2001.


                                              8
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2571 Filed 12/02/20 Page 52 of 60




  2001      “Candidate Positions in Congressional Elections,” (with James Snyder and
            Charles Stewart). American Journal of Political Science 45 (November).

  2000      “Old Voters, New Voters, and the Personal Vote,” (with James Snyder and
            Charles Stewart) American Journal of Political Science 44 (February).

  2000      “Soft Money, Hard Money, Strong Parties,” (with James Snyder) Columbia Law
            Review 100 (April):598 - 619.

  2000      “Campaign War Chests and Congressional Elections,” (with James Snyder)
             Business and Politics. 2 (April): 9-34.

  1999      “Replicating Experiments Using Surveys and Aggregate Data: The Case of
             Negative Advertising.” (with Shanto Iyengar and Adam Simon) American
            Political Science Review 93 (December).

  1999      “Valence Politics and Equilibrium in Spatial Models,” (with James Snyder),
             Public Choice.

  1999      “Money and Institutional Power,” (with James Snyder), Texas Law Review 77
            (June, 1999): 1673-1704.

  1997      “Incumbency Advantage and the Persistence of Legislative Majorities,” (with Alan
            Gerber), Legislative Studies Quarterly 22 (May 1997).

  1996      “The Effects of Ballot Access Rules on U.S. House Elections,” (with Alan
            Gerber), Legislative Studies Quarterly 21 (May 1996).

  1994      “Riding the Wave and Issue Ownership: The Importance of Issues in Political
            Advertising and News,” (with Shanto Iyengar) Public Opinion Quarterly 58:
            335-357.

  1994      “Horseshoes and Horseraces: Experimental Evidence of the Effects of Polls on
            Campaigns,” (with Shanto Iyengar) Political Communications 11/4 (October-
            December): 413-429.

  1994      “Does Attack Advertising Demobilize the Electorate?” (with Shanto Iyengar),
            American Political Science Review 89 (December).

  1994      “The Mismeasure of Campaign Spending: Evidence from the 1990 U.S. House
            Elections,” (with Alan Gerber) Journal of Politics 56 (September).

  1993      “Poll Faulting,” (with Thomas R. Belin) Chance 6 (Winter): 22-28.


                                             9
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2572 Filed 12/02/20 Page 53 of 60




  1991        “The Vanishing Marginals and Electoral Responsiveness,” (with David Brady and
              Morris Fiorina) British Journal of Political Science 22 (November): 21-38.

  1991        “Mass Media and Elections: An Overview,” (with Roy Behr and Shanto Iyengar)
              American Politics Quarterly 19/1 (January): 109-139.

  1990        “The Limits of Unraveling in Interest Groups,” Rationality and Society 2:
               394-400.

  1990        “Measuring the Consequences of Delegate Selection Rules in Presidential
              Nominations,” (with Gary King) Journal of Politics 52: 609-621.

  1989        “The Nature of Utility Functions in Mass Publics,” (with Henry Brady) American
              Political Science Review 83: 143-164.


  Special Reports and Policy Studies

  2010        The Future of Nuclear Power, Revised.

  2006        The Future of Coal. MIT Press. Continued reliance on coal as a primary power
              source will lead to very high concentrations of carbon dioxide in the atmosphere,
              resulting in global warming. This cross-disciplinary study – drawing on faculty
              from Physics, Economics, Chemistry, Nuclear Engineering, and Political Science
              – develop a road map for technology research and development policy in order to
              address the challenges of carbon emissions from expanding use of coal for
              electricity and heating throughout the world.

  2003        The Future of Nuclear Power. MIT Press. This cross-disciplinary study –
              drawing on faculty from Physics, Economics, Chemistry, Nuclear Engineering,
              and Political Science – examines the what contribution nuclear power can make to
              meet growing electricity demand, especially in a world with increasing carbon
              dioxide emissions from fossil fuel power plants.

  2002        “Election Day Registration.” A report prepared for DEMOS. This report analyzes
              the possible effects of Proposition 52 in California based on the experiences of 6
              states with election day registration.

  2001        Voting: What Is, What Could Be. A report of the Caltech/MIT Voting
              Technology Project. This report examines the voting system, especially
              technologies for casting and counting votes, registration systems, and polling place
              operations, in the United States. It was widely used by state and national
              governments in formulating election reforms following the 2000 election.


                                                10
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2573 Filed 12/02/20 Page 54 of 60




  2001       “An Assessment of the Reliability of Voting Technologies.” A report of the
             Caltech/MIT Voting Technology Project. This report provided the first
             nationwide assessment of voting equipment performance in the United States. It
             was prepared for the Governor’s Select Task Force on Election Reform in Florida.


  Chapters in Edited Volumes


  2016       “Taking the Study of Public Opinion Online” (with Brian Schaffner) Oxford
             Handbook of Public Opinion, R. Michael Alvarez, ed. Oxford University Press:
              New York, NY.

  2014       “Voter Registration: The Process and Quality of Lists” The Measure of
             American Elections, Barry Burden, ed..

  2012       “Using Recounts to Measure the Accuracy of Vote Tabulations: Evidence from
             New Hampshire Elections, 1946-2002” in Confirming Elections, R. Michael
             Alvarez, Lonna Atkeson, and Thad Hall, eds. New York: Palgrave, Macmillan.

  2010       “Dyadic Representation” in Oxford Handbook on Congress, Eric Schickler, ed.,
             Oxford University Press.

  2008       “Voting Technology and Election Law” in America Votes!, Benjamin Griffith,
             editor, Washington, DC: American Bar Association.

  2007       “What Did the Direct Primary Do to Party Loyalty in Congress” (with
             Shigeo Hirano and James M. Snyder Jr.) in Process, Party and Policy
              Making: Further New Perspectives on the History of Congress, David
             Brady and Matthew D. McCubbins (eds.), Stanford University Press, 2007.

  2007       “Election Administration and Voting Rights” in Renewal of the Voting
             Rights Act, David Epstein and Sharyn O’Hallaran, eds. Russell Sage Foundation.

  2006       “The Decline of Competition in Primary Elections,” (with John Mark Hansen,
             Shigeo Hirano, and James M. Snyder, Jr.) The Marketplace of Democracy,
             Michael P. McDonald and John Samples, eds. Washington, DC: Brookings.

  2005       “Voters, Candidates and Parties” in Handbook of Political Economy, Barry
             Weingast and Donald Wittman, eds. New York: Oxford University Press.

  2003       “Baker v. Carr in Context, 1946 – 1964” (with Samuel Isaacharoff) in
             Constitutional Cases in Context, Michael Dorf, editor. New York: Foundation
             Press.

                                             11
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2574 Filed 12/02/20 Page 55 of 60




  2002      “Corruption and the Growth of Campaign Spending”(with Alan Gerber and James
            Snyder). A User’s Guide to Campaign Finance, Jerry Lubenow, editor. Rowman
            and Littlefield.

  2001      “The Paradox of Minimal Effects,” in Henry Brady and Richard Johnston, eds.,
            Do Campaigns Matter? University of Michigan Press.

  2001      “Campaigns as Experiments,” in Henry Brady and Richard Johnson, eds., Do
            Campaigns Matter? University of Michigan Press.

  2000      “Money and Office,” (with James Snyder) in David Brady and John Cogan, eds.,
            Congressional Elections: Continuity and Change. Stanford University Press.

  1996      “The Science of Political Advertising,” (with Shanto Iyengar) in Political
            Persuasion and Attitude Change, Richard Brody, Diana Mutz, and Paul
            Sniderman, eds. Ann Arbor, MI: University of Michigan Press.

  1995      “Evolving Perspectives on the Effects of Campaign Communication,” in Philo
            Warburn, ed., Research in Political Sociology, vol. 7, JAI.

  1995      “The Effectiveness of Campaign Advertising: It’s All in the Context,” (with
            Shanto Iyengar) in Campaigns and Elections American Style, Candice Nelson and
            James A. Thurber, eds. Westview Press.

  1993      “Information and Electoral Attitudes: A Case of Judgment Under Uncertainty,”
            (with Shanto Iyengar), in Explorations in Political Psychology, Shanto Iyengar
            and William McGuire, eds. Durham: Duke University Press.

  Working Papers

  2009      “Sociotropic Voting and the Media” (with Marc Meredith and Erik Snowberg),
            American National Election Study Pilot Study Reports, John Aldrich editor.

  2007      “Public Attitudes Toward America’s Energy Options: Report of the 2007 MIT
            Energy Survey” CEEPR Working Paper 07-002 and CANES working paper.

  2006     "Constituents' Policy Perceptions and Approval of Members' of Congress" CCES
           Working Paper 06-01 (with Phil Jones).

  2004      “Using Recounts to Measure the Accuracy of Vote Tabulations: Evidence from
            New Hampshire Elections, 1946 to 2002” (with Andrew Reeves).

  2002      “Evidence of Virtual Representation: Reapportionment in California,” (with


                                             12
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2575 Filed 12/02/20 Page 56 of 60




            Ruimin He and James M. Snyder).

  1999      “Why did a majority of Californians vote to lower their own power?” (with James
            Snyder and Jonathan Woon). Paper presented at the annual meeting of the
            American Political Science Association, Atlanta, GA, September, 1999.
            Paper received the award for the best paper on Representation at the 1999 Annual
            Meeting of the APSA.

  1999      “Has Television Increased the Cost of Campaigns?” (with Alan Gerber and James
            Snyder).

  1996      “Money, Elections, and Candidate Quality,” (with James Snyder).

  1996      “Party Platform Choice - Single- Member District and Party-List Systems,”(with
            James Snyder).

  1995      “Messages Forgotten” (with Shanto Iyengar).

  1994      “Consumer Contributors and the Returns to Fundraising: A Microeconomic
            Analysis,” (with Alan Gerber), presented at the Annual Meeting of the American
            Political Science Association, September.

  1992      “Biases in Ecological Regression,” (with R. Douglas Rivers) August, (revised
            February 1994). Presented at the Midwest Political Science Association Meetings,
            April 1994, Chicago, IL.

  1992      “Using Aggregate Data to Correct Nonresponse and Misreporting in Surveys”
            (with R. Douglas Rivers). Presented at the annual meeting of the Political
            Methodology Group, Cambridge, Massachusetts, July.

  1991      “The Electoral Effects of Issues and Attacks in Campaign Advertising” (with
            Shanto Iyengar). Presented at the Annual Meeting of the American Political
            Science Association, Washington, DC.

  1991      “Television Advertising as Campaign Strategy: Some Experimental Evidence”
            (with Shanto Iyengar). Presented at the Annual Meeting of the American
            Association for Public Opinion Research, Phoenix.

  1991      “Why Candidates Attack: Effects of Televised Advertising in the 1990 California
            Gubernatorial Campaign,” (with Shanto Iyengar). Presented at the Annual
            Meeting of the Western Political Science Association, Seattle, March.

  1990      “Winning is Easy, But It Sure Ain’t Cheap.” Working Paper #90-4, Center for the
            American Politics and Public Policy, UCLA. Presented at the Political Science
            Departments at Rochester University and the University of Chicago.

                                            13
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2576 Filed 12/02/20 Page 57 of 60




  Research Grants

  1989-1990    Markle Foundation. “A Study of the Effects of Advertising in the 1990
               California Gubernatorial Campaign.” Amount: $50,000

  1991-1993    Markle Foundation. “An Experimental Study of the Effects of Campaign
               Advertising.” Amount: $150,000

  1991-1993    NSF. “An Experimental Study of the Effects of Advertising in the 1992
               California Senate Electoral.” Amount: $100,000

  1994-1995    MIT Provost Fund. “Money in Elections: A Study of the Effects of Money on
               Electoral Competition.” Amount: $40,000

  1996-1997    National Science Foundation. “Campaign Finance and Political Representation.”
               Amount: $50,000

  1997         National Science Foundation. “Party Platforms: A Theoretical Investigation of
               Party Competition Through Platform Choice.” Amount: $40,000

  1997-1998    National Science Foundation. “The Legislative Connection in Congressional
               Campaign Finance. Amount: $150,000

  1999-2000    MIT Provost Fund. “Districting and Representation.” Amount: $20,000.

  1999-2002   Sloan Foundation. “Congressional Staff Seminar.” Amount: $156,000.

  2000-2001    Carnegie Corporation. “The Caltech/MIT Voting Technology Project.”
               Amount: $253,000.

  2001-2002    Carnegie Corporation. “Dissemination of Voting Technology Information.”
               Amount: $200,000.

  2003-2005    National Science Foundation. “State Elections Data Project.” Amount:
               $256,000.

  2003-2004    Carnegie Corporation. “Internet Voting.” Amount: $279,000.

  2003-2005    Knight Foundation. “Accessibility and Security of Voting Systems.” Amount:
               $450,000.

  2006-2008    National Science Foundation, “Primary Election Data Project,” $186,000


                                             14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2577 Filed 12/02/20 Page 58 of 60




  2008-2009     Pew/JEHT. “Measuring Voting Problems in Primary Elections, A National
                Survey.” Amount: $300,000

  2008-2009     Pew/JEHT. “Comprehensive Assessment of the Quality of Voter Registration
                Lists in the United States: A pilot study proposal” (with Alan Gerber).
                Amount: $100,000.

  2010-2011     National Science Foundation, “Cooperative Congressional Election Study,”
                $360,000

  2010-2012     Sloan Foundation, “Precinct-Level U. S. Election Data,” $240,000.

  2012-2014     National Science Foundation, “Cooperative Congressional Election Study, 2010-
                2012 Panel Study” $425,000

  2012-2014     National Science Foundation, “2012 Cooperative Congressional Election
                Study,” $475,000

  2014-2016     National Science Foundation, “Cooperative Congressional Election Study, 2010-
                2014 Panel Study” $510,000

  2014-2016     National Science Foundation, “2014 Cooperative Congressional Election
                Study,” $400,000

  2016-2018     National Science Foundation, “2016 Cooperative Congressional Election
                Study,” $485,000

  2018-2020     National Science Foundation, “2018 Cooperative Congressional Election
                Study,” $844,784.

  2019-2022     National Science Foundation, RIDIR: “Collaborative Research: Analytic Tool
                for Poststratification and small-area estimation for survey data.” $942,607



  Professional Boards

  Editor, Cambridge University Press Book Series, Political Economy of Institutions and
  Decisions, 2006-2016

  Member, Board of the Reuters International School of Journalism, Oxford University, 2007 to
  present.

  Member, Academic Advisory Board, Electoral Integrity Project, 2012 to present.


                                               15
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2578 Filed 12/02/20 Page 59 of 60




  Contributing Editor, Boston Review, The State of the Nation.

  Member, Board of Overseers, American National Election Studies, 1999 - 2013.

  Associate Editor, Public Opinion Quarterly, 2012 to 2013.

  Editorial Board of Harvard Data Science Review, 2018 to present.
  Editorial Board of American Journal of Political Science, 2005 to 2009.
  Editorial Board of Legislative Studies Quarterly, 2005 to 2010.
  Editorial Board of Public Opinion Quarterly, 2006 to present.
  Editorial Board of the Election Law Journal, 2002 to present.
  Editorial Board of the Harvard International Journal of Press/Politics, 1996 to 2008.
  Editorial Board of Business and Politics, 2002 to 2008.
  Scientific Advisory Board, Polimetrix, 2004 to 2006.


  Special Projects and Task Forces

  Principal Investigator, Cooperative Congressional Election Study, 2005 – present.

  CBS News Election Decision Desk, 2006-present

  Co-Director, Caltech/MIT Voting Technology Project, 2000-2004.

  Co-Organizer, MIT Seminar for Senior Congressional and Executive Staff, 1996-2007.

  MIT Energy Innovation Study, 2009-2010.
  MIT Energy Initiative, Steering Council, 2007-2008
  MIT Coal Study, 2004-2006.
  MIT Energy Research Council, 2005-2006.
  MIT Nuclear Study, 2002-2004.
  Harvard University Center on the Environment, Council, 2009-present


  Expert Witness, Consultation, and Testimony

  2001           Testimony on Election Administration, U. S. Senate Committee on Commerce.
  2001           Testimony on Voting Equipment, U.S. House Committee on Science, Space,
                 and Technology
  2001           Testimony on Voting Equipment, U.S. House Committee on House
                 Administration
  2001           Testimony on Voting Equipment, Congressional Black Caucus
  2002-2003      McConnell v. FEC, 540 U.S. 93 (2003), consultant to the Brennan Center.
  2009           Amicus curiae brief with Professors Nathaniel Persily and Charles Stewart on
                 behalf of neither party to the U.S. Supreme Court in the case of Northwest

                                                 16
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2579 Filed 12/02/20 Page 60 of 60




               Austin Municipal Utility District Number One v. Holder, 557 U.S. 193 (2009).
  2009         Testimony on Voter Registration, U. S. Senate Committee on Rules.
  2011-2015    Perez v. Perry, U. S. District Court in the Western District of Texas (No. 5:11-
               cv-00360). Exert witness on behalf of Rodriguez intervenors.
  2011-2013     State of Texas v. United States, the U.S. District Court in the District of
               Columbia (No. 1:11-cv-01303), expert witness on behalf of the Gonzales
               intervenors.
  2012-2013    State of Texas v. Holder, U.S. District Court in the District of Columbia (No.
               1:12-cv-00128), expert witness on behalf of the United States.
  2011-2012    Guy v. Miller in U.S. District Court for Nevada (No. 11-OC-00042-1B), expert
               witness on behalf of the Guy plaintiffs.
  2012         In re Senate Joint Resolution of Legislative Apportionment, Florida Supreme
               Court (Nos. 2012-CA-412, 2012-CA-490), consultant for the Florida
               Democratic Party.
  2012-2014    Romo v. Detzner, Circuit Court of the Second Judicial Circuit in Florida (No.
               2012 CA 412), expert witness on behalf of Romo plaintiffs.
  2013-2014    LULAC v. Edwards Aquifer Authority, U.S. District Court for the Western
               District of Texas, San Antonio Division (No. 5:12cv620-OLG,), consultant and
               expert witness on behalf of the City of San Antonio and San Antonio Water
               District
  2013-2014    Veasey v. Perry, U. S. District Court for the Southern District of Texas, Corpus
               Christi Division (No. 2:13-cv-00193), consultant and expert witness on behalf of
               the United States Department of Justice.
  2013-2015    Harris v. McCrory, U. S. District Court for the Middle District of North
               Carolina (No. 1:2013cv00949), consultant and expert witness on behalf of the
               Harris plaintiffs. (later named Cooper v. Harris)
  2014         Amicus curiae brief, on behalf of neither party, Supreme Court of the United
               States, Alabama Democratic Conference v. State of Alabama.
  2014- 2016   Bethune-Hill v. Virginia State Board of Elections, U. S. District Court for the
               Eastern District of Virginia (No. 3:2014cv00852), consultant and expert on
               behalf of the Bethune-Hill plaintiffs.
  2015         Amicus curiae brief in support of Appellees, Supreme Court of the United
               States, Evenwell v. Abbott
  2016-2017    Perez v. Abbott, U. S. District Court in the Western District of Texas (No. 5:11-
               cv-00360). Exert witness on behalf of Rodriguez intervenors.
  2017-2018    Fish v. Kobach, U. S. District Court in the District of Kansas (No. 2:16-cv-
               02105-JAR). Expert witness of behalf of the Fish plaintiffs.




                                              17
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2580 Filed 12/02/20 Page 1 of 35




                        Exhibit 2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2581 Filed 12/02/20 Page 2 of 35




                               December 2, 2020


              King et al. v. Whitmer et al., Case No. 2:20-CV-13134

          United States District Court for Eastern District of Michigan

                    Expert Report of Jonathan Rodden, PhD

                             737 Mayfield Avenue
                              Stanford, CA 94305




                         __________________________
                             Jonathan Rodden, PhD




                                                                             1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2582 Filed 12/02/20 Page 3 of 35




                       I.     INTRODUCTION AND SUMMARY

          On Tuesday, December 1, 2020, I received declarations from Dr. Eric

 Quinnell and Mr. James Ramsland, Jr. Each of these declarations makes rather

 strong claims to have demonstrated “anomalies” or “irregularities” in the results of

 the presidential election in Michigan on November 3, 2020. I have been asked by

 Counsel to assess the validity of their claims. Unfortunately, these reports do not

 meet basic standards for scientific inquiry. For the most part, they are not based on

 discernable logical arguments. Without any citations to relevant scientific literature

 about statistics or elections, the authors identify common and easily explained

 patterns in the 2020 election results, and without explanation, assert that they are

 somehow “anomalous.” These reports lacks a basic level of clarity or transparency

 about research methods or data sources that would be expected in a scientific

 communication. In any event, neither report contains evidence of “anomalies” or

 fraud.



                                II.    QUALIFICATIONS

          I am currently a tenured Professor of Political Science at Stanford University

 and the founder and director of the Stanford Spatial Social Science Lab (“the

 Lab”)—a center for research and teaching with a focus on the analysis of geo-spatial

 data in the social sciences. In my affiliation with the Lab, I am engaged in a variety

                                                                                      2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2583 Filed 12/02/20 Page 4 of 35




 of research projects involving large, fine-grained geo-spatial data sets including

 ballots and election results at the level of polling places, individual records of

 registered voters, census data, and survey responses. I am also a senior fellow at the

 Stanford Institute for Economic Policy Research and the Hoover Institution. Prior to

 my employment at Stanford, I was the Ford Professor of Political Science at the

 Massachusetts Institute of Technology. I received my Ph.D. from Yale University

 and my B.A. from the University of Michigan, Ann Arbor, both in political science.

 A copy of my current C.V. is included as an Appendix to this report.

       In my current academic work, I conduct research on the relationship between

 the patterns of political representation, geographic location of demographic and

 partisan groups, and the drawing of electoral districts. I have published papers using

 statistical methods to assess political geography, balloting, and representation in a

 variety of academic journals including Statistics and Public Policy, Proceedings of

 the National Academy of Science, American Economic Review Papers and

 Proceedings, the Journal of Economic Perspectives, the Virginia Law Review, the

 American Journal of Political Science, the British Journal of Political Science, the

 Annual Review of Political Science, and the Journal of Politics. One of these papers

 was recently selected by the American Political Science Association as the winner

 of the Michael Wallerstein Award for the best paper on political economy published




                                                                                     3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2584 Filed 12/02/20 Page 5 of 35




 in the last year, and another received an award from the American Political Science

 Association section on social networks.

       I have recently written a series of papers, along with my co-authors, using

 automated redistricting algorithms to assess partisan gerrymandering. This work has

 been published in the Quarterly Journal of Political Science, Election Law Journal,

 and Political Analysis, and it has been featured in more popular publications like the

 Wall Street Journal, the New York Times, and Boston Review. I have recently

 completed a book, published by Basic Books in June of 2019, on the relationship

 between political districts, the residential geography of social groups, and their

 political representation in the United States and other countries that use winner-take-

 all electoral districts. The book was reviewed in The New York Times, The New York

 Review of Books, Wall Street Journal, The Economist, and The Atlantic, among

 others.

       I have expertise in the use of large data sets and geographic information

 systems (GIS), and conduct research and teaching in the area of applied statistics

 related to elections. My PhD students frequently take academic and private sector

 jobs as statisticians and data scientists. I frequently work with geo-coded voter files

 and other large administrative data sets, including in recent paper published in the

 Annals of Internal Medicine and The New England Journal of Medicine. I have

 developed a national data set of geo-coded precinct-level election results that has



                                                                                      4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2585 Filed 12/02/20 Page 6 of 35




 been used extensively in policy-oriented research related to redistricting and

 representation.1

          I have been accepted and testified as an expert witness in six recent election

 law cases: Romo v. Detzner, No. 2012-CA-000412 (Fla. Cir. Ct. 2012); Mo. State

 Conference of the NAACP v. Ferguson-Florissant Sch. Dist., No. 4:2014-CV-02077

 (E.D. Mo. 2014); Lee v. Va. State Bd. of Elections, No. 3:15-CV-00357 (E.D. Va.

 2015); Democratic Nat’l Committee et al. v. Hobbs et al., No. 16-1065-PHX-DLR

 (D. Ariz. 2016); Bethune-Hill v. Virginia State Board of Elections, No. 3:14-cv-

 00852-REP-AWA-BMK (E.D. Va. 2014); and Jacobson et al. v. Lee, No. 4:18-cv-

 00262 (N.D. Fla. 2018). I also worked with a coalition of academics to file Amicus

 Briefs in the Supreme Court in Gill v. Whitford, No. 16-1161, and Rucho v. Common

 Cause, No. 18-422. Much of the testimony in these cases had to do with geography,

 voting, ballots, and election administration. I am being compensated at the rate of

 $500/hour for my work in this case. My compensation is not dependent upon my

 conclusions in any way.

                                    III.    DATA SOURCES

          I have collected 2016 geospatial precinct-level data on Michigan from the

 Metric Geometry and Gerrymandering Group at Tufts University. I obtained

 digitized 2020 Michigan precinct boundary files from the Michigan Geographic


 1
     The dataset can be downloaded at http://projects.iq.harvard.edu/eda/home.


                                                                                      5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2586 Filed 12/02/20 Page 7 of 35




 Information Systems Department. I obtained precinct-level data on 2020 election

 results from the Wayne County Clerk’s office. I created a national county-level

 dataset on election results, including those in Michigan, using information

 assembled from county election administrators by the New York Times and

 Associated Press. I have also collected yearly county-level population estimates for

 Michigan from the U.S. Census Department.

                              IV.   QUINNELL REPORT

       Dr. Quinnell’s report uses a two-step process to document what are purported

 to be “anomalies” in Michigan’s election results. The first step is to make a bivariate

 scatterplot of county size against Biden’s vote share. Dr. Quinnell discovers that

 Wayne and Oakland Counties are relatively large and tend to vote for Democrats.

 He believes this to be somehow anomalous and worthy of further investigation.

 Next, he examines precinct-level data from those two counties, from which he

 ascertains that relative to places like Detroit, Biden’s improvement over Hillary

 Clinton’s 2016 performance was concentrated in middle-class and relatively

 affluent, suburban, majority-white communities like Livonia and Grosse Pointe. For

 reasons that are unclear, even though the same pattern was visible in virtually every

 suburb in the United States, Dr. Quinnell opines that these increased Democratic

 suburban vote shares in Michigan are “excessive” and somehow suspicious. I

 respond to each of these claims in turn.



                                                                                      6
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2587 Filed 12/02/20 Page 8 of 35




 Are Wayne and Oakland Counties Anomalous?

       First, Dr. Quinnell presents a pair of county-level scatterplots. On the

 horizontal axis, he appears to plot the total number of votes cast in a county in the

 2020 election. On the vertical axis, he evidently plots the number of votes cast for

 Joseph Biden. The second graph does the same thing for Trump votes. Of course, as

 the number of votes cast increases, the number of votes cast for both candidates

 increases. But Dr. Quinnell asserts that there is something anomalous about Oakland

 and Wayne counties, which are by far the largest counties in Michigan in terms of

 population. They are also relatively urban counties, and in the United States, urban

 counties tend to vote disproportionately for Democratic candidates.

       To demonstrate that the Democratic vote shares in these two counties are

 “anomalous,” Dr. Quinnell fits a linear model from the other counties—excluding

 Wayne and Oakland—and extends it throughout the graph. It is not clear what

 purpose this serves. Evidently, Dr. Quinnell believes that if a larger, more urban

 county is more Democratic, given its size, than other counties, we should be

 suspicious of its vote share. This is an odd claim, since urbanization and population

 density are perhaps the strongest county-level predictors of voting behavior in the

 United States. In Figure 1, I present essentially the same graph as Dr. Quinnell, but

 I display a linear fit based on all of the observations, rather than a subset. I also use




                                                                                        7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2588 Filed 12/02/20 Page 9 of 35




 data markers that are sized according to the population size of the county. In this

 graph, it is difficult to see what is anomalous about Oakland or Wayne County.

      Figure 1: Total Votes Cast and Biden Votes, Michigan Counties, 2020




       In any case, it is not clear why it makes sense to plot votes for candidates

 against total votes cast as the basis for an “anomaly” search. It is simply not

 surprising, for instance, that Wayne County has a high Democratic vote share than

 other counties. Later in his report, Dr. Quinnell works with a definition of “anomaly”

 in which we should be suspicious of geographic units where one of the candidates

 gains an unusual vote share vis-à-vis the previous election. In Figure 2, I take this

 approach, plotting Hillary Clinton’s vote share in 2016 on the horizontal axis, and

 Joseph Biden’s vote share in 2020 on the vertical axis. I also include a 45-degree

 line, so that counties above the line are those where Biden out-performed Clinton,


                                                                                     8
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2589 Filed 12/02/20 Page 10 of 35




  and those below the line are counties where Trump improved on his 2016

  performance.

   Table 2: Biden Vote Share in 2020 and Clinton Vote Share in 2016, Michigan
                                    Counties




  This graph demonstrates, once again, that there is nothing anomalous about Wayne

  or Oakland counties. Biden’s vote share in 2020 is very similar to Clinton’s vote

  share in 2016. In Oakland County, it is only slightly higher. In fact, Biden’s largest

  gains were in more suburban counties in the middle of the graph, where the

  Democratic vote share is typically around 50 percent or slightly lower. In short, it is

  quite puzzling to argue that the 2020 election results in Wayne and Oakland counties

  were anomalous as a general matter, especially if one is concerned about fraud that

  might have benefited the Democratic candidate. These counties were relative




                                                                                       9
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2590 Filed 12/02/20 Page 11 of 35




  laggards relative to other counties in the statewide shift toward the Democratic

  presidential candidate. But let us now turn to the precinct-level data.



  Are there Anomalies in the Precinct Vote Tallies in Wayne County?

        Dr. Quinnell appears to have collected precinct-level election data from

  Wayne County, Michigan, and merged them together with data from the 2016

  election. He appears to have done the same for Oakland County. I have been unable

  to locate precinct-level results for 2020 in Oakland County, but for Wayne County,

  I have collected precinct-level election results for 2020 and 2016. I have consulted

  precinct boundary maps for both elections, and determined which precincts had

  similar geography in the two elections. For those precincts (the vast majority), I

  merged the data sets together, so as to examine changes in support for the parties

  over time.

        Dr. Quinnell begins his discussion of Wayne County with a pair of scatterplots

  using data from the 2020 election. Once again, he appears that he plots total votes

  cast by precinct on the horizontal axis, and total votes for Biden on the vertical axis.

  He then does the same for Trump votes. He does not explain the purpose of these

  graphs, or what he expects the reader to learn from them. In the city of Detroit,

  absentee ballots are not attributed to the voter’s assigned geographic precinct, but

  rather, to special, larger geographic units that are used for tabulation: Absent Voter



                                                                                       10
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2591 Filed 12/02/20 Page 12 of 35




  Counting Board (AVCB) districts. These units are not at all comparable to

  geographic precincts. For this reason, one can only conduct precinct-level analysis

  in the city of Detroit by focusing on Election Day votes. Yet for some reason, when

  making his plots, Dr. Quinnell puts the Detroit AVCB districts into the same dataset

  with total votes (Election-Day and absentee) at the level of geographic precincts

  from all around Wayne County.

        This mixing of “apples and oranges” makes little sense, and is responsible for

  manufacturing what Dr. Quinnell calls an “anomaly.” Since the AVCB units are

  larger aerial units used for counting, they are much larger than typical precincts.

  Moreover, as was true in states all around the United States, absentee ballots in

  Michigan were overwhelmingly Democratic in 2020. This is in large part because

  the incumbent president exhorted his followers not to make use of absentee ballots,

  and vote instead on Election Day. Dr. Quinnell appears to have plotted precincts and

  AVCB districts on the same graph, and made a trendline based only on the (much

  smaller) precincts. He plots the AVCB districts with darker data markers, and notes

  that they are above the precinct-based trendline in the Biden graph. This is not the

  least bit surprising. It is merely a way of visualizing the well-known fact that

  absentee ballots, in Detroit as elsewhere in the United States, favored Democratic

  candidates in 2020.




                                                                                   11
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2592 Filed 12/02/20 Page 13 of 35




        In Figure 3 below, I make a plot like Dr. Quinnell’s—with total votes on the

  horizontal axis and Biden votes on the vertical axis—but I exclude the Detroit

  AVCB districts. For comparison, I include the Detroit Election-Day totals (in red),

  but note that these are not strictly comparable to the rest of Wayne County (black

  data markers), for which I plot totals including both Election Day and absentee. I

  include a 45-degree line as well. As the data markers get closer to the 45-degree line,

  precincts get closer to 100 percent Biden vote share. That is to say, the 45-degree

  line is the point where the number of votes cast, and the number of votes cast for

  Biden, are identical.

         Figure 3: Ballots Cast and Biden Votes, Wayne County Precincts




                                                                                      12
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2593 Filed 12/02/20 Page 14 of 35




          There is nothing the least bit anomalous about Figure 3. The red data

  markers—Detroit’s Election-Day precincts—are quite close to the 45-degee line,

  indicating that Biden’s vote share was often above 90 percent. This is extremely

  common in urban core precincts in almost every U.S. city other than Miami or Salt

  Lake City. 2 In fact, in the 2008 election, there were thousands of urban core precincts

  around the United States where President Obama received 100 percent of the vote.

  As we move to the right on the graph, precincts get larger, and their political behavior

  becomes more heterogeneous. In Wayne County, given its history of dramatic urban

  population loss, the smaller precincts on the left side of the graph are more urban,

  and have higher minority populations, and as we move to the right on the graph, the

  precincts become larger, more suburban, and have larger white populations. Since

  minorities, renters, and urban dwellers tend to vote for Democrats, precinct size is

  negatively correlated with Democratic voting in Wayne County. That is, the data

  markers get further from the 45-degree line. As we can see in Figure 1, however, the

  political behavior of Wayne County’s suburban precincts is heterogeneous, and as

  we shall see below, much more amenable to change over time.

        Next, Dr. Quinnell turns his attention to changes in voting from the 2016 to

  the 2020 election. He seems to believe that voting behavior should be strictly the



  2
   Jonathan Rodden. 2019. Why Cities Lose: The Deep Roots of the Urban-Rural Divide. New
  York: Basic Books.


                                                                                           13
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2594 Filed 12/02/20 Page 15 of 35




  same from one election to another, and that if some neighborhoods change their

  voting behavior from one election to the next, this is evidence of fraud. In 25 years

  of election research, I have never encountered this claim before. Dr. Quinnell

  defends this claim by suggesting that “voting totals of precincts may presume to

  follow a semi-normal distribution with enough data points” (page 4).

        There is simply not true. Raw vote totals will not follow a normal distribution

  if some precincts are much larger than others. As can be seen in Figure 1, due to

  large population shifts in the presence of a relatively stable precinct structure, Wayne

  County’s precincts vary greatly in size, and the distribution of registered voters

  across precincts departs substantially from a normal distribution. The same is true

  for the distribution of voting-age population. Thus, it would be quite strange if the

  distribution of total votes cast, or votes cast for a particular candidate across

  precincts, did follow a normal a normal distribution.

        Perhaps Dr. Quinnell means to claim that the distribution of vote shares

  should approximate a normal distribution. This is also quite mistaken. A very large

  literature dating back to the earliest mathematical analyses of elections has

  explained, and demonstrated using high-quality data analysis, that distributions of

  vote shares across districts, counties, or precincts in two-party systems are very

  frequently non-normal. In their classic 1979 book, Graham Gudgin and Peter Taylor

  argue that if the partisan divide in a country with two political parties is correlated



                                                                                       14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2595 Filed 12/02/20 Page 16 of 35




  with some social characteristic—for instance race or social class—that is not

  uniformly distributed in space, but rather, is concentrated in certain districts, the

  distribution of vote shares will be skewed. They presented evidence that because

  working-class voters were concentrated in neighborhoods near factories, the

  distribution of support across electoral districts for Labor parties in Britain and

  Australia was highly skewed for much of 20th century. 3 More recently, I have

  demonstrated that support for the Democratic Party in the United States typically

  has a pronounced right skew across districts, counties, and often precincts—meaning

  that Democrats are highly concentrated in urban core areas like Detroit. 4 The fact

  that the Labour Party consistently wins by extremely large margins in urban districts

  in London, or that the Democrats win by extremely large margins in urban Detroit

  or Lansing, has nothing to do with fraud.

         Perhaps Dr. Quinnell actually means to say, instead, that the distribution of

  the change from one election to the next in votes or vote shares across geographic

  units should always have a normal distribution. But this argument would make no

  more sense than an argument about levels. Members of politically relevant groups—

  for instance young people, racial minorities, or college graduates—are typically not



  3
    See Graham Gudgin and Peter Taylor, 1979, Seats, Votes, and the Spatial Organisation of
  Elections. London: Pion. For a literature review, see Jonathan Rodden, 2010, “The Geographic
  Distribution of Political Preferences.” Annual Review of Political Science 13,55.
  4
    Jonathan Rodden. 2019. Why Cities Lose: The Deep Roots of the Urban-Rural Divide. New
  York: Basic Books.


                                                                                                 15
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2596 Filed 12/02/20 Page 17 of 35




  uniformly or randomly distributed across geographic units, especially in the United

  States. If an incumbent candidate pursues policies and rhetoric that attract or repel a

  geographically clustered group, we can expect to see a non-normal distribution of

  changes in vote shares.

        For instance, it appears that Donald Trump’s appeals in the 2020 election

  resonated with Cuban and Venezuelan Americans in South Florida, and with Tejano

  voters in Texas. As a result, Trump experienced surprisingly large increases in vote

  shares in counties where those groups made up a large share of the population. This

  translated into a highly skewed (that is to say, non-normal) distribution of changes

  in the Republican vote share from 2016 to 2020. Dr. Quinnell appears to believe that

  when a geographically concentrated group, like Hispanics in a given community,

  changes its voting behavior more than other groups from one election to another,

  this is evidence of fraud. In this view, one must conclude that the elections in Texas

  and Florida were fraudulent. A far more reasonable explanation is that different

  groups responded differently to the incumbent’s record and the candidates’

  campaigns.

        Dr. Quinnell’s claims about Wayne and Oakland counties are difficult to

  follow. He appears not to be concerned with very high Democratic vote shares in

  Detroit, and more densely populated parts of Oakland county. Rather, he believes

  that vote gains for Biden vis-à-vis Hillary Clinton in relatively affluent, whiter parts



                                                                                       16
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2597 Filed 12/02/20 Page 18 of 35




  of Wayne County, such as Grosse Pointe, Northville Township, and Livonia were

  “excessive” (page 4). He does not explain his methods, but seems to estimate

  predicted voting behavior based on past voting behavior, and refers to votes as

  “excessive,” and hence evidently suspicious, if they are higher than predicted in a

  particular precinct. This is simply another way of saying that we should be

  suspicious if some segment of a distinct group of geographically proximate voters—

  Hispanic voters in South Florida or affluent suburban whites in Michigan—change

  their voting behavior in response to an incumbent’s policies or behavior or the

  campaign promises of the candidates. Most observers would view such change as a

  fundamental feature to be anticipated in a democracy.

        Is there reason to believe that shifts toward the Democratic candidate in

  relatively affluent white precincts are outside the norm in Wayne County? Figure 4

  plots Joseph Biden’s 2020 vote share against Hillary Clinton’s 2016 vote share in

  Wayne County (excluding Detroit), including a 45-degree line, such that data

  markers above the line indicate precincts where Biden’s vote share exceed Clinton’s,

  and those below the line indicate precincts where Biden underperformed relative to

  Clinton.

        Most of the data markers are above the line, especially on the left and in the

  middle of the graph, indicating that Biden outperformed Clinton in more Republican

  areas. This is a typical pattern associated with the 2020 election that we have seen



                                                                                   17
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2598 Filed 12/02/20 Page 19 of 35




  throughout the United States. While Senate, U.S. House, and state legislative votes

  were more stable, the Democratic presidential vote increased in white, relatively

  educated suburban areas, like those above the 45-degree line in Figure 4. It should

  also be noted that some of the precincts experiencing the largest increases in

  Democratic vote share were in Redford township—an area where the African-

  American population is rapidly increasing, more than tripling between the last two

  decennial censuses.

       Figure 4: Biden 2020 Vote Share and Clinton 2016 Vote Share, Wayne
                     County, Excluding the City of Detroit




        As we move to the right on the graph, the observations begin to fall below the

  line, indicating that Biden slightly under-performed Clinton in many of the very


                                                                                   18
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2599 Filed 12/02/20 Page 20 of 35




  Democratic, urban majority-minority precincts. This is also a pattern that can be seen

  in many other metro areas.

          Figure 5: Increase in Democratic Vote Share in Presidential Election,
                      2016 to 2020, Wayne County Precincts




        Figure 5 provides another way to visualize the changes in vote shares that Dr.

  Quinnell views as suspicious. Yellow is associated with slight gains for Trump, or



                                                                                     19
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2600 Filed 12/02/20 Page 21 of 35




  very small gains for Biden. As the colors get darker, Biden’s gains increase. We can

  see that Biden did not make significant gains in much of Detroit. Rather, his

  improvements were largely concentrated in more sparsely populated, suburban,

  white parts of Wayne County, like Livonia, Plymouth, and Grosse Pointe. The same

  pattern repeats itself in metro areas throughout the United States. In short, Figures 4

  and 5 provide no hint of anything anomalous. If anything, Wayne County is

  something of a microcosm of metropolitan areas around the United States in the

  2020 election.

        Dr. Quinnell claims to have identified an unusual pattern involving “new”

  voters. These claims are difficult to understand. The ballot is secret in the United

  States, and there is no way to identify the votes of first-time voters vis-à-vis habitual

  voters. He seems to be concerned that some of the precincts that experienced

  relatively large increases in total votes cast from 2016 to 2020 also experienced large

  increases in votes for Biden. This is also not surprising. In Wayne County, it is

  clearly the case that Biden’s gains were largest in precincts where turnout was higher

  in 2020 than in 2016. While Trump made gains in communities where turnout was

  increasing in rural America, Biden’s gains came largely in suburban communities

  where turnout was increasing. In much of the urban core, both turnout and the

  Democratic vote share were relatively flat or decreasing. Again, Wayne County




                                                                                        20
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2601 Filed 12/02/20 Page 22 of 35




  appears to be a microcosm of metropolitan America. Nothing in the data provided

  by Dr. Quinnell is indicative or suggestive of fraud.



                              V.     RAMSLAND REPORT

        On page three of his report, Mr. Ramsland presents some very odd turnout

  numbers for selected municipalities and precincts in Michigan. For instance, he

  states that the turnout in the City of North Muskegon was 782 percent. He does not

  explain where he obtained these strange numbers, and no citations are provided.

  Precinct level election results as well as counts of registered voters are readily

  available on the web pages of county election administrators for the relevant

  counties. I found the data for each of the relevant precincts, and include it in Table

  1 below. The sources for the data in Table 1 are listed in the appendix to this report.

  There is nothing remarkable at all about these turnout numbers. Most of these are

  rural townships, and turnout has been quite high in rural Michigan in recent years—

  especially in the era of Donald Trump. Perhaps one might raise an eyebrow at the

  fact that 30 of 31 registered voters turned out on Grand Island, a tiny island off the

  Upper Peninsula in Lake Superior, but very high turnout is not so unusual in a small,

  tight-knit community.




                                                                                      21
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2602 Filed 12/02/20 Page 23 of 35




        Table 1: Turnout in Select Michigan Precincts

                Precinct           Turnout
   City of North Muskegon 1          73.53%
   City of North Muskegon 2          82.20%
   Zeeland Charter Township 1        74.46%
   Zeeland Charter Township 2        80.35%
   Zeeland Charter Township 3        80.84%
   Zeeland Charter Township 4        84.40%
   City of Muskegon 1                52.65%
   City of Muskegon 2                60.24%
   City of Muskegon 3                50.97%
   City of Muskegon 4                51.66%
   City of Muskegon 5                45.97%
   City of Muskegon 6                44.69%
   City of Muskegon 7                53.73%
   City of Muskegon 8                44.15%
   City of Muskegon 9                42.77%
   City of Muskegon 10               57.02%
   City of Muskegon 11               60.19%
   City of Muskegon 12               70.94%
   City of Muskegon 13               68.14%
   City of Muskegon 14               83.72%
   Spring Lake Township 1            72.65%
   Spring Lake Township 2            82.18%
   Spring Lake Township 3            77.03%
   Spring Lake Township 4            81.91%
   Spring Lake Township 5            84.15%
   Spring Lake Township 6            66.74%
   Greenwood Township                76.47%
   Hart Township                     68.50%
   Leavitt Township                  60.77%
   Newfield Township                 64.46%
   Otto Township                     70.28%
   Pentwater Township                86.00%
   Shelby Township 1                 60.22%
   Shelby Township 2                 29.85%
   Weare Township                    71.68%
   City of Hart                      86.40%
   Grand Island Township             96.77%


                                                                            22
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2603 Filed 12/02/20 Page 24 of 35




   Tallmadge Charter Township 1          76.44%
   Tallmadge Charter Township 2          80.38%
   Tallmadge Charter Township 3          81.25%
   City of Fenton 1                      73.00%
   City of Fenton 2                      76.81%
   City of Fenton 3                      75.22%
   City of Fenton 4                      63.66%
   Bohemia Township                      66.28%



        Next, Mr. Ramsland makes a rather inscrutable claim that election results may

  have been altered in Michigan because voting machines were set to perform ranked

  choice voting, which Mr. Ramsland refers to as a “feature enhancement.” From this

  discussion, it seems likely that Mr. Ramsland is not familiar with ranked choice

  voting. It involves a different type of ballot, in which voters rank their preferences

  among candidates. This type of ballot was not used in Michigan. Even if all of the

  ballots in Michigan were somehow counted or processed using ranked choice voting,

  but using ballots that only allowed voters to select one candidate, the result would

  be the same. Ranked choice voting is a system where in the first round of counting,

  if one candidate has a majority, the process is over, and no votes are redistributed. If

  there were multiple candidates and voters’ choices were ranked, there would then be

  a second round, where the lowest-ranked candidate would be dropped, and those

  voters who ranked that candidate first would then have their second-choice votes

  tallied. But clearly, nothing of the sort happened in Michigan. Jo Jorgensen, the

  Libertarian candidate, was credited with 60,381 votes in Michigan. Significant votes



                                                                                       23
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2604 Filed 12/02/20 Page 25 of 35




  were also recorded throughout the state for three additional parties as well as five

  write-in candidates.

        He also seems to believe that ranked choice voting would somehow produce

  non-integer vote totals. This is simply not the case. Ranked-choice voting is no more

  capable of producing non-integer vote totals than is the winner-take-all plurality

  system. I have examined precinct-level vote totals from election clerks around

  Michigan, and have seen no non-integer vote totals. It appears that Mr. Ramsland

  may have been thrown off by election-night reporting by Edison Research that

  contained Biden and Trump vote totals that were not always whole numbers. One

  obvious possibility is that when sharing data on election night, workers at Edison

  Research multiplied total votes cast by vote shares that had been rounded when they

  were producing the field for total vote numbers for their data feed.

        Finally, Mr. Ramsland expresses concern about the fact that as additional

  votes were counted in Michigan throughout the evening and into the next day,

  Biden’s share of the vote increased. This exact phenomenon was widely anticipated

  before the election by scholars and reported in the media. The incumbent Republican

  presidential candidate made very strong negative statements about voting by mail,

  and encouraged his supporters to vote on Election Day. Moreover, provisional

  ballots very frequently favor Democrats. It was not possible to process absentee

  votes until November 2 in Michigan, which meant that it was likely that absentee



                                                                                    24
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2605 Filed 12/02/20 Page 26 of 35




  ballots would be counted later in the process, and counting would drag on after

  Election Day.

        Thus, every knowledgeable election watcher understood that in states like

  Michigan, where absentee and provisional ballots were likely to be counted after

  election-day votes, observers would observe what analysts refer to as a “blue shift”

  as votes were counted late at night and in the days to follow. This was not the least

  bit surprising. Unlike Michigan, Florida is accustomed to handling a heavy volume

  of mail ballots, and has laws that encourage early counting of absentee ballots, for

  instance by letting counties process absentee ballots weeks in advance. The early

  results announced in Florida included pre-tabulated mail ballots, which led to early

  results that were skewed toward Democrats, eventually shifting toward Republicans.

  If Mr. Ramsland wishes to argue that shifts toward one party or another in vote

  counts over time are indicative of fraud, he would be required to argue that Florida’s

  election was fraudulent as well. In reality, there are obvious explanations why

  different states, and different counties, would count more Democratic or Republican

  ballots earlier or later in the counting process. By no means does this constitute

  evidence related to fraud.

                                  VI.    CONCLUSION

        The visions of fraud and conspiracy that motivate these reports are difficult to

  pin down. It is not clear whether the authors believe that nefarious actors within



                                                                                     25
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2606 Filed 12/02/20 Page 27 of 35




  certain counties have attempted to alter votes in targeted precincts, or whether they

  believe that programmers have implemented a statewide or national scheme. They

  have not explained what pattern of results might be consistent with any such story.

  The data presented in these reports have nothing to do with fraud, and the authors

  do not even attempt to link their so-called “anomalies” to theories about how fraud

  might be carried out. The data presented in the Ramsland report is of unknown origin

  and bears no resemblance to the data published by county clerks. The data presented

  in the Quinnell report merely captures a well-known nation-wide phenomenon in

  which the Democratic candidate gained votes in suburban areas. These reports

  provide no evidence of anomalies or fraud in Michigan’s 2020 election.




                                                                                    26
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2607 Filed 12/02/20 Page 28 of 35




                                  Appendix:
                            Data Sources for Table 1

  https://www.co.muskegon.mi.us/DocumentCenter/View/10306/Precinct-
  Results-11-3-2020

  https://www.miottawa.org/appImages/ElectionManagement/precinctFile-
  203.pdf

  https://www.oscodacountymi.com/wp-content/uploads/2020-November-
  Official-Results-by-Township.pdf

  https://oceana.mi.us/elections/november-3-2020-general-election-results-per-
  precinct/

  https://www.algercounty.gov/document_center/Departments/Clerk_RoD/Elect
  ions/2020/November%203,%202020%20General%20(official).pdf

  https://www.gc4me.com/departments/county_clerks1/docs/Elections/202011/
  Canvass%20Results-11-17-2020%2020-55-47%20PM.pdf

  https://www.ontonagoncounty.org/wp-content/uploads/2020/11/November-
  3-2020-General-Election-4.pdf




                                                                             27
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2608 Filed 12/02/20 Page 29 of 35




  Jonathan Rodden
  Stanford University
  Department of Political Science                      Phone:    (650) 723-5219
  Encina Hall Central                                  Fax:      (650) 723-1808
  616 Serra Street                                     Email:    jrodden@stanford.edu
  Stanford, CA 94305


  Personal
     Born on August 18. 1971, St. Louis, MO.
     United States Citizen.


  Education
     Ph.D. Political Science, Yale University, 2000.
     Fulbright Scholar, University of Leipzig, Germany, 1993–1994.
     B.A., Political Science, University of Michigan, 1993.


  Academic Positions
     Professor, Department of Political Science, Stanford University, 2012–present.

     Senior Fellow, Hoover Institution, Stanford University, 2012–present.
     Senior Fellow, Stanford Institute for Economic Policy Research, 2020–present.
     Director, Spatial Social Science Lab, Stanford University, 2012–present.
     W. Glenn Campbell and Rita Ricardo-Campbell National Fellow, Hoover Institution, Stanford Univer-
     sity, 2010–2012.
     Associate Professor, Department of Political Science, Stanford University, 2007–2012.
     Fellow, Center for Advanced Study in the Behavioral Sciences, Palo Alto, CA, 2006–2007.
     Ford Career Development Associate Professor of Political Science, MIT, 2003–2006.

     Visiting Scholar, Center for Basic Research in the Social Sciences, Harvard University, 2004.
     Assistant Professor of Political Science, MIT, 1999–2003.
     Instructor, Department of Political Science and School of Management, Yale University, 1997–1999.




                                                         1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2609 Filed 12/02/20 Page 30 of 35




  Publications
  Books
    Why Cities Lose: The Deep Roots of the Urban-Rural Divide. Basic Books, 2019.
    Decentralized Governance and Accountability: Academic Research and the Future of Donor Programming. Co-
    edited with Erik Wibbels, Cambridge University Press, 2019.
    Hamilton‘s Paradox: The Promise and Peril of Fiscal Federalism, Cambridge University Press, 2006. Winner,
    Gregory Luebbert Award for Best Book in Comparative Politics, 2007.
    Fiscal Decentralization and the Challenge of Hard Budget Constraints, MIT Press, 2003. Co-edited with
    Gunnar Eskeland and Jennie Litvack.

  Peer Reviewed Journal Articles
    Partisan Dislocation: A Precinct-Level Measure of Representation and Gerrymandering, 2020, Political
    Analysis forthcoming (with Daryl DeFord Nick Eubank).

    Who is my Neighbor? The Spatial Efficiency of Partisanship, 2020, Statistics and Public Policy (with
    Nick Eubank).
    Handgun Ownership and Suicide in California, 2020, New England Journal of Medicine 382:2220-2229
    (with David M. Studdert, Yifan Zhang, Sonja A. Swanson, Lea Prince, Erin E. Holsinger, Matthew J.
    Spittal, Garen J. Wintemute, and Matthew Miller).

    Viral Voting: Social Networks and Political Participation, 2020, Quarterly Journal of Political Science (with
    Nick Eubank, Guy Grossman, and Melina Platas).
    It Takes a Village: Peer Effects and Externalities in Technology Adoption, 2020, American Journal of
    Political Science (with Romain Ferrali, Guy Grossman, and Melina Platas). Winner, 2020 Best Conference
    Paper Award, American Political Science Association Network Section.

    Assembly of the LongSHOT Cohort: Public Record Linkage on a Grand Scale, 2019, Injury Prevention
    (with Yifan Zhang, Erin Holsinger, Lea Prince, Sonja Swanson, Matthew Miller, Garen Wintemute, and
    David Studdert).
    Crowdsourcing Accountability: ICT for Service Delivery, 2018, World Development 112: 74-87 (with Guy
    Grossman and Melina Platas).

    Geography, Uncertainty, and Polarization, 2018, Political Science Research and Methods doi:10.1017/
    psrm.2018.12 (with Nolan McCarty, Boris Shor, Chris Tausanovitch, and Chris Warshaw).
    Handgun Acquisitions in California after Two Mass Shootings, 2017, Annals of Internal Medicine 166(10):698-
    706. (with David Studdert, Yifan Zhang, Rob Hyndman, and Garen Wintemute).

    Cutting Through the Thicket: Redistricting Simulations and the Detection of Partisan Gerrymanders,
    2015, Election Law Journal 14,4:1-15 (with Jowei Chen).
    The Achilles Heel of Plurality Systems: Geography and Representation in Multi-Party Democracies,
    2015, American Journal of Political Science 59,4: 789-805 (with Ernesto Calvo). Winner, Michael Waller-
    stein Award for best paper in political economy, American Political Science Association.

    Why has U.S. Policy Uncertainty Risen Since 1960?, 2014, American Economic Review: Papers and Pro-
    ceedings May 2014 (with Nicholas Bloom, Brandice Canes-Wrone, Scott Baker, and Steven Davis).


                                                        2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2610 Filed 12/02/20 Page 31 of 35




    Unintentional Gerrymandering: Political Geography and Electoral Bias in Legislatures, 2013, Quarterly
    Journal of Political Science 8: 239-269 (with Jowei Chen).
    How Should We Measure District-Level Public Opinion on Individual Issues?, 2012, Journal of Politics
    74, 1: 203-219 (with Chris Warshaw).

    Representation and Redistribution in Federations, 2011, Proceedings of the National Academy of Sciences
    108, 21:8601-8604 (with Tiberiu Dragu).
    Dual Accountability and the Nationalization of Party Competition: Evidence from Four Federatons,
    2011, Party Politics 17, 5: 629-653 (with Erik Wibbels).
    The Geographic Distribution of Political Preferences, 2010, Annual Review of Political Science 13: 297–340.

    Fiscal Decentralization and the Business Cycle: An Empirical Study of Seven Federations, 2009, Eco-
    nomics and Politics 22,1: 37–67 (with Erik Wibbels).
    Getting into the Game: Legislative Bargaining, Distributive Politics, and EU Enlargement, 2009, Public
    Finance and Management 9, 4 (with Deniz Aksoy).

    The Strength of Issues: Using Multiple Measures to Gauge Preference Stability, Ideological Constraint,
    and Issue Voting, 2008. American Political Science Review 102, 2: 215–232 (with Stephen Ansolabehere
    and James Snyder).
    Does Religion Distract the Poor? Income and Issue Voting Around the World, 2008, Comparative Political
    Studies 41, 4: 437–476 (with Ana Lorena De La O).

    Purple America, 2006, Journal of Economic Perspectives 20,2 (Spring): 97–118 (with Stephen Ansolabehere
    and James Snyder).
    Economic Geography and Economic Voting: Evidence from the U.S. States, 2006, British Journal of
    Political Science 36, 3: 527–47 (with Michael Ebeid).

    Distributive Politics in a Federation: Electoral Strategies, Legislative Bargaining, and Government
    Coalitions, 2004, Dados 47, 3 (with Marta Arretche, in Portuguese).
    Comparative Federalism and Decentralization: On Meaning and Measurement, 2004, Comparative Poli-
    tics 36, 4: 481-500. (Portuguese version, 2005, in Revista de Sociologia e Politica 25).

    Reviving Leviathan: Fiscal Federalism and the Growth of Government, 2003, International Organization
    57 (Fall), 695–729.
    Beyond the Fiction of Federalism: Macroeconomic Management in Multi-tiered Systems, 2003, World
    Politics 54, 4 (July): 494–531 (with Erik Wibbels).
    The Dilemma of Fiscal Federalism: Grants and Fiscal Performance around the World, 2002, American
    Journal of Political Science 46(3): 670–687.
    Strength in Numbers: Representation and Redistribution in the European Union, 2002, European Union
    Politics 3, 2: 151–175.
    Does Federalism Preserve Markets? Virginia Law Review 83, 7 (with Susan Rose-Ackerman). Spanish
    version, 1999, in Quorum 68.




                                                       3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2611 Filed 12/02/20 Page 32 of 35




  Working Papers
    Federalism and Inter-regional Redistribution, Working Paper 2009/3, Institut d’Economia de Barcelona.
    Representation and Regional Redistribution in Federations, Working Paper 2010/16, Institut d’Economia
    de Barcelona (with Tiberiu Dragu).

  Chapters in Books
    Political Geography and Representation: A Case Study of Districting in Pennsylvania (with Thomas
    Weighill), forthcoming 2021.
    Decentralized Rule and Revenue, 2019, in Jonathan Rodden and Erik Wibbels, eds., Decentralized Gov-
    ernance and Accountability, Cambridge University Press.
    Geography and Gridlock in the United States, 2014, in Nathaniel Persily, ed. Solutions to Political
    Polarization in America, Cambridge University Press.
    Can Market Discipline Survive in the U.S. Federation?, 2013, in Daniel Nadler and Paul Peterson, eds,
    The Global Debt Crisis: Haunting U.S. and European Federalism, Brookings Press.
    Market Discipline and U.S. Federalism, 2012, in Peter Conti-Brown and David A. Skeel, Jr., eds, When
    States Go Broke: The Origins, Context, and Solutions for the American States in Fiscal Crisis, Cambridge
    University Press.
    Federalism and Inter-Regional Redistribution, 2010, in Nuria Bosch, Marta Espasa, and Albert Sole
    Olle, eds., The Political Economy of Inter-Regional Fiscal Flows, Edward Elgar.
    Back to the Future: Endogenous Institutions and Comparative Politics, 2009, in Mark Lichbach and
    Alan Zuckerman, eds., Comparative Politics: Rationality, Culture, and Structure (Second Edition), Cam-
    bridge University Press.
    The Political Economy of Federalism, 2006, in Barry Weingast and Donald Wittman, eds., Oxford Hand-
    book of Political Economy, Oxford University Press.
    Fiscal Discipline in Federations: Germany and the EMU, 2006, in Peter Wierts, Servaas Deroose, Elena
    Flores and Alessandro Turrini, eds., Fiscal Policy Surveillance in Europe, Palgrave MacMillan.
    The Political Economy of Pro-cyclical Decentralised Finance (with Erik Wibbels), 2006, in Peter Wierts,
    Servaas Deroose, Elena Flores and Alessandro Turrini, eds., Fiscal Policy Surveillance in Europe, Palgrave
    MacMillan.
    Globalization and Fiscal Decentralization, (with Geoffrey Garrett), 2003, in Miles Kahler and David
    Lake, eds., Governance in a Global Economy: Political Authority in Transition, Princeton University Press:
    87-109. (Updated version, 2007, in David Cameron, Gustav Ranis, and Annalisa Zinn, eds., Globalization
    and Self-Determination: Is the Nation-State under Siege? Routledge.)
    Introduction and Overview (Chapter 1), 2003, in Rodden et al., Fiscal Decentralization and the Challenge
    of Hard Budget Constraints (see above).
    Soft Budget Constraints and German Federalism (Chapter 5), 2003, in Rodden, et al, Fiscal Decentral-
    ization and the Challenge of Hard Budget Constraints (see above).
    Federalism and Bailouts in Brazil (Chapter 7), 2003, in Rodden, et al., Fiscal Decentralization and the
    Challenge of Hard Budget Constraints (see above).
    Lessons and Conclusions (Chapter 13), 2003, in Rodden, et al., Fiscal Decentralization and the Challenge
    of Hard Budget Constraints (see above).


                                                      4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2612 Filed 12/02/20 Page 33 of 35




  Online Interactive Visualization
     Stanford Election Atlas, 2012 (collaboration with Stephen Ansolabehere at Harvard and Jim Herries at
     ESRI)

  Other Publications
     How America’s Urban-Rural Divide has Shaped the Pandemic, 2020, Foreign Affairs, April 20, 2020.
     An Evolutionary Path for the European Monetary Fund? A Comparative Perspective, 2017, Briefing
     paper for the Economic and Financial Affairs Committee of the European Parliament.
     Representation and Regional Redistribution in Federations: A Research Report, 2009, in World Report
     on Fiscal Federalism, Institut d’Economia de Barcelona.
     On the Migration of Fiscal Sovereignty, 2004, PS: Political Science and Politics July, 2004: 427–431.
     Decentralization and the Challenge of Hard Budget Constraints, PREM Note 41, Poverty Reduction and
     Economic Management Unit, World Bank, Washington, D.C. (July).
     Decentralization and Hard Budget Constraints, APSA-CP (Newsletter of the Organized Section in
     Comparative Politics, American Political Science Association) 11:1 (with Jennie Litvack).
     Book Review of The Government of Money by Peter Johnson, Comparative Political Studies 32,7: 897-900.


  Fellowships and Honors
     Fund for a Safer Future, Longitudinal Study of Handgun Ownership and Transfer (LongSHOT),
     GA004696, 2017-2018.
     Stanford Institute for Innovation in Developing Economies, Innovation and Entrepreneurship research
     grant, 2015.
     Michael Wallerstein Award for best paper in political economy, American Political Science Association,
     2016.
     Common Cause Gerrymandering Standard Writing Competition, 2015.
     General support grant from the Hewlett Foundation for Spatial Social Science Lab, 2014.
     Fellow, Institute for Research in the Social Sciences, Stanford University, 2012.
     Sloan Foundation, grant for assembly of geo-referenced precinct-level electoral data set (with Stephen
     Ansolabehere and James Snyder), 2009-2011.
     Hoagland Award Fund for Innovations in Undergraduate Teaching, Stanford University, 2009.
     W. Glenn Campbell and Rita Ricardo-Campbell National Fellow, Hoover Institution, Stanford Univer-
     sity, beginning Fall 2010.
     Research Grant on Fiscal Federalism, Institut d‘Economia de Barcelona, 2009.
     Fellow, Institute for Research in the Social Sciences, Stanford University, 2008.
     United Postal Service Foundation grant for study of the spatial distribution of income in cities, 2008.
     Gregory Luebbert Award for Best Book in Comparative Politics, 2007.


                                                        5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2613 Filed 12/02/20 Page 34 of 35




    Fellow, Center for Advanced Study in the Behavioral Sciences, 2006-2007.
    National Science Foundation grant for assembly of cross-national provincial-level dataset on elections,
    public finance, and government composition, 2003-2004 (with Erik Wibbels).
    MIT Dean‘s Fund and School of Humanities, Arts, and Social Sciences Research Funds.
    Funding from DAAD (German Academic Exchange Service), MIT, and Harvard EU Center to organize
    the conference, ”European Fiscal Federalism in Comparative Perspective,” held at Harvard University,
    November 4, 2000.
    Canadian Studies Fellowship (Canadian Federal Government), 1996-1997.
    Prize Teaching Fellowship, Yale University, 1998-1999.
    Fulbright Grant, University of Leipzig, Germany, 1993-1994.
    Michigan Association of Governing Boards Award, one of two top graduating students at the Univer-
    sity of Michigan, 1993.
    W. J. Bryan Prize, top graduating senior in political science department at the University of Michigan,
    1993.


  Other Professional Activities
    International Advisory Committee, Center for Metropolitan Studies, Sao Paulo, Brazil, 2006–2010.
    Selection committee, Mancur Olson Prize awarded by the American Political Science Association Po-
    litical Economy Section for the best dissertation in the field of political economy.
    Selection committee, Gregory Luebbert Best Book Award.
    Selection committee, William Anderson Prize, awarded by the American Political Science Association
    for the best dissertation in the field of federalism and intergovernmental relations.


  Courses
  Undergraduate
    Politics, Economics, and Democracy
    Introduction to Comparative Politics
    Introduction to Political Science
    Political Science Scope and Methods
    Institutional Economics
    Spatial Approaches to Social Science

  Graduate
    Political Economy of Institutions
    Federalism and Fiscal Decentralization
    Politics and Geography


                                                     6
Case 2:20-cv-13134-LVP-RSW ECF No. 36-2, PageID.2614 Filed 12/02/20 Page 35 of 35




  Consulting
    2017. Economic and Financial Affairs Committee of the European Parliament.
    2016. Briefing paper for the World Bank on fiscal federalism in Brazil.
    2013-2018: Principal Investigator, SMS for Better Governance (a collaborative project involving USAID,
    Social Impact, and UNICEF in Arua, Uganda).
    2019: Written expert testimony in McLemore, Holmes, Robinson, and Woullard v. Hosemann, United States
    District Court, Mississippi.
    2019: Expert witness in Nancy Corola Jacobson v. Detzner, United States District Court, Florida.
    2018: Written expert testimony in League of Women Voters of Florida v. Detzner No. 4:18-cv-002510,
    United States District Court, Florida.
    2018: Written expert testimony in College Democrats of the University of Michigan, et al. v. Johnson, et al.,
    United States District Court for the Eastern District of Michigan.
    2017: Expert witness in Bethune-Hill v. Virginia Board of Elections, No. 3:14-CV-00852, United States
    District Court for the Eastern District of Virginia.
    2017: Expert witness in Arizona Democratic Party, et al. v. Reagan, et al., No. 2:16-CV-01065, United
    States District Court for Arizona.
    2016: Expert witness in Lee v. Virginia Board of Elections, 3:15-cv-357, United States District Court for
    the Eastern District of Virginia, Richmond Division.
    2016: Expert witness in Missouri NAACP v. Ferguson-Florissant School District, United States District
    Court for the Eastern District of Missouri, Eastern Division.
    2014-2015: Written expert testimony in League of Women Voters of Florida et al. v. Detzner, et al., 2012-CA-
    002842 in Florida Circuit Court, Leon County (Florida Senate redistricting case).
    2013-2014: Expert witness in Romo v Detzner, 2012-CA-000412 in Florida Curcuit Court, Leon County
    (Florida Congressional redistricting case).
    2011-2014: Consultation with investment groups and hedge funds on European debt crisis.
    2011-2014: Lead Outcome Expert, Democracy and Governance, USAID and Social Impact.
    2010: USAID, Review of USAID analysis of decentralization in Africa.
    2006–2009: World Bank, Independent Evaluations Group. Undertook evaluations of World Bank de-
    centralization and safety net programs.
    2008–2011: International Monetary Fund Institute. Designed and taught course on fiscal federalism.
    1998–2003: World Bank, Poverty Reduction and Economic Management Unit. Consultant for World De-
    velopment Report, lecturer for training courses, participant in working group for assembly of decentral-
    ization data, director of multi-country study of fiscal discipline in decentralized countries, collaborator
    on review of subnational adjustment lending.


                                           Last updated: October 19, 2020




                                                         7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-3, PageID.2615 Filed 12/02/20 Page 1 of 6




                        Exhibit 3
        Case 2:20-cv-13134-LVP-RSW ECF No. 36-3, PageID.2616 Filed 12/02/20 Page 2 of 6




   Democracy Dies in Darkness



Barr says he hasn’t seen fraud that could affect the
election outcome
By Matt Zapotosky, Devlin Barrett and Josh Dawsey

Dec. 1, 2020 at 7:58 p.m. EST


Attorney General William P. Barr said Tuesday that he has “not seen fraud on a scale that could have effected a
different outcome in the election,” undercutting claims that President Trump and his allies have made — without
evidence — of widespread and significant voting irregularities.

His comments to the Associated Press, while caveated, make Barr the highest-ranking Trump administration official to
break with the president on his allegation that the election was stolen, and they might offer political cover to other
Republicans to stake out similar positions.

Trump himself, though, has shown no sign of backing down, and some of his Capitol Hill allies were critical of Barr’s
assertions. Trump’s relationship with his attorney general was already deteriorating, with the president frustrated that
Barr was unwilling to launch aggressive measures to support his fraud claims or take other steps that might benefit his
reelection campaign.

At the same time Barr's comments became public Tuesday, the Justice Department revealed that the attorney general
had, in October, secretly appointed U.S. Attorney John Durham of Connecticut as special counsel examining how the
FBI investigated the Trump campaign in 2016 and beyond — a move that might hearten Trump and his allies.

Barr assigned Durham to run the investigation last year, but the order to install him as special counsel is likely to
ensure that his work is not shut down by the incoming administration of Joe Biden, a concern voiced by people close to
Barr.

Under Justice Department regulations, special counsels can be dismissed only for misconduct or some other good
cause, making it more difficult for the next attorney general to end Durham’s investigation, in addition to the political
cost that would come with short-circuiting the probe.

Barr has been accused of using his position as the country’s top law enforcement official to help Trump win reelection
and amplify his unfounded claims of electoral malfeasance.

Before the election, he warned repeatedly and forcefully about possible fraud in mass mail-in voting, echoing the
president’s attacks on the practice. Afterward, he reversed long-standing Justice Department policy and authorized
prosecutors to take overt steps to pursue allegations of “vote tabulation irregularities” in certain cases before results
were certified. To date, none have done so.

Barr’s memo, though, authorized actions only in cases that could change the outcome of the election, and officials have
                                                                                                                            /
previously told The Washington Post that they were aware of no such investigations or evidence that would warrant
p ev ous y to d     e Was      gto    ost t at t ey we e awa e o   o suc     vest gat o s o ev de ce t at wou d wa a t
          Case 2:20-cv-13134-LVP-RSW ECF No. 36-3, PageID.2617 Filed 12/02/20 Page 3 of 6
them.

Since it became clear that Biden won, Trump and his allies have sought to discredit the election’s results, mounting
unsuccessful court challenges and publicly decrying what they claim to be fraud and other irregularities. But even with
Barr’s directive in place, the attorney general met Trump and his allies’ claims with silence. A group of 16 assistant U.S.
attorneys even wrote to Barr to say they had not seen evidence of any substantial anomalies.


A person who spoke with Trump on Monday said he was railing against governors in Republican states — particularly
in Georgia and Arizona — who would not back up his claims of fraud and were proceeding to certify election results.
Barr’s comments take away another valuable ally in his cause, which is expected to go nowhere, but Trump
nevertheless is unlikely to give it up until at least after the electoral college votes Dec. 14, this person said.

An administration official, like others speaking on the condition of anonymity to detail a sensitive topic, told The Post
that in recent months, Barr and Trump have “barely spoken,” though they did have a conversation the week before
Thanksgiving.

Before the election, the president was frustrated that Durham was not producing public results that might discredit his
political opponents and aid his reelection bid. Then, Trump became upset that the Justice Department was not doing
more to support his claims of massive fraud, nor coming out publicly to support his claims, officials said.

Trump has made his displeasure known. In October, after it was reported that Durham would not release a report
before the election, the president said that the delay was “a disgrace” and that he would relay his thoughts directly to
Barr.

“If that’s the case, I’m very disappointed,” Trump said during an interview with radio host Rush Limbaugh. “I think it’s
a terrible thing. And I’ll say it to his face.”

This past weekend, Trump took aim at the Justice Department and the FBI over their failure to back his election fraud
claims.

“Where are they? I’ve not seen anything,” he told Fox News. The president also suggested that the bureau and the
Justice Department were possibly “involved,” though he did not offer any evidence or further clarity.

Administration officials said those public disputes have also played out in private. Trump has complained to advisers
about his attorney general, two officials said, and the frustration has filtered to Barr even as the men have talked less
frequently.

The president has also been annoyed that Barr has expressed support for FBI Director Christopher A. Wray, whose
public statements contradicting Trump — about election security and domestic extremism — have made him a
frequent target of the president’s rage, an administration official said.

“There have been clashes,” the official said.

In the Associated Press interview, Barr said the FBI and the Justice Department had looked into some fraud claims,
and suggested they had not found what the president and his allies have asserted. Barr seemed to take particular aim at
one claim by lawyer Sidney Powell, who alleged a grand conspiracy in which election software changed votes.

“There’s been one assertion that would be systemic fraud, and that would be the claim that machines were
programmed essentially to skew the election results. And the DHS and DOJ have looked into that, and so far, we              /
haven’tCase
       seen anything to substantiate that,” Barr
             2:20-cv-13134-LVP-RSW           ECF said,
                                                   No.referring to the Departments
                                                        36-3, PageID.2618          of Homeland
                                                                               Filed  12/02/20 Security
                                                                                                Page 4and
                                                                                                        of Justice.
                                                                                                           6

Barr did not rule out any instances of fraud or election irregularities. He said that most of the claims of fraud that had
come to the department were “very particularized to a particular set of circumstances or actors or conduct. They are
not systemic allegations. And those have been run down; they are being run down.”

“Some have been broad and potentially cover a few thousand votes,” he said. “They have been followed up on.”


After the interview was published, a Justice Department spokesperson issued a statement attacking some of the
reporting on it and declaring, “The Department will continue to receive and vigorously pursue all specific and credible
allegations of fraud as expeditiously as possible.”

In a statement, Rudolph W. Giuliani, Trump’s personal attorney, and Jenna Ellis, a legal adviser to the campaign, said,
“With all due respect to the Attorney General, there hasn’t been any semblance of a Department of Justice
investigation.” The two lawyers have been leading Trump’s effort to attack the results of the election, and though they
have appeared with Powell, they have said publicly that she is not formally working for Trump. Powell did not return
an email seeking comment.

In recent weeks, officials said, Trump has been speaking with Giuliani and Ellis extensively, believing that his other
advisers are too skeptical about his claims or too pessimistic about his chances.

“Nonetheless, we will continue our pursuit of the truth through the judicial system and state legislatures, and continue
toward the Constitution’s mandate and ensuring that every legal vote is counted and every illegal vote is not,” their
statement said. “Again, with the greatest respect to the Attorney General, his opinion appears to be without any
knowledge or investigation of the substantial irregularities and evidence of systemic fraud.”

Some Republicans similarly took aim at the Justice Department after Barr’s comments. Rep. Matt Gaetz (Fla.) said on
Fox Business that the department “has a lot of egg on their face having not discovered a lot of the fraud as it was
occurring.” Sen. Ron Johnson (Wis.) called on Barr to show more of what investigators had discovered.

“I think there is still enough questions outstanding,” Johnson said, according to CNN.

Even as news broke of Barr’s statements to the Associated Press, Trump was tweeting about “hundreds of thousands of
fraudulent (FAKE) ballots” and a news conference advancing similar claims. Barr was spotted at the White House,
though an official said that was for a meeting with Chief of Staff Mark Meadows, not the president.

In the interview with the Associated Press, Barr endeavored to make clear that whatever disputes Trump might have
with the election, the Justice Department is not the appropriate institution to resolve them. The department, he said,
examines crimes, while state or local officials audit voting results.

“There’s a growing tendency to use the criminal justice system as sort of a default fix-all, and people don’t like
something, they want the Department of Justice to come in and ‘investigate,’ ” Barr said.

Senate Minority Leader Charles E. Schumer (D-N.Y.) surmised that Barr’s comments would probably result in the
attorney general being terminated.

“I guess he’s the next one to be fired, since he now too says there’s no fraud,” Schumer said. “Trump seems to fire
anyone in that regard.”

Christopher Krebs, who had led the Department of Homeland Security’s Cybersecurity and Infrastructure Security               /
Agency,Case
        one of2:20-cv-13134-LVP-RSW
               the key federal agencies charged
                                             ECFwithNo.
                                                     safeguarding the vote, was fired
                                                        36-3, PageID.2619       Filedlast month after
                                                                                      12/02/20    Pagehe publicly
                                                                                                         5 of 6
defended the integrity of the election count. Shortly before his dismissal, Krebs refuted allegations made by the
president’s supporters that election systems had been manipulated, tweeting that “59 election security experts all
agree, ‘in every case of which we are aware, these claims either have been unsubstantiated or are technically
incoherent.’ ”




Durham’s appointment as special counsel, meanwhile, drew a more predictable reaction, as it was embraced by
Republicans and decried by Democrats.

Sen. Lindsey O. Graham (R-S.C.), chairman of the Senate Judiciary Committee, said he hoped that Democrats would
show “the same respect” they gave to former special counsel Robert S. Mueller III when he led the Russia inquiry.
“This important investigation must be allowed to proceed free from political interference,” said Graham. “The
American people deserve a full accounting of this wrongdoing.”

Rep. Adam B. Schiff (D-Calif.), chairman of the House Intelligence Committee, said that the Durham appointment
smacked of politics and that the attorney general “is using the special counsel law for a purpose it was not intended: to
continue a politically motivated investigation long after Barr leaves office.”

The attorney general’s order, signed Oct. 19 but kept secret until now, said that after consulting with Durham, Barr had
“determined that, in light of extraordinary circumstances relating to these matters, the public interest warrants Mr.
Durham continuing this investigation pursuant to the powers and independence afforded by the Special Counsel
regulations.”

A Justice Department official said the White House was not made aware of the appointment at the time and learned
only Tuesday.

As special counsel, Durham is authorized to investigate “whether any federal official, employee, or any other person or
entity violated the law in connection with the intelligence, counter-intelligence, or law-enforcement activities directed
at the 2016 presidential campaigns, individuals associated with those campaigns, and individuals associated with the
administration of President Donald J. Trump, including but not limited to Crossfire Hurricane and the investigation of
Special Counsel Robert S. Mueller III.”

Crossfire Hurricane is the name FBI agents gave to their investigation of Trump campaign associates whom they
suspected might be involved with Russian election interference. Mueller took over that probe after Trump fired Wray’s
predecessor, James B. Comey.

In a letter to lawmakers Tuesday explaining his decision, Barr said that although he had expected Durham to finish his
work by the summer, delays created by the coronavirus pandemic and the discovery of additional information pushed
back that timeline.

“In advance of the presidential election, I decided to appoint Mr. Durham as a Special Counsel to provide him and his
team with the assurance that they could complete their work, without regard to the outcome of the election,” Barr
wrote.

The letter states that Barr waited to make that decision public until after the election, though it does not indicate why
he waited until December to do so. Some lawyers questioned whether he had misused Justice Department regulations
to appoint a department employee — Durham — as special counsel, when the regulation states that a special counsel           /
        Case
“shall be      2:20-cv-13134-LVP-RSW
          selected                            ECF
                   from outside the United States   No. 36-3, PageID.2620 Filed 12/02/20 Page 6 of 6
                                                  Government.”

Barr’s order appointing Durham seems to try to circumvent that requirement by citing another department regulation
stating that the attorney general can appoint a Justice Department officer to “conduct any kind of legal proceeding.”

The incoming Biden administration could, in theory, rewrite the special counsel regulation to make it easier to dismiss
Durham or otherwise change his mandate, but that would probably provoke anger among Republicans.


“What Barr thinks he’s doing is ensuring Durham’s work can continue beyond the end of this administration, because
the regulations don’t allow the attorney general to fire the special counsel except for cause,” said Gregory A. Brower, a
former senior FBI official. “The next administration may be stuck with Durham, but as long as Durham is playing it
straight, that’s not a terrible thing. Arguably the new administration doesn’t have a dog in this fight.”




    Updated December 2, 2020


    Election 2020: Biden defeats Trump

      Barr says he hasn’t seen fraud that could affect the election outcome

      ‘Someone’s going to get killed’: GOP election official in Georgia blames President Trump for fostering violent
      threats

      Analysis | Trump’s dwindling prospects to overturn the election: A guide

      Exclusive | 20 days of fantasy and failure: Inside Trump’s quest to overturn the election

      Election results under attack: Here are the facts

      Full election results




Your pro le is incomplete
Before you can contribute to our community, please visit your Profile page in order to complete your profile.


                                                                                                                            /
Case 2:20-cv-13134-LVP-RSW ECF No. 36-4, PageID.2621 Filed 12/02/20 Page 1 of 2




                        Exhibit 4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-4, PageID.2622 Filed 12/02/20 Page 2 of 2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-5, PageID.2623 Filed 12/02/20 Page 1 of 3




                        Exhibit 5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-5, PageID.2624 Filed 12/02/20 Page 2 of 3




                                         Meeting
                                          of the
                                Board of State Canvassers

                                    November 23, 2020


 Called to order:   1:07 p.m.

 Members present:   Jeannette Bradshaw - Chairperson
                    Aaron Van Langevelde Vice Chairperson
                    Julie Matuzak
                    Norman Shinkle

 Members absent:    None.

 Agenda item:       Consideration of meeting minutes for approval (October 15, 2020
                    meeting).

                    Board action on agenda item: The Board approved the minutes of the
                    October 15, 2020 meeting as submitted. Moved by Matuzak; supported by
                    Van Langevelde. Ayes: Bradshaw, Van Langevelde, Matuzak, Shinkle.
                    Nays: None. Motion carried.
 Agenda item:       Canvass and certification of the November 3, 2020 general election.

                    Board action on agenda item: Three motions were offered.

                    (1) Based on an examination of the election returns received by the
                    Secretary of State for the November 3, 2020 general election, the Board
                    certified that the attached reports are true statements of the votes cast at
                    the election for the offices certified by this Board, and for the Electors of
                    President and Vice President of the United States; the Board further
                    certified that the persons named on the attached listing were duly elected
                    for the indicated offices, and State Proposals 20-1 and 20-2 passed. Moved
                    by Matuzak; supported by Bradshaw. Ayes: Bradshaw, Van Langevelde,
                    Matuzak. Nays: None. Abstention: Shinkle. Motion carried.

                            Time of certification: 4:34 p.m.

                    (2) The Board authorized the staff of the Bureau of Elections to represent
                    the Board in any recount of votes cast at the November 3, 2020 general



                                                    517-335-3234
Case 2:20-cv-13134-LVP-RSW ECF No. 36-5, PageID.2625 Filed 12/02/20 Page 3 of 3

                  election. Moved by Matuzak; supported by Shinkle. Ayes: Bradshaw, Van
                  Langevelde, Matuzak, Shinkle. Nays: None. Motion carried.

                  (3) The Board requested that the Michigan Legislature conduct an in-depth
                  review of Michigan election processes and procedures to address concerns
                  that have been raised by experts and citizens about our elections in order
                  to assure our citizens that Michigan elections are accurate, transparent and
                  fully protective of all citizens constitutional rights. Moved by Shinkle;
                  supported by Matuzak. Ayes: Bradshaw, Van Langevelde, Matuzak,
                  Shinkle. Nays: None. Motion carried.

 Agenda item:     Recording the results of the November 3, 2020 special election for the
                  Michigan House of Representatives, 4th District, partial term ending January
                  1, 2021.
                  Board action on agenda item: The Board recorded the results of the
                  November 3, 2020 special election for the office of State Representative, 4th
                  District as certified by the Wayne County Board of Canvassers on
                  November 17, 2020. Moved by Shinkle; supported by Van Langevelde.
                  Ayes: Bradshaw, Van Langevelde, Matuzak, Shinkle. Nays: None. Motion
                  carried.
 Agenda item:      Such other and further business as may be properly presented to the Board.
                  Board action on agenda item: None.


 Adjourned:       9:40 p.m.



 _________________________________                      _____________________________
 Chair Bradshaw                                         Vice-Chair Van Langevelde

 _________________________________                      ______________________________
 Member Matuzak                                         Member Shinkle

 ________________________________
 Date




                                                                                            2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-6, PageID.2626 Filed 12/02/20 Page 1 of 4




                        Exhibit 6
     Case 2:20-cv-13134-LVP-RSW ECF No. 36-6, PageID.2627 Filed 12/02/20 Page 2 of 4



                                             STATE OF MICHIGAN

GRETCHEN WHITMER                      OFFICE OF THE GOVERNOR                                     GARLIN GILCHRIST II
    GOVERNOR                                        LANSING                                         LT. GOVERNOR




      CERTIFICATE OF ASCERTAINMENT OF THE ELECTORS OF THE PRESIDENT
            AND VICE PRESIDENT OF THE UNITED STATES OF AMERICA


             I, Gretchen E. Whitmer, Governor of the State of Michigan, certify that at the general
      election held in Michigan on Tuesday, November 3, 2020:

             The following persons nominated by the Democratic Party, each having received
      2,804,040 votes, were duly elected as Electors of the President and Vice President of the
      United States of America:

                    Chris Cracchiolo                 5140 Arrowhead Ct., Williamsburg, MI 49690
                    Timothy E. Smith                 14883 Crescent St., 105, Grand Haven, MI 49417
                    Blake Mazurek                    3458 Olderidge Dr. NE, Grand Rapids, MI 49525
                    Bonnie J. Lauria                 3931 Mines Rd., West Branch, MI 48661
                    Bobbie Walton                    8412 Mapleview Dr., Davison, MI 48423
                    Mark Edward Miller               122 Sydelle Ave., Kalamazoo, MI 49006
                    Connor Wood                      319 N. Bowen St., Jackson, MI 49202
                    Robin Smith                      3004 Andrea Dr., Lansing, MI 48906
                    Walter C. Herzig III             320 Stratford Rd., Ferndale, MI 48220
                    Carolyn Holley                   727 White St., Port Huron, MI 48060
                    Susan Nichols                    44099 Deep Hollow Circle, Northville, MI 48168
                    Steven Rzeppa                    2985 Anna Ct., Trenton, MI 48183
                    Helen Moore                      8335 Indiana St., Detroit, MI 48204
                    Michael Kerwin                   17517 Birchcrest Dr., Detroit, MI 48221
                    Chuck Browning                   20091 Herzog Dr., Rockwood, MI 48173
                    Marseille Allen                  4442 Jena Ln., Flint, MI 48507

            Votes received by other candidates for the office of Elector of the President and Vice
      President of the United States of America are as follows:

             The following persons nominated by the Republican Party each received 2,649,852
      votes: John Haggard; Kent Vanderwood; Terri Lynn Land; Gerald Wall; Amy Facchinello;
      Rose Rook; Hank Choate; Mari-Ann Henry; Clifford Frost; Stanley Grot; Marian Sheridan;
      Timothy King; Michele Lundgren; Mayra Rodriguez; Meshawn Maddock; and Kathy
      Berden.

             The following persons nominated by the Libertarian Party each received 60,381
      votes: David Holmer; Alexander Avery; Vicki Hall; Richard Hewer; Angela Thornton;
      Rafael Wolf; James Lewis Hudler; Jon Elgas; Greg Stempfle; Jim Fulner; Joseph LeBlanc;
      Claranna Gelineau; Andrew Chadderdon; Scott Avery Boman; Connor Nepomuceno; and
      Andy Evans.



                GEORGE W. ROMNEY BUILDING • 111 SOUTH CAPITOL AVENUE • LANSING, MICHIGAN 48909
                                               www.michigan.gov
                                                          '@ _.,_
                                                  Printed by members of:
                                                  ..... _1""",-· :"t, ~
                                                 -'.'-              SEIU
Case 2:20-cv-13134-LVP-RSW ECF No. 36-6, PageID.2628 Filed 12/02/20 Page 3 of 4




        The following persons nominated by the Green Party each received 13,718 votes:
Stephen Boyle; Destiny Clayton; Jean-Michel Creviere; Frank Foster, Jr.; Jennifer
Kurland; Melissa Noelle Lambert; John Anthony La Pietra; Robin Laurain; Daniel Martin-
Mills; Jessica McCallie-Arquette; Louis Novak; Jeffery Jon Rubley II; Rick Sauermilch;
Amanda Slepr; N . J. Sparling; and Marcia Squier.

       The following persons nominated by the U.S. Taxpayers Party each received 7,235
votes: Mary Sears; Christine Schwartz; William Mohr II; Doug Levesque; Patrick Lambert;
Aaron Nichols; Edward J. Sanger; Victoria Monroe; Lester Townsend; Christopher Rudy;
William A. Kohn, Jr.; Paul Stahl; Marc Sosnowski; Cecile A. Harrity; Robert Gale; and
Gerald Van Sickle.

       The following persons nominated by the Natural Law Party each received 2,986
votes: Connie Tewes; Mary Schutt; Dan Royer; Paul A. Natke; Shelly L. Reynolds; Donald
Meyer; Gene Capatina; Ramzi Masri-Elyafaoui; Jacob Schlau; James Radatz; Daniel S.
Smith; Mark Moylan; Guy Purdue; Nicholas Malzone; Robert Forreider; and Daniel B.
Smith.

       The following persons nominated by write-in candidate Brian T. Carroll each
received 947 votes: Michael Maturen; Robert Clark II; Jason Kennedy Duncan; Paul L.
DuBois; Timothy Doubblestein; Jason Gatties; Lucy Ellen Moye; Lloyd A. Conway; Linnaea
Joyce Licavoli; Tsai-Yi Watts; John Henry Svoboda; Benjamin Setterholm; Brandon Barry
Mullins; Daniel Patrick Meloy; Elisa J. Kolk; and Matthew James Williams.

        The following persons nominated by write-in candidate Jade Simmons each received
88 votes: Cecilia Lester; Tyler Prough; James Ryans; Chelsea Slocum; Raymond Hall;
Dana Morris; Janasia Johnson; Terrel Boyd; Constance Clay; Erika Couch; Tyrone Pickens;
Karalyn Schubring; Michele Coleman; Grant Philson; Jherrard Hardeman; and Gertrude
Taylor.

       The following persons nominated by write-in candidate Tom Hoefling each received
32 votes: Mark A. Aungst; Scott Suchecki; Richard Nagel; Mark Zimmerman; Justin
Phillips; Kimberly Cleveland; Thomas Frederick; Kurt Richards; Georgia S. Halloran;
Dawne Worden; Kim Millard; Alan G. Sides; DaWone Allison; Samuel Denson; Joshua
Ohlman; and Suzanne M. Stuut.

       The following persons nominated by write-in candidate Kasey Wells each received 5
votes: Sandra Murrell; Ronald Klett; Andrew Colclasure; Charity Archer; Paul Atkins;
Shiquita Reed; Mark Jeffrey; Brian W. Gibbs, Jr.; William W. Brown; Patricia Gorzelski;
Anthony Jackson; Jeremy Mortensen; Justen Grieve; Shiesha Davis; Matthew Shepard;
and Miranda Ames .


(cont.)




                                            2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-6, PageID.2629 Filed 12/02/20 Page 4 of 4




Given under my hand and the Great Seal of the State of Michigan.




 Date:     November 23, 2020

 Time:                                         GOVERNOR


                                               By the Governor:




                                           3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-7, PageID.2630 Filed 12/02/20 Page 1 of 2




                        Exhibit 7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-7, PageID.2631 Filed 12/02/20 Page 2 of 2




                                                  Nov. 19, 2020




              Statement from Secretary of State Jocelyn Benson on planned audits
                   to follow certification of the Nov. 3, 2020, general election

 Throughout my tenure as Michigan Secretary of State, and indeed long before, I have spoken repeatedly
 on the importance of post-election audits to ensure Michiganders can trust the outcome of our elections as
 an accurate reflection of the will of the people.

 I’m thrilled that we are on track to perform a statewide risk-limiting audit of November’s general
 election, which we’ve been building towards and planning for over the last 22 months, as well as local
 procedural audits of individual jurisdictions.

 For example, earlier this year following the March 10 presidential primary my office conducted
 Michigan’s first statewide risk-limiting audit pilot, which demonstrated the results of our elections are
 accurate and provided an extra layer of security as we prepared for November’s election.

 The statewide risk-limiting audit will be accompanied by the routine local procedural audits that will
 review the accuracy and process of elections in local communities, as have been carried out following the
 November 2019 election and May 2020 election. And as always, under state law our department conducts
 these audits after the Board of State Canvassers has certified the election. This is because it is only after
 statewide certification that election officials have legal access to the documentation needed to conduct
 such audits.

 Importantly, while the Risk Limiting Audit is a proactive, voluntary, and planned action our office is
 taking to confirm the integrity of our elections and identify areas for future improvement, local procedural
 audits consider clerical errors identified before and on election day, in addition to issues identified during
 canvasses. This a typical, standard procedure following election certification, and one that will be carried
 out in Wayne County and any other local jurisdictions where the data shows notable clerical errors
 following state certification of the November election.

 Notably, audits are neither designed to address nor performed in response to false or mythical allegations
 of “irregularities” that have no basis in fact. Where evidence exists of actual fraud or wrongdoing, it
 should be submitted in writing to the Bureau of Elections, which refers all credible allegations to the
 Attorney General’s office for further investigation.

      RI CH A RD H . A UST I N BUI LD I NG  4T H FLOOR  430 W. A LLE GA N ST .  LA NSI NG, M I CH I GA N 48918
                                           M i c h i g an . g o v/ SOS  (517) 335-3264
Case 2:20-cv-13134-LVP-RSW ECF No. 36-8, PageID.2632 Filed 12/02/20 Page 1 of 6




                        Exhibit 8
12/2/2020 Case    2:20-cv-13134-LVP-RSW
                             Fact check: Vote spikesECF    No. 36-8,
                                                    in Wisconsin, MichiganPageID.2633
                                                                           and Pennsylvania doFiled   12/02/20
                                                                                              not prove election fraudPage
                                                                                                                      | Reuters2 of 6



                                        World         Business         Markets          Breakingviews            Video        More



    EVERY THINGNEWS
    NOVEMBER 10, 2020 / 11:50 AM / UPDATED 22 DAYS AGO




    Fact check: Vote spikes in Wisconsin, Michigan and
    Pennsylvania do not prove election fraud

    By Reuters Staﬀ




    Social media users have been sharing posts claiming that during the night of Nov. 3 to Nov. 4
    there were vote dumps of hundreds of thousands of mail-in ballots only for Democrat Joe
    Biden in Wisconsin, Michigan and Pennsylvania, suggesting this proves voter fraud allegations.
    These vote spikes did occur, but they also included Trump votes, accounted for largely left-
    leaning urban counties, and one state experienced a clerical error.




https://www.reuters.com/article/uk-factcheck-wi-pa-mi-vote-spikes/fact-check-vote-spikes-in-wisconsin-michigan-and-pennsylvania-do-not-prove-elect…   1/11
12/2/2020 Case    2:20-cv-13134-LVP-RSW
                             Fact check: Vote spikesECF    No. 36-8,
                                                    in Wisconsin, MichiganPageID.2634
                                                                           and Pennsylvania doFiled   12/02/20
                                                                                              not prove election fraudPage
                                                                                                                      | Reuters3 of 6




    Reuters Fact Check. REUTERS


    The posts (here , here , here , here) appear to originate from a tweet (here) by Nick
    Adams, who describes himself as a bestselling author endorsed by President Trump
    (twitter.com/NickAdamsinUSA). The tweet, posted at 12:48 a.m. GMT on Nov. 5, 2020, says:
    “Between 3:40-4:30AM, they “found” 140,000 mail in ballots for Biden in Wisconsin. Between
    3:30-5:00AM, they “found” 200,000 mail in ballots for Biden in Michigan. Between 2:00-
    4:00AM, they “found” 1,000,000 mail in ballots in Pennsylvania. All for Biden. None for
    Trump.” Comments and captions say, “Fraud!!”; “Fraud gone rampant”; “A fraud is a fraud.”



    A spokesman for data analysis website FiveThirtyEight ( ﬁvethirtyeight.com/ ) told Reuters via
    email that the jumps in Michigan and Wisconsin were due to counties releasing large batches
    of results all at once and that the votes were not just for Biden. One large jump of almost
    140,000 ballots in Michigan was due to a clerical error that has since been resolved. In
    Pennsylvania both the Trump and Biden campaign gained around 1 million votes on the night
    of Nov. 3 to Nov. 4.
https://www.reuters.com/article/uk-factcheck-wi-pa-mi-vote-spikes/fact-check-vote-spikes-in-wisconsin-michigan-and-pennsylvania-do-not-prove-elect…   2/11
12/2/2020 Case    2:20-cv-13134-LVP-RSW
                             Fact check: Vote spikesECF    No. 36-8,
                                                    in Wisconsin, MichiganPageID.2635
                                                                           and Pennsylvania doFiled   12/02/20
                                                                                              not prove election fraudPage
                                                                                                                      | Reuters4 of 6

    Reuters has previously debunked claims that vote spikes prove Democrats are trying to steal
    the election in Wisconsin and Michigan ( here ).



    WISCONSIN

    The posts claim that 140,000 ballots for Biden were found in Wisconsin on the night of Nov. 3
    to Nov. 4.



    There was a jump in votes for Biden on the night of Nov. 3 to Nov. 4, but this was because
    Milwaukee County, home to the largest city in the states of Wisconsin, reported its 170,000
    absentee votes, which were overwhelmingly Democrat ( here ).


    FiveThirtyEight published a graph of the jump in votes in Wisconsin at 8:27 a.m. EST on Nov.
    4 on its election live blog (here) alongside this explanation by reporter Maggie Koerth: “Biden
    was down in Wisconsin before the Milwaukee absentee results came in early this morning. The
    boost pushed him up past Trump, but the race in this state is still very, very tight.”


    FiveThirtyEight told Reuters that it is not true that Biden received all the votes in the
    overnight dump: “These batches were NOT 100% Biden votes; behind the blue line, there is
    also a red line representing the thousands of votes Trump gained. There are also counter
    examples, where Trump’s line shoots up suddenly when a favorable batch of results are
    reported.”



    MICHIGAN

    The social media posts claim that 200,000 mail in ballots for Biden were found in Michigan on
    the night of Nov. 3 to Nov. 4.


    There was a jump in votes for Biden in Michigan of approximately 200,000 around 6:00 a.m.
    EST as shown in the FiveThirtyEight election blog update at 8:27 a.m. EST on Nov. 4 ( here ),


https://www.reuters.com/article/uk-factcheck-wi-pa-mi-vote-spikes/fact-check-vote-spikes-in-wisconsin-michigan-and-pennsylvania-do-not-prove-elect…   3/11
12/2/2020 Case    2:20-cv-13134-LVP-RSW
                             Fact check: Vote spikesECF    No. 36-8,
                                                    in Wisconsin, MichiganPageID.2636
                                                                           and Pennsylvania doFiled   12/02/20
                                                                                              not prove election fraudPage
                                                                                                                      | Reuters5 of 6

    which explains that this was due to a “tranche” of new votes from Wayne County, home to
    Detroit, where Biden led Trump at the time 67% to 32%.



    FiveThirtyEight told Reuters this overnight vote increase in Michigan also did not solely
    consist of votes for Biden.


    The spike in Democrat votes in Michigan was just after 6:00 a.m. EST, not 3:30-5:00 a.m. as the
    posts suggest.


    There was also confusion over the Biden vote count in Michigan during the night of Nov. 3 to
    Nov. 4, when Biden received 153,710 votes in Shiawassee County, instead of 15,371, meaning
    his vote count jumped by much more than expected ( here , here ).


    Several social media users pointed out the jump in votes (archive.is/nQzbT , archive.is/bUjJb),
    including President Trump (here) . The tweets showed screenshots of the change in vote
    tallies on the elections map by Decision Desk HQ, an election data service
    (results.decisiondeskhq.com/), where Biden’s count jumped from 1,992,356 to 2,130,695
    while Trump’s tally stayed at 2,200,902.



    However, Decision Desk HQ explained in a Twitter thread that the jump in votes was as a
    result of a “clerical error” in Shiawassee County, where an extra zero had been added to
    Biden’s vote tally here . Decision Desk HQ updated its data to show that Biden received 15,371
    votes in Shiawassee (here).




    PENNSYLVANIA

    The posts claim that there was a spike of 1,000,000 mail in votes for Biden in Pennsylvania on
    the night of Nov. 3 to Nov. 4.


https://www.reuters.com/article/uk-factcheck-wi-pa-mi-vote-spikes/fact-check-vote-spikes-in-wisconsin-michigan-and-pennsylvania-do-not-prove-elect…   4/11
12/2/2020 Case    2:20-cv-13134-LVP-RSW
                             Fact check: Vote spikesECF    No. 36-8,
                                                    in Wisconsin, MichiganPageID.2637
                                                                           and Pennsylvania doFiled   12/02/20
                                                                                              not prove election fraudPage
                                                                                                                      | Reuters6 of 6

    The FiveThirtyEight election blog update at 8:29 a.m. EST on Nov. 4 by Dan Hopkins, which
    shows a graph of the Pennsylvania vote count on the night of Nov. 3 to Nov. 4 ( here ) does
    not show a dump of 1 million votes for Biden alone. Between 12 a.m. and 6 a.m. EST the graph
    says that both Trump and Biden’s votes increased by approximately 1 million. The biggest
    increase was from midnight to 3 a.m. after which the tallies stayed very stable, not 2:00-4:00
    a.m. as the social media posts suggest.



    VERDICT

    Partly false. The vote spikes did occur, but they were not only Biden votes and can be explained
    by pro-Biden county vote dumps and a clerical error. The timings of when ballots were
    received in Michigan and Pennsylvania are not accurate.


    This article was produced by the Reuters Fact Check team. Read more about our fact-checking
    work here .


    Our Standards: The Thomson Reuters Trust Principles.




https://www.reuters.com/article/uk-factcheck-wi-pa-mi-vote-spikes/fact-check-vote-spikes-in-wisconsin-michigan-and-pennsylvania-do-not-prove-elect…   5/11
Case 2:20-cv-13134-LVP-RSW ECF No. 36-9, PageID.2638 Filed 12/02/20 Page 1 of 3




                        Exhibit 9
12/2/2020 Case         2:20-cv-13134-LVP-RSW         ECF
                                     No, Joe Biden Wasn’t   No. 36-9,
                                                          Suddenly AwardedPageID.2639          Filed- The
                                                                           138,000 Votes in Michigan   12/02/20      Page 2 of 3
                                                                                                          New York Times

                              https://nyti.ms/3jUvqER



   Tracking Viral Misinformation




No, Joe Biden Wasnʼt Suddenly Awarded 138,000 Votes in Michigan
       Nov. 4, 2020
       By Jack Nicas



Early Wednesday, images of an election map suggested that Joseph R. Biden Jr. had suddenly received 138,339 votes in Michigan, or 100
percent of the newly counted ballots in an update of the state’s tally.

The images quickly set off claims of election fraud across social media, ampliﬁed by President Trump, who shared them on Twitter with
the caption: “WHAT IS THIS ALL ABOUT?”



             Donald J. Trump
             @realDonaldTrump

     WHAT IS THIS ALL ABOUT?

           Matt Walsh       @MattWalshBlog

          Some or all of the content shared in this Tweet is disputed and
          might be misleading about an election or other civic process. Learn
          more

       This is reason enough to go to court. No honest person can look at this
       and say it's normal and unconcerning. twitter.com/MattMackowiak/…
            Learn about US 2020 election security efforts

     10:35 AM · Nov 4, 2020

          158.3K          74.5K people are Tweeting about this



In reality, Mr. Biden didn’t receive those votes. They were brieﬂy added to his unofﬁcial totals on an election map because of a typo in a
small Michigan county that was caught and corrected in roughly half an hour.

“All it was is there was an extra zero that got typed in,” said Abigail Bowen, the elections clerk in Shiawassee County in Michigan, just
northwest of Detroit. “It was caught quickly,” she added. “That’s why we have these checks and balances.”

When Ms. Bowen and her team sent the county’s unofﬁcial vote counts to Michigan ofﬁcials early Wednesday, they accidentally reported
Mr. Biden’s tally as 153,710, when it should have been 15,371, she said. About 20 minutes later, she said a state elections ofﬁcial called her to
ask if the number was a typo; Shiawassee County doesn’t even have that many residents. Ms. Bowen said she corrected the ﬁgure and the
number was updated.

“All of these numbers are unofﬁcial, so even if it wouldn’t have been caught last night, it absolutely would have been caught before we
would have submitted our ofﬁcial results,” she said. A team of two Republican and two Democratic canvassers review all of the county’s
poll books, ballot summaries and tabulator tapes to conﬁrm the results before they are ﬁnalized, she said.

“As far as Shiawassee County, I feel the election went very well,” she said.

Yet on social media, the county represented a stark example of voter fraud. Posts that highlighted the apparent sudden boost in Mr.
Biden’s count in Michigan were shared more than 100,000 times, and conservative websites posted stories with headlines like: “Very Odd:
Michigan Found Over 100,000 Ballots and Every Single One Has Joe Biden’s Name on It.”

Matt Mackowiak, a Texas Republican consultant, posted the screenshots of the election map on Twitter and watched them quickly go viral,
eventually shared by the president himself. Twitter eventually labeled Mr. Mackowiak’s post as disputed or misleading, and the company
stopped people from sharing it as easily.




https://www.nytimes.com/2020/11/04/technology/biden-michigan-votes.html                                                                        1/2
12/2/2020 Case    2:20-cv-13134-LVP-RSW         ECF
                                No, Joe Biden Wasn’t   No. 36-9,
                                                     Suddenly AwardedPageID.2640          Filed- The
                                                                      138,000 Votes in Michigan   12/02/20      Page 3 of 3
                                                                                                     New York Times

Mr. Mackowiak said in an interview that after posting the screenshots, he saw other Twitter posts suggesting the data was the result of a
typo. He deleted his original tweet and posted a correction. “I certainly wasn’t intending to make a typo appear fraudulent,” he said. “It
didn’t occur to me that it could be a typo, but of course we’re all going on very little sleep.”

Yet his correction was read by a small fraction of the people that his initial post had reached, and thousands of people continued to cite his
images as evidence of a stolen election hours later. He said that he wished Twitter could help his correction reach all the people who saw
his original post, but that is not an option on the site.

Mr. Mackowiak said that he didn’t think that he had shared misinformation, because the election maps were indeed wrong for a moment,
but he added that he also didn’t think the election was being stolen.

“I haven’t seen a lot of reasons to doubt the integrity of the election,” he said.

Mr. Mackowiak took the screenshots from an election map by Decision Desk HQ, an election-data provider. Posts from the company on
Twitter showed that it removed the votes from Mr. Biden’s count by 5:45 a.m. Michigan time on Thursday, shortly after they were added.

“We accurately reported what was provided at the time by election ofﬁcials. When corrected data was available, we reported that,” said
Drew McCoy, Decision Desk’s president. He said there were layers of security to ensure that the ﬁnal counts were accurate. “This is a
complex and large endeavor, reporting on a national election with thousands of races and thousands of counties,” he said.




https://www.nytimes.com/2020/11/04/technology/biden-michigan-votes.html                                                                     2/2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-10, PageID.2641 Filed 12/02/20 Page 1 of 8




                      Exhibit 10
12/2/2020Case      2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                    SOS -PageID.2642
                                                          Fact Checks Filed 12/02/20 Page 2 of 8
                                               OFFICIAL WEBSITE OF MICHIGAN.GOV
  The O    ce of

  Secretary of State Jocelyn Benson                                                                 
   SOS / ELECTIONS / ELECTION SECURITY IN MICHIGAN

   Fact Checks

     In the 2020 election cycle, Michiganders have been inundated by more election
     misinformation than ever before. It has come in the form of robocalls, text messages, social
     media posts and even meritless lawsuits and investigations seeking nothing but media
     attention. This page provides accurate information debunking these spurious claims and
     allegations.




     Civic groups cannot access or edit the voter le
     Civic groups cannot log into, access, edit or modify the state’s Quali ed Voter File. This
     includes Rock the Vote.

     As was announced in June, the Michigan Department of State (MDOS) has worked with the
     nonpartisan voter education group Rock the Vote to build a secure API (“application
     programming interface”) to facilitate the voter registration of eligible Michigan citizens. The
     tool, which exists in other states and which other organizations can use as well, allows
     organizations to collect voter registration applications electronically and securely submit
     them to Michigan’s online voter registration system. To do so, the voter must provide all
     information needed to register to vote online in Michigan. Organizations using the tool do
     not receive any type of payment from MDOS and they do not have access to voter
     information that is not publicly available.

     When a voter registration application was submitted to the online voter registration tool by
     a group
            using the API, that organization’s name is indicated only for record-keeping         
     purposes. This does not mean the group can log into or edit the Quali ed Voter File – they
     can’t.




     All Michigan counties certi ed their elections
     The boards of county canvassers in all of Michigan’s 83 counties have certi ed their results
     in the Nov. 3 general election. Each board is comprised of two Republicans and two
     Democrats appointed by the local county commission. Michigan law requires that they
     review local elections and certify the o cial results. Although the Board of Wayne County
https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                          1/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2643
                                                       Fact Checks Filed 12/02/20 Page 3 of 8
     Canvassers initially deadlocked 2-2 in its Nov. 17 vote to certify, later in the same meeting,
     members voted 4-0 to certify. The initial vote was taken after some canvassers expressed
     concern about precincts that were out of balance in Detroit. However, out-of-balance
     precincts are common in Michigan and across the nation. They essentially represent clerical
     errors where the number of people who were checked into each poll book doesn’t exactly
     match the number of votes counted or ballots submitted. There are many reasons why this
     can occur: for example, a voter being checked in at the right polling place but the wrong
     precinct, or a voter checking in but leaving with their ballot if the line was long. In fact, based
     on data reported at the Board of Wayne County Canvassers meeting, 72% of all Detroit
     precincts were balanced or explained, compared to just 42% in 2016, when both the boards
     of county and state canvassers certi ed the election.




     Detroit o cials say absentee ballot counting was transparent and
     accurate
     Various statements released by Detroit o cials and election advisors make clear that
     absentee ballot counting was observed by hundreds of Republicans and Democrats, as well
     as independent media, and that only ballots received by 8 p.m. on Election Day were
     counted. Claims to the contrary were found by Wayne County Circuit Court Chief Judge
     Timothy Kenny, originally appointed by Republican Governor John Engler, to be “incorrect
     and not credible” in his order denying the requests of a lawsuit. A more detailed
     explanation is available here.




     Security protections prevent voting in another person's name
     In Michigan, absentee ballots are not counted until a voter has twice provided signatures
     matching the one on le with their local election clerk. Similarly, upon arriving at a polling
     place, voters are asked to provide photo ID or sign an a davit con rming their identity and
            to vote. Voting in another person’s name – regardless of if it is the other person’s
     eligibility                                                                                   
     maiden name or the person has moved – is illegal and any voter with actual evidence of
     such an act should report it immediately, in writing, to law enforcement so that it can be
     investigated and referred for prosecution. Actual occurrences of voter fraud are exceedingly
     rare.




     Deceased voters' ballots are not counted


https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                             2/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2644
                                                       Fact Checks Filed 12/02/20 Page 4 of 8
     Ballots of voters who have died are rejected in Michigan, even if the voter cast an absentee
     ballot and then died before Election Day. Those who make claims otherwise are wrong, and
     the lists circulating claiming to show this is happening are not accurate. Many of the lists do
     not contain enough information to accurately compare them to the Michigan Quali ed Voter
     File. MDOS and news organizations have drawn samples and reviewed samples of lists
     claiming to show votes cast by deceased individuals in Michigan. We are not aware of a
     single con rmed case showing that a ballot was actually cast on behalf of a deceased
     individual. A more detailed explanation is available here.




     Uno cial election results are a good snapshot of the election
     Michigan’s uno cial election results are a good snapshot of what the nal results will look
     like. It’s not unusual to see reporting errors in uno cial results. They’re quickly caught and
     corrected. While some errors in uno cial results were identi ed and corrected, they were
     errors in how the uno cial results were REPORTED, not errors that a ected how ballots
     were actually COUNTED. In Michigan voters use paper ballots and paper tallies that are
     secured and stored. No voter was disenfranchised by these errors. The o cial results come
     after the bipartisan boards of county canvassers review and certify results.




     Isolated user error in Antrim County did not a ect election results,
     has no impact on other counties or states
     The error in reporting uno cial results in Antrim County Michigan was the result of a user
     error that was quickly identi ed and corrected, did not a ect the way ballots were actually
     tabulated, and would have been identi ed in the county canvass before o cial results were
     reported even if it had not been identi ed earlier. A more detailed explanation is available
     here.

     Additional
               information                                                                     
     https://www.dominionvoting.com
     https://www.cisa.gov/rumorcontrol




     Your ballot will not be invalidated because you used a Sharpie
     The use of a Sharpie to mark a ballot will not invalidate or cancel a ballot or vote. If the
     marker does bleed through to the other side, ballots are designed so that the bleed through
     does not touch or come near a voting area on the other side of the ballot. It will not alter or
https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                         3/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2645
                                                       Fact Checks Filed 12/02/20 Page 5 of 8
     cancel any vote on the opposite side. The Sharpie is the recommended marking instrument
     by the tabulator manufacturer and is preferable to an ink pen because it dries quickly and
     will not leave residue on the ballot scanner.




     Ballots received after the deadline are not counted, regardless of
     postmark
     Michigan’s election clerks count valid ballots that they received at their o ces or in their
     o cial ballot drop boxes by 8 p.m. on Election Day. Ballots received thereafter, regardless of
     the postmark, are not counted.




     Department of State election results site only includes counties
     that have nished counting
     Because Michigan’s election system is decentralized, results are reported from local
     jurisdictions to counties, and only after a county has all jurisdictions reporting are its results
     added to our website. Media get real time results from local and county sites.




     Complete results will not be available on election night
     After polling places close on election night, jurisdictions across the state will begin to report
     voting results. However, in many jurisdictions, these results will only include the ballots
     voted in the polling places on Election Day, and not the jurisdiction’s absentee ballots. This is
     because absentee ballots take much longer to process and count than the ballots that voters
     use at polling places, and are often counted in separate locations focused on processing
     them accurately and e ciently. Security checks must be performed, envelopes must be
     opened, and the ballots must be tracked, attened and run through the tabulation machine.
                                                                                                   
     Other states provide election clerks weeks to prepare absentee ballots before Election Day.
     Florida gives clerks 40 days. The Michigan Legislature provided clerks only 10 hours. For this
     reason, complete, uno cial results from all jurisdictions will not be available in Michigan on
     election night, and it likely won’t be possible to determine winners in close statewide races
     on Election Night, either. In the August primary, 1.6 million absentee ballots were cast, and it
     took about 40 hours until all jurisdictions reported results. More than 3 million voters have
     requested absentee ballots for the November general election, so it will likely take 80 hours,
     meaning that all jurisdictions will not report full results until Friday, Nov. 6. They could come
     sooner, however, thanks to the extraordinary work of local clerks, and the resources


https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                            4/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2646
                                                       Fact Checks Filed 12/02/20 Page 6 of 8
     provided by the state, including the recruitment of more than 30,000 election workers and
     provision of federal funds for automatic envelope openers and more ballot tabulation
     machines.




     Poll challengers and watchers must follow rules
     There are rules regarding the conduct of poll challengers and watchers. In Michigan, neither
     can speak directly to voters or record activity taking place in a polling place. Both must wear
     masks. Challengers are allowed to step behind the processing table while watchers cannot.
     Challenges cannot be issued without the challenger providing a good reason they believe
     the voter is ineligible. If the voter is able to demonstrate they are eligible, they will vote a
     challenged ballot, which will be tabulated as normal, but is marked so that it could be
     retrieved later if the voter is found to be ineligible. If the voter cannot demonstrate eligibility
     at the polling place, the voter may cast a provisional ballot, which will not be tabulated
     unless the voter can prove eligibility within six days.




     Ballot counting machines are secure
     Michigan uses all paper ballots, which are counted by tabulator machines. Vote tallies are
     printed and the paper record of the tallies as well as the paper ballots are stored in secure
     locations after counting is nished. The machines are not connected to the internet until all
     counting is nished and copies of the tally have been printed. Then some jurisdictions may
     connect a machine to send UNOFFICIAL results to the county clerk, while a copy of the paper
     tally is also driven to the county clerk.




     Absentee ballots are secure and will be counted fairly
                                                                                                  
     To obtain an absentee ballot in Michigan, a voter must rst submit an application with a
     signature that matches the one the clerk has le for them. Unless this is done, no voter can
     even get a ballot. Once a voter does receive a ballot, they again must provide a matching
     signature on the back of the ballot return envelope. Their vote will not be counted unless
     they provide a matching signature. All valid absentee ballots received by 8 p.m. on Nov. 3
     will be counted. Each will be counted by a bipartisan pair of election workers – one from
     each major political party – who are trained to process ballots without any political bias and
     in accordance with the law.




https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                             5/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2647
                                                       Fact Checks Filed 12/02/20 Page 7 of 8


     More registered voters leads to stronger democracy
     When more people participate in our democracy, it better re ects the will of the people. For
     decades, Michigan has had one of the best motor-voter systems in the country, resulting in a
     great voter registration rate among eligible citizens. Voters made the system even stronger
     when they amended our state constitution in 2018 to require automatic voter registration.
     Unless they opt out, all eligible citizens are now registered when conducting a driver’s license
     or state identi cation transaction with our o ce. Additionally, residents who are already
     registered have their registration reviewed for validity every time they conduct such a
     transaction with the Department. Michigan’s registration list includes both active and
     inactive voters. Federal law requires that inactive voters remain on the list for several years
     before they can be removed. If an inactive voter – for example, someone who has not voted
     in recent elections – chooses to vote again, they are again listed as active.




     Your personal information is safe when you vote absentee
     All registered voters are listed in the state’s quali ed voter le, which is a custom built,
     modern system continuously monitored to ensure its security. Voting absentee does not add
     a voter’s information to any other database.

     Absentee voting is a safe, secure and time-tested method of voting.




     Absentee applications are mailed every election
     Applications to vote absentee have been available on the MDOS website for many years, and
     have 
          been frequently mailed to voters by both political parties, candidate campaigns and
     numerous non-partisan organizations. By mailing absentee applications to all registered
                                                                                                
     voters as the COVID-19 pandemic began in Michigan, MDOS ensured that every voter knew
     they had the new right to safely cast an absentee ballot from home.

     Additionally, some residents received applications for voters who have moved or died. By
     marking the envelope with this information and returning it to sender, they advancing the
     multi-year process required by federal law to maintain the voter registration list.




https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                          6/7
12/2/2020Case   2:20-cv-13134-LVP-RSW ECF No. 36-10,
                                                 SOS -PageID.2648
                                                       Fact Checks Filed 12/02/20 Page 8 of 8



                SOS Home                                                         MICHIGAN.GOV HOME
                FAQ                                                              ADA
                Online Services                                                  MICHIGAN NEWS
                Forms                                                            POLICIES
                Contact the Secretary of State
                FOIA

                                               COPYRIGHT 2020 STATE OF MICHIGAN




https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html                       7/7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-11, PageID.2649 Filed 12/02/20 Page 1 of 6




                      Exhibit 11
12/2/2020Case    2:20-cv-13134-LVP-RSW        ECF
                                  Statement From   No. 36-11,
                                                 Dominion on Sidney PageID.2650          Filed Voting
                                                                    Powell's Charges - Dominion 12/02/20
                                                                                                      Systems Page 2 of 6



                                                                                                                   Menu




                  Return to Election 2020: Setting the Record Straight

                  November 26, 2020


                  STATEMENT FROM DOMINION
                  ON SIDNEY POWELL'S
                  CHARGES
                  While Dominion Voting Systems is not named as a defendant, on
                  Wednesday, November 25, 2020, Sidney Powell released what
                  appears to be a very rough draft of a lawsuit against the Republican
                  governor and secretary of state of Georgia alleging a bizarre election
                  fraud conspiracy that—were it possible—would necessarily require
                  the collaboration of thousands of participants, including state
                  officeholders, bipartisan local elections officials, thousands of
                  volunteer Election Day poll watchers in thousands of locations across
                  the state of Georgia, federal and state government technology
                  testing agencies, private elections service companies, and
                  independent third-party auditors. This quite simply did not occur.

                  Dominion Voting Systems is the gold standard for transparent and
                  accountable voting equipment. The allegations included in the draft
                  complaint are baseless, senseless, physically impossible, and
                  unsupported by any evidence whatsoever. We stand with the state
                  and local elected officials and bipartisan election volunteers that this
                  suit maliciously maligns.

                  In Powell's error-filled document, she repeats a number of baseless
                  allegations about Dominion Voting Systems, which she has made in
                  public since Election Day.

                  The allegations about DVS most relevant to the election outcome in
                  Georgia are that votes tallied on a Dominion vote tabulator were
                                                                                                                     Privacy - Terms
                  somehow manipulated on a statewide basis to elevate the count in
https://www.dominionvoting.com/dominion-statement-on-sidney-powell-charges/                                                       1/5
12/2/2020Case    2:20-cv-13134-LVP-RSW        ECF
                                  Statement From   No. 36-11,
                                                 Dominion on Sidney PageID.2651          Filed Voting
                                                                    Powell's Charges - Dominion 12/02/20
                                                                                                      Systems Page 3 of 6

                  favor of the Democratic presidential candidate. It is important to
                  understand that this is not possible—not on a machine-by-machine
                  basis, not by alleged hacking, not by manipulating software, and not
                  by imagined ways of "sending" votes to overseas locations. But
                  even if it were possible, it would have been discovered in the
                  statewide handcount of votes.

                  Dominion's systems are secure as certified by the U.S. Election
                  Assistance Commission (EAC). In fact, all voting systems must
                  provide assurance that they work accurately and reliably as intended
                  under federal U.S. EAC and state certification and testing
                  requirements. Further, Dominion source code is verified and secure.
                  Third-party test labs chosen by the bipartisan U.S. EAC and
                  accredited by the National Institute of Standards and Technology
                  (NIST) perform complete source code reviews on every tabulation
                  system that is federally certified in the U.S.


                  Every vote from a Dominion device in Georgia is documented on an
                  auditable paper trail and creates a verifiable paper ballot available
                  for hand-counting. In fact, the Georgia handcounts, independent
                  audits, and machine tests have all repeatedly affirmed that the
                  machine counts were accurate.

                  In addition, Powell makes a number of allegations that go beyond
                  Dominion's role in Georgia's elections—which is only to provide the
                  ballot tabulation systems. For the record, again, Dominion does not
                  develop voter-registration systems, poll-books, signature verification
                  software, or provide vote-by-mail printing. These parts of the voting
                  process are instead supported by other companies and controlled by
                  the state and local officials who run elections in hundreds of
                  thousands of voting places across the country.


                  These assertions in the Powell filing are non-sensical and
                  unsupported by any presentation of evidence. However, to respond
                  to some of her specific assertions about Dominion:

                   Dominion was not "founded by oligarchs and dictators." It was
                    founded in Toronto, Canada, and it is now a proud nonpartisan
                    American company. Dominion has attested to its ownership—
                        under penalty of perjury—to local, state, and federal agencies,                              Privacy - Terms



https://www.dominionvoting.com/dominion-statement-on-sidney-powell-charges/                                                       2/5
12/2/2020Case    2:20-cv-13134-LVP-RSW        ECF
                                  Statement From   No. 36-11,
                                                 Dominion on Sidney PageID.2652          Filed Voting
                                                                    Powell's Charges - Dominion 12/02/20
                                                                                                      Systems Page 4 of 6

                        including the Committee on Foreign Investment in the United
                        States, which includes all U.S. national security agencies.

                   Dominion is not, and never has been, owned by Smartmatic.
                        Neither has Smartmatic ever been a subsidiary of Dominion, as
                        the complaint asserts. Dominion is an entirely separate company
                        —they do not collaborate in any way and have no affiliate
                        relationships or financial ties. Dominion does not use
                        Smartmatic. These are all facts verifiable in the public record as
                        well as in regulatory and legal filings.

                   Dominion has no ties to the Venezuelan government, nor any
                    other foreign government, including China and Iran. Dominion
                    has never participated in any elections in Venezuela and has no
                    connection or relationship with the now deceased former
                    Venezuelan dictator Hugo Chavez. Other companies have
                        serviced elections in Venezuela, but Dominion is not one of them.

                   Dominion does not have operations in Germany including an
                    "Office of the General Counsel."

                   Dominion Voting Systems are in fact auditable—and are audited
                    and tested regularly by multiple government agencies and
                    independent third parties. All electronic devices used in the U.S.
                    must be designed to be audited.

                   Dominion's system does in fact include a paper ballot backup to
                    verify results. In fact, thousands of elections officials in Georgia
                    just completed the largest vote recount in American history using
                    the paper ballots produced by Dominion devices.

                   Dominion's system cannot be manipulated by a technician in the
                    way Powell alleges. This has been confirmed by the government
                    agencies that have certified Dominion equipment.

                   Despite repeated counts and audits, there is no evidence of any
                    kind that any voting system deleted, lost, or changed votes in
                        Georgia, or in any of the other 28 states that use Dominion
                        devices. Certifications and audits have instead shown the
                        accuracy, transparency, and reliability of Dominion's systems.

                   The federal government agency that oversees U.S. election
                        security verified that there is no evidence that this election was
                        in any way compromised. In fact, they have called it the most
                        secure election in American history.                                                         Privacy - Terms



https://www.dominionvoting.com/dominion-statement-on-sidney-powell-charges/                                                       3/5
12/2/2020Case    2:20-cv-13134-LVP-RSW        ECF
                                  Statement From   No. 36-11,
                                                 Dominion on Sidney PageID.2653          Filed Voting
                                                                    Powell's Charges - Dominion 12/02/20
                                                                                                      Systems Page 5 of 6

                   Servers that run Dominion software are located in local election
                        offices, and data never leaves the control of local election
                        officials.

                   There were no "glitches" with Dominion's voting systems, and no
                        unauthorized or last-minute software updates occurred.

                   There were no "data breaches" of Dominion software by anyone,
                        let alone rogue foreign actors.

                   Human errors did occur in some counties but were resolved
                    quickly by county officials before the canvass process.

                   Votes are not processed outside the United States. Votes are
                        counted and reported by county and state election officials—not
                        by Dominion, or any other election technology company.

                   Election safeguards—from testing and certification of voting
                        systems to canvassing and auditing—prevent malicious actors
                        from tampering with results.

                  Sidney Powell's wild and reckless allegations are not only
                  demonstrably false, they have led to stalking, harassment, and
                  death threats to Dominion employees. This criminal activity has been
                  duly reported to the appropriate law enforcement agencies, and we
                  intend to hold Ms. Powell, and those aiding and abetting her
                  fraudulent actions, accountable for any harm that may occur as a
                  result.

                  Return to Election 2020: Setting the Record Straight




                                                                              PRODUCTS

                                                                              EMS ENGINE

                                                                              Democracy Suite®
                  Founded in 2003, Dominion Voting
                  Systems is a leading industry                               IN-PERSON AND ACCESSIBLE VOTING

                  supplier of election technology                             ImageCast® X
                  across the U.S., Canada and
                                                                              CENTRAL TABULATION                     Privacy - Terms
                  globally.
https://www.dominionvoting.com/dominion-statement-on-sidney-powell-charges/                                                       4/5
12/2/2020Case    2:20-cv-13134-LVP-RSW        ECF
                                  Statement From   No. 36-11,
                                                 Dominion on Sidney PageID.2654          Filed Voting
                                                                    Powell's Charges - Dominion 12/02/20
                                                                                                      Systems Page 6 of 6

                                                                              ImageCast® Central

                                                                              COMBINATION VOTING AND TABULATION
                                                                              ImageCast® Precinct
                                                                              ImageCast® Evolution


                                                                              Optional Solutions



                  ABOUT                                                       INFO


                  Dominion Difference                                         Customer Support
                  Dominion Secure
                  Careers                                                     1-866-654-VOTE (8683)


                                                                              Contact Us


                                                                              U.S.: Denver, CO

                                                                              CANADA: Toronto, ON




                                                  Privacy Policy     Terms of Use    Site Map


                                           Copyright © 2020 Dominion Voting Systems Corp.
                                                              All Rights Reserved.




                                                                                                                     Privacy - Terms



https://www.dominionvoting.com/dominion-statement-on-sidney-powell-charges/                                                       5/5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-12, PageID.2655 Filed 12/02/20 Page 1 of 2




                      Exhibit 12
12/2/2020Case     2:20-cv-13134-LVP-RSW     ECF
                                     Statement from No.  36-12,Krebs
                                                    CISA Director PageID.2656          Filed
                                                                     Following Final Day        12/02/20
                                                                                         of Voting | CISA Page 2 of 2
            An o icial website of the United States government             Here's how you know                 TLP:WHITE
                                                                                                 EMAIL US   CONTACT   SITE MAP




   STATEMENT FROM CISA DIRECTOR KREBS
   FOLLOWING FINAL DAY OF VOTING
   Original release date: November 04, 2020


   WASHINGTON – Following the final day of voting, Director of the Cybersecurity and Infrastructure
   Security Agency, Christopher Krebs, issued the following statement:
   “Over the last four years, the Cybersecurity and Infrastructure Security Agency (CISA) has been a part
   of a whole-of-nation e ort to ensure American voters decide American elections. Importantly, a er
   millions of Americans voted, we have no evidence any foreign adversary was capable of preventing
   Americans from voting or changing vote tallies.
   “We are only here because of the hard work of state and local election o icials and private sector
   partners who have focused e orts on enhancing the security and resilience of elections. The United
   States government supported these partners throughout the election, bringing the full range of
   capabilities to bear in securing systems and pushing back against malicious actors seeking to disrupt
   our process and interfere in our election. CISA will continue to support our state and local partners
   as they move toward their certification deadlines and the o icial outcome of the 2020 election.

   “We will remain vigilant for any attempts by foreign actors to target or disrupt the ongoing vote
   counting and final certification of results. The American people are the last line of defense against
   foreign influence e orts and we encourage continued patience in the coming days and weeks. Keep
   calm, continue to look to your state and local election o icials for trusted information on election
   results and visit CISA.gov/rumorcontrol for facts on election security.”
   #Protect2020



                                                                           ###
   Keywords: Cybersecurity, Election security

   Last Published Date: November 4, 2020




                                                                                                               TLP:WHITE
https://www.cisa.gov/news/2020/11/04/statement-cisa-director-krebs-following-final-day-voting                                    1/1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-13, PageID.2657 Filed 12/02/20 Page 1 of 3




                      Exhibit 13
12/2/2020Case    2:20-cv-13134-LVP-RSW Trump
                                         ECF    No.mixes
                                             lawsuit 36-13,    PageID.2658
                                                         up 'red                       Filed
                                                                 flags' in Michigan with      12/02/20 Page 2 of 3
                                                                                         Minnesota




 ELECTIONS


Trump lawsuit confuses Michigan and
Minnesota locations in affidavit claiming
voter fraud
Savannah Behrmann USA TODAY
Published 6:32 p.m. ET Nov. 20, 2020


WASHINGTON – An affidavit from President Donald Trump’s legal team that claimed to
prove widespread voter fraud confused two "M" states: Michigan and Minnesota.

The affidavit was as part of a larger lawsuit actually filed in Georgia by pro-Trump and
conservative attorney L. Lin Wood that sought to discredit that state's election results by
pointing to alleged discrepancies and problems with Dominion Voting Systems.

Trump, his legal team, and his supporters have continued to tout unsubstantiated claims
that Dominion Voting Systems has led to widespread fraud in several states.

Fact check: What's true and what's false about the 2020 election

To point out the supposed problems with Dominion Voting Systems in Georgia,
the affidavit, filed as analysis from Texas resident and cybersecurity expert Russell
Ramsland, was intended to show supposed errors in Michigan, as both states use Dominion
Voting Systems to tabulate election results.

However, the Ramsland affidavit appeared to confuse townships in Minnesota for Michigan.

Ramsland highlighted a number of "statistical anomalies and red flags" he claimed proved
"that election results have been manipulated within the Dominion/Premier system in
Michigan."

He specifically highlighted several precincts in Michigan where the number of votes cast
appeared to exceed the number of registered voters in the county.

‘It cannot be done’: Biden lawyer says Michigan electoral plot would be unconstitutional


https://www.usatoday.com/story/news/politics/elections/2020/11/20/trump-lawsuit-mixes-up-red-flags-michigan-minnesota/6362056002/   1/2
12/2/2020Case    2:20-cv-13134-LVP-RSW Trump
                                         ECF    No.mixes
                                             lawsuit 36-13,    PageID.2659
                                                         up 'red                       Filed
                                                                 flags' in Michigan with      12/02/20 Page 3 of 3
                                                                                         Minnesota



Many of the municipalities cited in the Michigan (MI) document, such as Albertville,
Houston, Monticello, Runeberg, Lake Lillian, Brownsville, Wolf Lake, Height of Land,
Detroit Lakes, Frazee, and Kandiyohi, are located in Minnesota (MN).

The affidavit was filed Tuesday. A federal judge dismissed Wood's lawsuit on Thursday,
which sought to halt the certification of Georgia's election, saying it came too late and lacked
merit.

More: In Pennsylvania, Trump wants questioned ballots or the entire election thrown out.
His claims of fraud remain baseless.

Georgia completed a hand recount and audit of votes on Thursday, confirming President-
elect Joe Biden won the state.

The "risk-limiting audit" found Biden won Georgia by 12,284 votes, a narrower margin than
the 14,196-vote lead he held immediately following the election. Local election
administrators identified uncounted ballots in four counties. Each was the result of human
error.

On Friday, saying "numbers don't lie," Georgia Secretary of State Brad Raffensperger
certified those election results.

Trump’s legal team had promoted the affidavit as proof of widespread evidence of voter
fraud.

Election 2020 live updates: Georgia election official certifies Biden victory

Ramsland had claimed in the affidavit that "excess ballots" were allegedly processed, but it is
unclear where the data listed came from.

According to actual data from the Minnesota Secretary of State, there were 4,202 registered
voters in Monticello P-2, but only 3,776 votes were cast in the presidential election.

USA TODAY has reached out to Wood for comment.

This Georgia lawsuit that mixed-up Michigan and Minnesota is just one of several filed by
Trump's legal team that have been dismissed.




https://www.usatoday.com/story/news/politics/elections/2020/11/20/trump-lawsuit-mixes-up-red-flags-michigan-minnesota/6362056002/   2/2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2660 Filed 12/02/20 Page 1 of 14




                       Exhibit 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2661 Filed 12/02/20 Page 2 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2662 Filed 12/02/20 Page 3 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2663 Filed 12/02/20 Page 4 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2664 Filed 12/02/20 Page 5 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2665 Filed 12/02/20 Page 6 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2666 Filed 12/02/20 Page 7 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2667 Filed 12/02/20 Page 8 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2668 Filed 12/02/20 Page 9 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2669 Filed 12/02/20 Page 10 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2670 Filed 12/02/20 Page 11 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2671 Filed 12/02/20 Page 12 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2672 Filed 12/02/20 Page 13 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-14, PageID.2673 Filed 12/02/20 Page 14 of 14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-15, PageID.2674 Filed 12/02/20 Page 1 of 2




                      Exhibit 15
 Case 2:20-cv-13134-LVP-RSW ECF No. 36-15, PageID.2675 Filed 12/02/20 Page 2 of 2




                             Court of Appeals, State of Michigan

                                             ORDER
                                                                           Michael J. Riordan
 Cheryl A Costantino v City of Detroit                                      Presiding Judge

 Docket No.    355443                                                      Cynthia Diane Stephens

 LC No.        20-014780-AW                                                Anica Letica
                                                                            Judges


              The motion for immediate consideration is GRANTED.

                The motion for peremptory reversal pursuant to MCR 7.211(C)(4) is DENIED for failure
to persuade the Court of the existence of manifest error requiring reversal and warranting peremptory
relief without argument or formal submission.

              The application for leave to appeal is DENIED.




                                                         _______________________________
                                                        ___ ______________________________
                                                          Presiding Judge
                                                                    Judg
                                                                      ddgge




                                November 16, 2020
Case 2:20-cv-13134-LVP-RSW ECF No. 36-16, PageID.2676 Filed 12/02/20 Page 1 of 8




                      Exhibit 16
 Case 2:20-cv-13134-LVP-RSW ECF No. 36-16, PageID.2677 Filed 12/02/20 Page 2 of 8


Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  November 23, 2020                                                                      Bridget M. McCormack,
                                                                                                       Chief Justice

  162245 & (27)(38)(39)                                                                       David F. Viviano,
                                                                                              Chief Justice Pro Tem

                                                                                            Stephen J. Markman
                                                                                                 Brian K. Zahra
  CHERYL A. COSTANTINO and EDWARD P.                                                       Richard H. Bernstein
  McCALL, JR.,                                                                             Elizabeth T. Clement
            Plaintiffs-Appellants,                                                         Megan K. Cavanagh,
                                                                                                            Justices

  v                                                            SC: 162245
                                                               COA: 355443
                                                               Wayne CC: 20-014780-AW
  CITY OF DETROIT, DETROIT ELECTION
  COMMISSION, DETROIT CITY CLERK,
  WAYNE COUNTY CLERK, and WAYNE
  COUNTY BOARD OF CANVASSERS,
            Defendants-Appellees,
  and
  MICHIGAN DEMOCRATIC PARTY,
           Intervening Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and the motion to
  file supplemental response are GRANTED. The application for leave to appeal the
  November 16, 2020 order of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court.

         ZAHRA, J. (concurring).

         Plaintiffs ask this Court to “enjoin the Wayne County Canvassers certification of
  the November 2020 election prior to their meeting [on] November 17, 2020 at 3:00 p.m.”
  on the basis that “the audit [requested by plaintiffs pursuant to Const 1963, art 2,
  § 4(1)(h)] needs to occur prior to the election results being certified by the Wayne County
  Board of Canvassers.” Plaintiffs contend that if “the results of the November 2020
  election [are] certified . . . Plaintiffs will lose their right to audit its results, thereby losing
  the rights guaranteed under the Michigan Constitution.” However, plaintiffs cite no
  support, and I have found none, for their proposition that an audit under Const 1963, art
Case 2:20-cv-13134-LVP-RSW ECF No. 36-16, PageID.2678 Filed 12/02/20 Page 3 of 8

                                                                                            2

 2, § 4(1)(h)—which provides “[e]very citizen of the United States who is an elector
 qualified to vote in Michigan . . . [t]he right to have the results of statewide elections
 audited, in such a manner as prescribed by law, to ensure the accuracy and integrity of
 elections”—must precede the certification of election results. Indeed, the plain language
 of Const 1963, art 2, § 4(1)(h) does not require an audit to precede the certification of
 election results. To the contrary, certified results would seem to be a prerequisite for
 such an audit. For how can there be “[t]he right to have the results of statewide elections
 audited” absent any results, and, further, what would be properly and meaningfully
 audited other than final, and presumably certified, results? See also Hanlin v Saugatuck
 Twp, 299 Mich App 233, 240-241 (2013) (allowing for a quo warranto action to be
 brought by a citizen within 30 days of an election in which it appears that a material fraud
 or error has been committed), citing Barrow v Detroit Mayor, 290 Mich App 530 (2010);
 MCL 168.31a (which sets forth election-audit requirements and does not require an audit
 to take place before election results are certified); MCL 168.861 (“For fraudulent or
 illegal voting, or tampering with the ballots or ballot boxes before a recount by the board
 of county canvassers, the remedy by quo warranto shall remain in full force, together
 with any other remedies now existing.”).

        Even so, while plaintiffs are not precluded from seeking a future “results audit”
 under Const 1963, art 2, § 4(1)(h), the certification of the election results in Wayne
 County has rendered the instant case moot to the extent that plaintiffs ask this Court to
 enjoin that certification; there is no longer anything to enjoin. While it is noteworthy that
 two members of the board later sought to rescind their votes for certification, see
 LeBlanc, GOP Canvassers Try to Rescind Votes to Certify Wayne County Election,
 Detroit                News                 (November               19,                2020)
 <https://www.detroitnews.com/story/news/local/michigan/2020/11/19/gop-canvassers-
 attempt-rescind-votes-certify-wayne-county-vote/3775246001/> (accessed November 23,
 2020) [https://perma.cc/2SS2-Y29V], plaintiffs have nonetheless provided no support,
 and I have found none, for their proposition that this effects a “decertification” of the
 county’s election results, so it seems they presently remain certified. Cf. Makowski v
 Governor, 495 Mich 465, 487 (2014) (holding that the Governor has the power to grant a
 commutation, but does not have the power to revoke a commutation). Thus, I am
 inclined to conclude that the certification of the election by the Wayne County board has
 rendered the instant case moot—but only as to plaintiffs’ request for injunctive relief.

        Nothing said is to diminish the troubling and serious allegations of fraud and
 irregularities asserted by the affiants offered by plaintiffs, among whom is Ruth Johnson,
 Michigan’s immediate past Secretary of State, who testified that, given the “very
 concerning” “allegations and issues raised by Plaintiffs,” she “believe[s] that it would be
 proper for an independent audit to be conducted as soon as possible to ensure the
 accuracy and integrity of th[e] election.” Plaintiffs’ affidavits present evidence to
 substantiate their allegations, which include claims of ballots being counted from voters
 whose names are not contained in the appropriate poll books, instructions being given to
Case 2:20-cv-13134-LVP-RSW ECF No. 36-16, PageID.2679 Filed 12/02/20 Page 4 of 8

                                                                                             3

 disobey election laws and regulations, the questionable appearance of unsecured batches
 of absentee ballots after the deadline for receiving ballots, discriminatory conduct during
 the counting and observation process, and other violations of the law. Plaintiffs, in my
 judgment, have raised important constitutional issues regarding the precise scope of
 Const 1963, art 2, § 4(1)(h)—a provision of striking breadth added to our Michigan
 Constitution just two years ago through the exercise of direct democracy and the
 constitutional initiative process—and its interplay with MCL 168.31a and other election
 laws. Moreover, the current Secretary of State has indicated that her agency will conduct
 a postelection performance audit in Wayne County. See Egan, Secretary of State: Post-
 Election “Performance Audit” Planned in Wayne County, Detroit Free Press (November
 19, 2020) <https://www.freep.com/story/news/politics/elections/2020/11/19/benson-post-
 election-performance-audit-wayne/3779269001/> (accessed November 23, 2020)
 [https://perma.cc/WS95-XBPG]. This development would seem to impose at least some
 obligation upon plaintiffs both to explain why a constitutional audit is still required after
 the Secretary of State conducts the promised process audit and to address whether there is
 some obligation on their part to identify a specific “law” in support of Const 1963, art 2,
 § 4(1)(h) that prescribes the specific “manner” in which an audit pursuant to that
 provision must proceed.

         In sum, at this juncture, plaintiffs have not asserted a persuasive argument that
 their case is not moot and that the entry of immediate injunctive relief is proper. That is
 all that is now before this Court. Accordingly, I concur in the denial of injunctive relief.
 In addition to denying the relief currently sought in this Court, I would order the most
 expedited consideration possible of the remaining issues. With whatever benefit such
 additional time allows, the trial court should meaningfully assess plaintiffs’ allegations by
 an evidentiary hearing, particularly with respect to the credibility of the competing
 affiants, as well as resolve necessary legal issues, including those identified in the
 separate statement of Justice VIVIANO. I would also have this Court retain jurisdiction of
 this case under both its appellate authority and its superintending authority under Const
 1963, art 6, § 4 (stating that, with certain limitations, “the supreme court shall have
 general superintending control over all courts”). Federal law imposes tight time
 restrictions on Michigan’s certification of our electors. Plaintiffs should not have to file
 appeals following our standard processes and procedures to obtain a final answer from
 this Court on such weighty issues.

         Finally, I am cognizant that many Americans believe that plaintiffs’ claims of
 electoral fraud and misconduct are frivolous and obstructive, but I am equally cognizant
 that many Americans are of the view that the 2020 election was not fully free and fair.
 See, e.g., Monmouth University Polling Institute, More Americans Happy About Trump
 Loss Than Biden Win (November 18, 2020) <https://www.monmouth.edu/polling-
 institute/reports/monmouthpoll_us_111820/>       (accessed       November       23,     2020)
 [https://perma.cc/7DUN-CMZM] (finding that 32% of Americans “believe [Joe Biden]
 only won [the election] due to voter fraud”). The latter is a view that strikes at the core of
Case 2:20-cv-13134-LVP-RSW ECF No. 36-16, PageID.2680 Filed 12/02/20 Page 5 of 8

                                                                                              4

 concerns about this election’s lack of both “accuracy” and “integrity”—values that Const
 1963, art 2, § 4(1)(h) appears designed to secure.

         In sum, as explained above, I would order the trial court to expedite its
 consideration of the remaining issues, and I would retain jurisdiction in order to expedite
 this Court’s final review of the trial court’s decision. But, again, because plaintiffs have
 not asserted a persuasive argument that immediate injunctive relief is an appropriate
 remedy, I concur in the denial of leave to appeal and, by extension, the denial of that
 relief.

        MARKMAN, J., joins the statement of ZAHRA, J.

        VIVIANO, J. (dissenting).

         Plaintiffs Cheryl Costantino and Edward McCall seek, among other things, an
 audit of the recent election results in Wayne County. Presently before this Court is their
 application for leave to appeal the trial court’s ruling that plaintiffs are not likely to
 succeed and therefore are not entitled to a preliminary injunction to stop the certification
 of votes by defendant Wayne County Board of Canvassers. See MCL 168.824; MCL
 168.825. The Court of Appeals denied leave, and this Court has now followed suit. For
 the reasons below, I would grant leave to answer the critical constitutional questions of
 first impression that plaintiffs have squarely presented concerning the nature of their right
 to an audit of the election results under Const 1963, art 2, § 4(1)(h).

        The constitutional provision at issue in this case, which the people of Michigan
 voted to add in 2018 through Proposal 3, guarantees to “[e]very citizen of the United
 States who is an elector qualified to vote in Michigan . . . [t]he right to have the results of
 statewide elections audited, in such a manner as prescribed by law, to ensure the accuracy
 and integrity of elections.” Id. The provision is self-executing, meaning that the people
 can enforce this right even without legislation enabling them to do so and that the
 Legislature cannot impose additional obligations on the exercise of this right. Wolverine
 Golf Club v Secretary of State, 384 Mich 461, 466 (1971).

        The trial court failed to provide a meaningful interpretation of this constitutional
 language. Instead, it pointed to MCL 168.31a, which prescribes the minimum
 requirements for statewide audits and requires the Secretary of State to issue procedures
 for election audits under Article 2, § 4. But the trial court never considered whether
 MCL 168.31a accommodates the full sweep of the Article 2, § 4 right to an audit or
 whether it imposes improper limitations on that right.

        In passing over this constitutional text, the trial court left unanswered many
 questions pertinent to assessing the likelihood that plaintiffs would succeed on the
Case 2:20-cv-13134-LVP-RSW ECF No. 36-16, PageID.2681 Filed 12/02/20 Page 6 of 8

                                                                                               5

 merits.1 As an initial matter, the trial court did not ask what showing, if any, plaintiffs
 must make to obtain an audit. It appears that no such showing is required, as neither the
 constitutional text nor MCL 168.31a expressly provide for it. None of the neighboring
 rights listed in Article 2, § 4, such as the right to vote by absentee ballot, requires citizens
 to present any proof of entitlement for the right to be exercised. Yet, the trial court here
 ignored this threshold legal question and instead scrutinized the parties’ bare affidavits,
 concluding that plaintiffs’ allegations of fraud were not credible.2 The trial court’s
 factual findings have no significance unless, to obtain an audit, plaintiffs were required to
 prove their allegations of fraud to some degree of certainty.

         Wrapped up in this question is the meaning and design of Const 1963, art 2, § 4.
 Is it a mechanism to facilitate challenges to election results, or does it simply allow for a
 postmortem perspective on how the election was handled? To ascertain the type of audit
 the Constitution envisions, it is necessary to consider whether the term “audit” has a
 special meaning in the context of election administration. In this regard, we should
 examine the various auditing practices in use around the time Proposal 3 was passed. See
 Presidential Commission on Election Administration, The American Voting Experience:
 Report and Recommendations (January 2014), p 66 (“Different types of audits perform
 different functions.”). Some audits occur regardless of how close the election was. They
 simply review the election process to verify that procedures were complied with, rules
 were followed, and technology performed as expected. See id.; see also League of
 Women Voters, Report on Election Auditing (January 2009), p 3 (“Post-election audits
 routinely check voting system performance in contests, regardless of how close margins
 of victory appear.”). For these process-based audits, it would not appear critical whether
 they occur before the election results are finally certified, as the audit is intended to
 gather information that could be used to perfect voting systems going forward.



 1
   The court also suggested that plaintiffs could seek a recount. But, with few exceptions,
 the relevant recount provisions can be invoked only by candidates for office, which
 plaintiffs here were not. Compare MCL 168.862 and MCL 168.879 (allowing candidates
 to request recounts) with MCL 168.880 (allowing any elector, in certain circumstances,
 to seek a recount of “votes cast upon the question of a proposed amendment to the
 constitution or any other question or proposition”).
 2
   The court’s credibility determinations were made without the benefit of an evidentiary
 hearing. Ordinarily, an evidentiary hearing is required where the conflicting affidavits
 create factual questions that are material to the trial court’s decision on a motion for a
 preliminary injunction under MCR 3.310. See 4 Longhofer, Michigan Court Rules
 Practice, Text (7th ed, 2020 update), § 3310.6, pp 518-519. See also Fancy v Egrin, 177
 Mich App 714, 723 (1989) (an evidentiary hearing is mandatory “where the
 circumstances of the individual case so require”).
Case 2:20-cv-13134-LVP-RSW ECF No. 36-16, PageID.2682 Filed 12/02/20 Page 7 of 8

                                                                                             6

         Other audits, by contrast, aim to ensure accuracy in a specific election and enable
 alteration of results if necessary. The American Law Institute’s recent Principles of the
 Law, Election Administration, drafted around the time Proposal 3 was passed, suggests
 that audits should be used in this manner:

        [I]f an audit exposes a problem, the number of randomly sampled ballots
        can be increased in order to ascertain whether or not the problem is one that
        threatens the accuracy of the determination of which candidate is the
        election’s winner. In an extreme case, when problems exposed by an audit
        were severe, the audit would need to turn into a full recount of all ballots in
        the election in order to provide the requisite confidence in the accuracy of
        the result (or, as necessary, to alter the result based on the findings of the
        audit-turned-recount). In those circumstances when the audit exposes no
        such problem, election officials ordinarily would be able to complete the
        audit prior to the deadline for certifying the results of the election; when,
        however, the audit reveals the necessity of a full recount, then a state—
        depending on how it chooses to structure the relationship between
        certification and a recount—either could delay certification until
        completion of the recount or issue a preliminary certification that is subject
        to revision upon completion of the recount. [ALI, Principles of the Law,
        Election Administration (2019), § 209, comment c.]
 These audits, such as a risk-limiting audit, “are designed to be implemented before the
 certification of the results, and to inform election officials whether they should be
 confident in the results—or if they should bump the audit up to a full recount.” Pettigrew
 & Stewart, Protecting the Perilous Path of Election Returns from the Precinct to the
 News, 16 Ohio St Tech L J 587, 636 (2020) (“[Risk-limiting audits] conducted as part of
 the certification process currently provide the best mechanism through which the
 manipulation of election returns at the precinct level can be detected and, most
 importantly, remedied.”). A review of election laws conducted in early 2018 similarly
 recommended that audits be undertaken “after preliminary outcomes are announced, but
 before official certification of election results” because this allows for “correction of
 preliminary results if preliminary election outcomes are found to be incorrect.” Root et
 al, Center for American Progress, Election Security in All 50 States: Defending America’s
 Elections            (Feb            12,           2018),            available           at
 <https://www.americanprogress.org/issues/democracy/reports/2018/02/12/446336/
 election-security-50-states/>.

        Whether the constitutional right to an audit may be utilized to uncover evidence of
 fraud to challenge the results of an election will also need to be addressed. In particular,
 how does the constitutional audit operate within our statutory framework and procedures
 for canvassing election returns, certifying the results, and disputing ballots on the basis of
 fraud? We have long indicated that canvassing boards’ role is ministerial and does not
Case 2:20-cv-13134-LVP-RSW ECF No. 36-16, PageID.2683 Filed 12/02/20 Page 8 of 8

                                                                                                                  7

 involve investigating fraud. See McLeod v State Bd of Canvassers, 304 Mich 120 (1942);
 see also People ex rel Williams v Cicott, 16 Mich 283, 311 (1868)3 (opinion of
 Christiancy, J.) (noting that the boards, “acting thus ministerially,” are “often compelled
 to admit votes which they know to be illegal”); see generally Paine, Treatise on the Law
 of Elections to Public Offices (1888), § 603, p 509 (“The duties of county, district, and
 state canvassers are generally ministerial. . . . Unless authorized by statute, they cannot
 go behind those returns. . . . Questions of illegal voting and fraudulent practices are to be
 passed upon by another tribunal.”). The Board of State Canvassers has more of a role in
 investigating fraud in recounts, although we have held that it cannot exclude votes on this
 basis. See MCL 168.872 (providing that if the board conducting a recount suspects fraud
 occurred during the election, it can make an investigation that produces a report that is
 submitted to the prosecuting attorney or to the circuit judges of the county); May v Wayne
 Co Bd of Canvassers, 94 Mich 505, 512 (1893) (holding that the board could not exclude
 votes during a recount based on fraud). These holdings may suggest that evidence of
 fraud uncovered in an audit is not a barrier to certification and instead may only be used
 to challenge an election in quo warranto and other related proceedings. See The People
 ex rel Attorney General v Van Cleve, 1 Mich 362, 364-366 (1850) (holding in a quo
 warranto proceeding that the certification “is but prima facie evidence” of the election
 results and that a party can “go behind all these proceedings[; that the party] may go to
 the ballots, if not beyond them, in search of proof of the due election of either the person
 holding, or the person claiming the office”).

         Consequently, it is imperative to determine the nature and scope of the audit
 provided for in Article 2, § 4, so we can determine when the audit occurs and whether it
 will affect the election outcome. These questions are important constitutional issues of
 first impression that go to the heart of our democracy and the power of our citizens to
 amend the Constitution to ensure the accuracy and integrity of elections. They deserve
 serious treatment. I would grant leave to appeal and hear this case on an expedited basis
 to resolve these questions.4 For these reasons, I dissent.




 3
     Overruled in part on other grounds by Petrie v Curtis, 387 Mich 436 (1972).
 4
  In doing so, I would consider the parties’ arguments regarding whether the matter is
 moot.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 23, 2020
          b1117t
                                                                                Clerk
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2684 Filed 12/02/20 Page 1 of 12




                       Exhibit 17
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2685 Filed 12/02/20 Page 2 of 12




                                 STATE OF MICHIGAN
                  IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

  CHERYL A. COSTANTINO and,
  EDWARD P. MCCALL, JR.,                              Case No. 20-014780-AW

        Plaintiffs,                                   Hon. Timothy M. Kenny

  vs.

  CITY OF DETROIT; DETROIT ELECTION
  COMMISSION; JANICE WINFREY, in her official
  capacity as the CLERK OF THE CITY and the
  Chairperson of the DETROIT ELECTION COMMISSION;
  CATHY M. GARRETT, in her official capacity as the
  CLERK OF WAYNE COUNTY; and the WAYNE COUNTY
  BOARD OF CANVASSERS,

        Defendants.

   GREAT LAKES JUSTICE CENTER               FINK BRESSACK
   David A. Kallman (P34200)                David H. Fink (P28235)
   Erin E. Mersino (P70886)                 Darryl Bressack(P67820)
   Jack C. Jordan (P46551)                  38500 Woodward Ave., Suite 350
   Stephen P. Kallman (P75622)              Bloomfield Hills, MI 48304
   5600 W. Mount Hope Hwy.                  (248) 971-2500
   Lansing, MI 48917                        dfink@finkbressack.com
   (517) 322-3207                           dbressack@finkbressack.com
   Attorneys for Plaintiffs                 Attorneys for City of Detroit, City of Detroit
                                            Election Commission and Janice Winfrey

                                            CITY OF DETROIT LAW DEPARTMENT
                                            Lawrence T. García (P54890)
                                            Charles N. Raimi (P29746)
                                            James D. Noseda (P52563)
                                            2 Woodward Ave., 5th Floor
                                            Detroit, MI 48226
                                            (313) 237-5037
                                            garcial@detroitmi.goc
                                            raimic@detroitmi.gov
                                            nosej@detroitmi.gov
                                            Attorneys for City of Detroit, City of Detroit
                                            Election Commission and Janice Winfrey


                       AFFIDAVIT OF CHRISTOPHER THOMAS

                                        1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2686 Filed 12/02/20 Page 3 of 12




          Being duly sworn, Christopher Thomas, deposes and states the following as true, under

  oath:

          1.     I am a Senior Advisor to Detroit City Clerk Janice Winfrey beginning on September

  3, 2020 until December 12, 2020. In this capacity I advise the Clerk and management staff on

  election law procedures, implementation of recently enacted legislation, revamped absent voter

  counting board, satellite offices and drop boxes, Bureau of Election matters and general

  preparation for the November 3, 2020 General Election.

          2.     I served in the Secretary of State Bureau of Election for 40 years beginning in May

  1977 and finishing in June 2017. In June 1981 I was appointed Director of Elections and in that

  capacity implemented four Secretaries of State election administration, campaign finance and

  lobbyist disclosure programs.

          3.     In 2013, I was appointed to President Barack Obama’s Commission on Election

  Administration and served until a final report was submitted to the President and Vice-President

  in January 2014.

          4.     I am a founding member of the National Association of State Election Directors

  and severed as its president in 1997 and 2013.

          5.     On November 2, 3 and 4, 2020, I worked at the TCF Center absent voter counting

  boards primarily as liaison with challenger parties and organizations. I provided answers to

  questions about processes at the counting board tables, resolved disputed about process and

  directed leadership of each organization or party to adhere to Michigan Election Law and Secretary

  of State procedures concerning the rights and responsibilities of challengers. I have reviewed the

  complaint and affidavits in this case.




                                                   2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2687 Filed 12/02/20 Page 4 of 12




         6.      It is clear from the affidavits attached to the Complaint that these challengers do

  not understand absent voter ballot processing and tabulating. It is clear also that they did not

  operate through the leadership of their challenger party, because the issues they bring forward were

  by and large discussed and resolved with the leadership of their challenger party. The leadership

  on numerous occasions would ask me to accompany them to a particular counting board table to

  resolve an issue. I would always discuss the issue with counting board inspectors and their

  supervisors and the challengers. The affiants appear to have failed to follow this protocol

  established in a meeting with challenger organizations and parties on Thursday, October 29, 2020

  at the TCF Center where a walk-through of the entire process was provided. A few basics are in

  order: The Qualified Voter File (QVF) is a statewide vote registration file and was not available

  to counting boards. E-pollbook (EPB) is a computer program used in election day precincts to

  create the poll list of voters casting ballots. Supplemental poll lists contain names of voters who

  cast an absent voter ballot on Sunday, Monday and Tuesday. At the processing tables no ballots

  are scanned. A poll list is not used to confirm whether any specific voter’s ballot is counted.

         7.      To increase the accuracy of the poll list, the Detroit Department of Elections

  employed the Secretary of State e-pollbook (EPB) to assist in creating the poll list. For each of the

  counting boards, the EPB held all the names of voters who requested and returned an absent voter

  ballot by mid-afternoon Sunday, November 1. The download on Sunday was necessary to prepare

  for the pre-processing granted by a recently enacted law that allows larger municipalities to process

  ballots, but not to tabulate them, for 10 hours on Monday. (To clarify some apparent confusion by

  Plaintiffs, Wayne County does not tabulate City of Detroit absent voter ballots.)

         8.      Absent voter ballots received Sunday after the download to EPB, all day Monday

  until 4 p.m. and Tuesday by 8 p.m. were not in the EPB. They would be added either by manually



                                                   3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2688 Filed 12/02/20 Page 5 of 12




  entering the voter names into the EPB or on supplemental paper poll lists printed from the

  Qualified Voter File (QVF).

         9.      Zachery Larsen is raising an issue about return ballot envelopes where the barcode

  on the label would not scan and the voter’s name was not on the supplemental list. He was

  observing the correction of clerical errors, not some type of fraud. In every election, clerical errors

  result in voters being left off the poll list, whether it is a paper poll list or the EPB. These errors

  are corrected so that voters are not disenfranchised. Michigan law ensures that voters are not

  disenfranchised by clerical errors.

         10.     On Wednesday, November 4 it was discovered that the envelopes for some ballots

  that had been received prior to November 3 at 8 p.m., had not been received in the QVF. They

  would not scan into the EPB and were not on the supplemental paper list. Upon reviewing the

  voters’ files in the QVF, Department of Elections staff found that the final step of processing

  receipt of the ballots was not taken by the satellite office employees. The last step necessary to

  receive a ballot envelope requires the satellite employee to enter the date stamped on the envelope

  and select the “save” button. They failed to select “save”.

         11.     A team of workers was directed to correct those clerical errors by entering the date

  the ballots were received in the satellite office and selecting “save”. This action then placed the

  voter into the Absent Voter Poll List in the QVF so that the ballot could be processed and counted.

  None of these ballots were received after 8 p.m. on election day. Most were received on Monday,

  November 2nd – the busiest day for the satellite offices.

         12.     The return ballot envelopes for each of these voters are marked with the date

  received and initialed by satellite employees who verified the voter signatures. By entering the

  date on which the ballot was received, no QVF data was altered. The date field was empty because



                                                    4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2689 Filed 12/02/20 Page 6 of 12




  the satellite workers did not select ‘save’, thus failing to complete the transaction. The

  “backdating” allegation is that on November 4 the staff entered the correct dates the ballots were

  received – all dates were November 3 or earlier. The date of receipt was not backdated.

         13.     These return ballot envelopes were discussed with several Republican challengers.

  Two challengers were provided a demonstration of the QVF process to show them how the error

  occurred, and they chose not to file a challenge to the individual ballots.

         14.     The inspectors at the counting boards were able to manually enter voters into the

  EPB. The return ballot envelope could easily be observed and every key stroke of the EPB laptop

  operator was clearly visible on the large screen at one corner of the table. The Department of

  Elections, at some expense, provided large monitors (see attached photo) to keep the inspectors

  safe and provide the challengers with a view of what was being entered, without crossing the 6-

  foot distancing barrier. Instead of creating problems for challengers, the monitors made observing

  the process very transparent.

         15.     The EPB has an “Unlisted Tab” that allows inspectors to add the names of voters

  not listed. The EPB is designed primarily for use in election day polling places and reserves the

  Unlisted Tab to enter voters casting provisional ballots. In polling places, voters are verified by

  providing their date of birth. Consequently, the EPB is designed with a birthdate field that must be

  completed to move to the next step. When using this software in an absent voter counting board, a

  birthdate is not necessary to verify voters, as these voters are verified by signature comparisons (a

  process which was completed before the ballots were delivered to the TCF Center). Inspectors at

  the TCF Center did not have access to voters’ birthdates. Therefore, due to the fact that the software

  (but not the law or the Secretary of State) requires the field be completed to move to the next step,

  1/1/1900 was used as a placeholder. This is standard operating procedure and a standard date used



                                                    5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2690 Filed 12/02/20 Page 7 of 12




  by the State Bureau of Elections and election officials across the state to flag records requiring

  attention. The date of 1/1/1900 is recommended by the Michigan Secretary of State for instances

  in which a placeholder date is needed.

            16.   When Republican challengers questioned the use of the 1/1/1900 date on several

  occasions, I explained the process to them. The challengers understood the explanation and,

  realizing that what they observed was actually a best practice, chose not to raise any challenges.

            17.   Ballots are delivered to the TCF Center after they are processed at the Department

  of Elections main office on West Grand Boulevard. On election day, ballots are received from the

  post office and the satellite offices. It takes several hours to properly process ballots received on

  election day. It appears that some of the affidavits submitted by Plaintiffs are repeating false

  hearsay about ballots being delivered, when actually television reporters were bringing in wagons

  of audio-video equipment. All ballots were delivered the same way— from the back of the TCF

  Hall E.

            18.   Early in the morning on Wednesday, November 4, approximately 16,000 ballots

  were delivered in a white van used by the city. There were 45 covered trays containing

  approximately 350 ballots each. The ballots were not visible as the trays had a sleeve that covered

  the ballots.

            19.   The ballots delivered to the TCF Center had been verified by the City Clerk’s staff

  prior to delivery in a process prescribed by Michigan law. Thus, when Jessy Jacob complains that

  she “was instructed not to look at any of the signatures on the absentee ballots, and I was instructed

  not to compare the signature on the absentee ballot with the signature on file” it was because that

  part of the process had already been completed by the City Clerk’s Office in compliance with the

  statutory scheme.



                                                    6
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2691 Filed 12/02/20 Page 8 of 12




         20.     It would have been impossible for any election worker at the TCF Center to count

  or process a ballot for someone who was not an eligible voter or whose ballot was not received by

  the 8:00 p.m. deadline on November 3, 2020. No ballot could have been “backdated,” because no

  ballots received after 8:00 p.m. on November 3, 2020 were ever at the TCF Center. No voter not

  in the QVF or in the “Supplemental Sheets” could have been processed, or “assigned” to a “random

  name” because no ballot from a voter not in one of the two tracking systems, was brought to the

  TCF Center.

         21.     Mr. Larsen complains he was not given a full opportunity to stand immediately

  behind or next to an election inspector. As stated, monitors were set up for this purpose. Moreover,

  election inspection were instructed to follow the same procedure for all challengers. The Detroit

  Health Code and safety during a pandemic required maintaining at least 6-feet of separation. This

  was relaxed where necessary for a challenger to lean in to observe something and then lean back

  out to return to the 6-foot distancing. The inspectors could see and copy the names of each person

  being entered into the e-pollbook. If an inspector did not fully accommodate a challenger’s

  reasonable request and the issue was brought to the attention of a supervisor, it was remedied.

  Announcements were made over the public address system to inform all inspectors of the rules.

  If what Mr. Larsen says is accurate, any inconvenience to him was temporary, had no effect on the

  processing of ballots, and certainly was not a common experience for challengers.

         22.     Jessy Jacob alleges she was instructed by her supervisor to adjust the mailing date

  of absentee ballot packages being sent out to voters in September 2020. The mailing date recorded

  for absentee ballot packages would have no impact on the rights of the voters and no effect on the

  processing and counting of absentee votes.




                                                   7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2692 Filed 12/02/20 Page 9 of 12




         23.      Michigan Election Law requires clerks to safely maintain absent voter ballots and

  deliver them to the absent voter counting board. There is no requirement that such ballots be

  transported in sealed ballot boxes. To my knowledge, they are not sealed by any jurisdiction in

  Michigan in a ballot box prior to election day. Employees bring the ballot envelopes to the TCF

  Center, which is consistent with chain of custody. The only ballots brought to TCF that are not in

  envelopes are blank ballots used to duplicate ballots when necessary.

         24.      At no time after ballots were delivered to TCF on Sunday, November 1, did any

  ballot delivery consisted of “tens of thousands of ballots”.

         25.      Reference is made to a “second round of new ballots” around 9:00 p.m. on

  Wednesday, November 4. At or about 9:00 p.m. on November 4, 2020 the Department of Elections

  delivered additional blank ballots that would be necessary to complete the duplication of military

  and overseas ballots. No new voted ballots were received. The affidavits are likely referring to

  blank ballots that were being delivered in order to process AV and military ballots in compliance

  with the law.

         26.      In the reference to a “second round of new ballots” there are numerous

  misstatements indicative of these challengers’ lack of knowledge and their misunderstanding of

  how an absent voter counting board operates. These statements include “confirm that the name on

  the ballot matched the name on the electronic poll list” – there are no names on ballots.

         27.      No absentee ballots received after the deadline of 8:00 p.m. on November 3, 2020,

  were received by or processed at the TCF Center. Only ballots received by the deadline were

  processed.

         28.      Plaintiffs reference “Supplement Sheets with the names of all persons who have

  registered to vote on either November 2, 2020 or November 3, 2020.” Some of the names are



                                                   8
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2693 Filed 12/02/20 Page 10 of 12




  voters who registered to vote on those days, but the vast majority are voters who applied for and

  voted an absent voter ballot.

         29.      Plaintiffs use “QVF” in place of “EPB”. The QVF is a statewide voter registration

  file; an EPB for a counting board is a file of the voters who applied for and returned an absent

  voter ballot for that counting board.

         30.      There is no “election rule” requiring all absent voter ballots be recorded in the QVF

  by 9:00 p.m. on November 3, 2020.

         31.      Plaintiffs also misunderstand the process when they state ballots were “filled out

  by hand and duplicated on site.” Instead, ballots were duplicated according to Michigan law.

  Michigan election law does not call for partisan challengers to be present when a ballot is

  duplicated; instead, when a ballot is duplicated as a result of a “false read,” the duplication is

  overseen by one Republican and one Democratic inspector coordinating together. That process

  was followed.

         32.      Regarding access to TCF Hall E by challengers, there is also much misinformation

  contained in the statements of challengers. Under the procedure issued by the Secretary of State

  there may only be 1 challenger for each qualified challenger organization at a counting board.

  Detroit maintains 134 counting board, thus permitting a like number of challengers per

  organization.

         33.      In mid-afternoon on Wednesday, I observed that few challengers were stationed at

  the counting board tables. Rather, clusters of 5, 10 or 15 challengers were gathered in the main

  aisles at some tables. I conducted a conversation with leaders of the Republican Party and

  Democratic Party about the number of challengers in the room and their locations. It became clear

  that more than 134 challengers were present for these organizations. No one was ejected for this



                                                    9
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2694 Filed 12/02/20 Page 11 of 12




  reason, but access to Hall E was controlled to ensure that challenger organizations had their full

  complement and did not exceed the ceiling any further than they already had.

         34.     Challengers were instructed to sign out if they needed to leave Hall E. For a short

  period of time—a few hours—because there were too many challengers in Hall E for inspectors to

  safely do their jobs, new challengers were not allowed in until a challenger from their respective

  organization left the Hall. However, as stated above, each challenger organization, including

  Republican and Democrat, continued to have their complement of challengers inside of the Hall

  E.

         35.     As stated previously, challengers are expected to be at their stations next to a

  counting board. Unfortunately, this was not the behavior being displayed. Instead, challengers

  were congregating in large groups standing in the main aisles and blocking Election Inspectors’

  movement. In one instance, challengers exhibited disorderly behavior by chanting “Stop the Vote.”

  I believed this to be inappropriate threatening of workers trying to do their jobs. Such action is

  specifically prohibited in Michigan election law. Nevertheless, challengers were permitted to

  remain.

         36.     The laptop computers at the counting boards were not connected to the Internet.

  Some of the computers were used to process absent voter ballot applications in mid-October and

  were connected to the QVF. On election day and the day after election day, those computers were

  not connected and no inspector at the tables had QVF credentials that would enable them to access

  the QVF.

         37.     The Qualified Voter File has a high level of security and limitation on access to the

  file. For example, it is not true that a person with QVF credentials in one city is able to access data

  in another city’s file within the QVF. That is not possible.



                                                    10
Case 2:20-cv-13134-LVP-RSW ECF No. 36-17, PageID.2695 Filed 12/02/20 Page 12 of 12
Case 2:20-cv-13134-LVP-RSW ECF No. 36-18, PageID.2696 Filed 12/02/20 Page 1 of 7




                      Exhibit 18
Case 2:20-cv-13134-LVP-RSW ECF No. 36-18, PageID.2697 Filed 12/02/20 Page 2 of 7




                                  STATE OF MICHIGAN

                                    COURT OF CLAIMS



  DONALD J. TRUMP FOR PRESIDENT, INC.
  and ERIC OSTEGREN,                                     OPINION AND ORDER

                 Plaintiffs,

  v                                                      Case No. 20-000225-MZ

  JOCELYN BENSON, in her official capacity as            Hon. Cynthia Diane Stephens
  Secretary of State,

              Defendants.
  ___________________________/




        Pending before the Court are two motions. The first is plaintiffs’ November 4, 2020

 emergency motion for declaratory relief under MCR 2.605(D). For the reasons stated on the record

 and incorporated herein, the motion is DENIED. Also pending before the Court is the motion to

 intervene as a plaintiff filed by the Democratic National Committee. Because the relief requested

 by plaintiffs in this case will not issue, the Court DENIES as moot the motion to intervene.


        According to the allegations in plaintiffs’ complaint, plaintiff Eric Ostegren is a

 credentialed election challenger under MCL 168.730. Paragraph 2 of the complaint alleges that

 plaintiff Ostegren was “excluded from the counting board during the absent voter ballot review

 process.” The complaint does not specify when, where, or by whom plaintiff was excluded. Nor

 does the complaint provide any details about why the alleged exclusion occurred.




                                                -1-
Case 2:20-cv-13134-LVP-RSW ECF No. 36-18, PageID.2698 Filed 12/02/20 Page 3 of 7




        The complaint contains allegations concerning absent voter ballot drop-boxes. Plaintiffs

 allege that state law requires that ballot containers must be monitored by video surveillance.

 Plaintiff contends that election challengers must be given an opportunity to observe video of ballot

 drop-boxes with referencing the provision(s) of the statute that purportedly grant such access, .

 See MCL 168.761d(4)(c).


        Plaintiffs’ emergency motion asks the Court to order all counting and processing of

 absentee ballots to cease until an “election inspector” from each political party is allowed to be

 present at every absent voter counting board, and asks that this court require the Secretary of State

 to order the immediate segregation of all ballots that are not being inspected and monitored as

 required by law. Plaintiffs argue that the Secretary of State’s failure to act has undermined the

 rights of all Michigan voters. While the advocate at oral argument posited the prayer for relief as

 one to order “meaningful access” to the ballot tabulation process, plaintiffs have asked the Court

 to enter a preliminary injunction to enjoin the counting of ballots. A party requesting this

 “extraordinary and drastic use of judicial power” must convince the Court of the necessity of the

 relief based on the following factors:


        (1) the likelihood that the party seeking the injunction will prevail on the merits,
        (2) the danger that the party seeking the injunction will suffer irreparable harm if
        the injunction is not issued, (3) the risk that the party seeking the injunction would
        be harmed more by the absence of an injunction than the opposing party would be
        by the granting of the relief, and (4) the harm to the public interest if the injunction
        is issued. [Davis v Detroit Fin Review Team, 296 Mich App 568, 613; 821 NW2d
        896 (2012).]

        As stated on the record at the November 5, 2020 hearing, plaintiffs are not entitled to the

 extraordinary form of emergency relief they have requested.


              I.    SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS


                                                  -2-
Case 2:20-cv-13134-LVP-RSW ECF No. 36-18, PageID.2699 Filed 12/02/20 Page 4 of 7




                                        A. OSTEGREN CLAIM

          Plaintiff Ostegren avers that he was removed from an absent voter counting board. It is

 true that the Secretary of State has general supervisory control over the conduct of elections. See

 MCL 168.21; MCL 168.31. However, the day-to-day operation of an absent voter counting board

 is controlled by the pertinent city or township clerk. See MCL 168.764d. The complaint does not

 allege that the Secretary of State was a party to or had knowledge of, the alleged exclusion of

 plaintiff Ostegren from the unnamed absent voter counting board. Moreover, the Court notes that

 recent guidance from the Secretary of State, as was detailed in matter before this Court in Carra

 et al v Benson et al, Docket No. 20-000211-MZ, expressly advised local election officials to admit

 credentialed election challengers, provided that the challengers adhered to face-covering and

 social-distancing requirements. Thus, allegations regarding the purported conduct of an unknown

 local election official do not lend themselves to the issuance of a remedy against the Secretary of

 State.


                                      B. CONNARN AFFIDAVIT

          Plaintiffs have submitted what they refer to as “supplemental evidence” in support of their

 request for relief. The evidence consists of: (1) an affidavit from Jessica Connarn, a designated

 poll watcher; and (2) a photograph of a handwritten yellow sticky note. In her affidavit, Connarn

 avers that, when she was working as a poll watcher, she was contacted by an unnamed poll worker

 who was allegedly “being told by other hired poll workers at her table to change the date the ballot

 was received when entering ballots into the computer.” She avers that this unnamed poll worker

 later handed her a sticky note that says “entered receive date as 11/2/20 on 11/4/20.” Plaintiffs

 contend that this documentary evidence confirms that some unnamed persons engaged in




                                                  -3-
Case 2:20-cv-13134-LVP-RSW ECF No. 36-18, PageID.2700 Filed 12/02/20 Page 5 of 7




 fraudulent activity in order to count invalid absent voter ballots that were received after election

 day.


        This “supplemental evidence” is inadmissible as hearsay. The assertion that Connarn was

 informed by an unknown individual what “other hired poll workers at her table” had been told is

 inadmissible hearsay within hearsay, and plaintiffs have provided no hearsay exception for either

 level of hearsay that would warrant consideration of the evidence. See MRE 801(c). The note—

 which is vague and equivocal—is likewise hearsay. And again, plaintiffs have not presented an

 argument as to why the Court could consider the same, given the general prohibitions against

 hearsay evidence. See Ykimoff v Foote Mem Hosp, 285 Mich App 80, 105; 776 NW2d 114 (2009).

 Moreover, even overlooking the evidentiary issues, the Court notes that there are still no

 allegations implicating the Secretary of State’s general supervisory control over the conduct of

 elections. Rather, any alleged action would have been taken by some unknown individual at a

 polling location.


                                      C. BALLOT BOX VIDEOS

    It should be noted at the outset that the statute providing for video surveillance of drop boxes

 only applies to those boxes that were installed after October 1, 2020. See MCL 168.761d(2).

 There is no evidence in the record whether there are any boxes subject to this requirement, how

 many there are, or where they are. The plaintiffs have not cited any statutory authority that requires

 any video to be subject to review by election challengers. They have not presented this Court with

 any statute making the Secretary of State responsible for maintaining a database of such boxes.

 The clear language of the statute directs that “[t]he city or township clerk must use video

 monitoring of that drop box to ensure effective monitoring of that drop box.” MCL 168.761d(4)(c)

 Additionally, plaintiffs have not directed the Court’s attention to any authority directing the

                                                  -4-
Case 2:20-cv-13134-LVP-RSW ECF No. 36-18, PageID.2701 Filed 12/02/20 Page 6 of 7




 Secretary of State to segregate the ballots that come from such drop-boxes, thereby undermining

 plaintiffs’ request to have such ballots segregated from other ballots, and rendering it impossible

 for the Court to grant the requested relief against this defendant. Not only can the relief requested

 not issue against the Secretary of State, who is the only named defendant in this action, but the

 factual record does not support the relief requested. As a result, plaintiffs are unable to show a

 likelihood of success on the merits.


                                          II.   MOOTNESS

        Moreover, even if the requested relief could issue against the Secretary of State, the Court

 notes that the complaint and emergency motion were not filed until approximately 4:00 p.m. on

 November 4, 2020—despite being announced to various media outlets much earlier in the day. By

 the time this action was filed, the votes had largely been counted, and the counting is now

 complete.   Accordingly, and even assuming the requested relief were available against the

 Secretary of State—and overlooking the problems with the factual and evidentiary record noted

 above—the matter is now moot, as it is impossible to issue the requested relief. See Gleason v

 Kincaid, 323 Mich App 308, 314; 917 NW2d 685 (2018)


        IT IS HEREBY ORDERED that plaintiff’s November 4, 2020 emergency motion for

 declaratory judgment is DENIED.


        IT IS HEREBY FURTHER ORDERED that proposed intervenor’s motion to intervene is

 DENIED as MOOT.


        This is not a final order and it does not resolve the last pending claim or close the case.




                                                  -5-
Case 2:20-cv-13134-LVP-RSW ECF No. 36-18, PageID.2702 Filed 12/02/20 Page 7 of 7




 November 6, 2020                           ____________________________________
                                            Cynthia Diane Stephens
                                            Judge, Court of Claims




                                      -6-
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2703 Filed 12/02/20 Page 1 of 6




                      Exhibit 19
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2704 Filed 12/02/20 Page 2 of 6




                               STATE OF MICHIGAN
              IN THE THIRD CIRCUIT COURT FOR THE COUNTY OF WAYNE

 CHERYL A. COSTANTINO and EDWARD
 P. MCCALL, JR.,

             Plaintiffs,
        v.                                           Case No. 20-014780-AW

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE M. WINFREY, in
 her official capacity as the CLERK OF THE
 CITY OF DETROIT and the Chairperson of
 the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

             Defendants,
        v.

 MICHIGAN DEMOCRATIC PARTY,

           [Proposed] Intervenor Defendant.
 ____________________________________/


                           AFFIDAVIT OF DONNA M. MACKENZIE

        I, Donna M. MacKenzie, having been duly sworn according to law, do hereby depose and

 state as follows.

        1.      I am at least 18 years of age and have personal knowledge of the below facts, which

 are true and accurate to the best of my knowledge and belief.

        2.      I am a U.S. citizen and a resident of and registered voter in Michigan. I am an

 attorney licensed in Michigan and currently practice with the law firm of Olsman MacKenzie

 Peacock & Wallace.




                                                 1
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2705 Filed 12/02/20 Page 3 of 6




         3.      On Wednesday, November 4, 2020, I served as a credentialed challenger for the

 Michigan Democratic Party at TCF Center in Detroit, Michigan, where Detroit’s absent voter

 ballots were counted. I was present at TCF Center from approximately 9:00am until 2:30pm.

         4.      The ballot counting process was very transparent. Each ballot counting table had

 six election workers, each of whom had a specific task that would be performed for each ballot.

 For example, one worker would open the envelope, another would remove the ballot from the

 secrecy sleeve, and so on. Each table also had a computer monitor, which was angled in the corner

 of the table so that all observers could see it.

         5.      When issues were raised by challengers, they were immediately brought to the

 attention of supervisors, who calmly and politely addressed the issues and allowed the challengers

 and observers to view the ballots. Although some challengers had to be admonished not to touch

 the ballots, they were given the opportunity to look at ballots whenever issues arose.

         6.      My impression was that, throughout the approximately five-and-a-half hours I

 served at TCF Center, there were many more Republican Party challengers than Democratic Party

 challengers. There were certainly more Republican challengers when I left around 2:30pm.

         7.      Challengers were allowed to move freely about the facility and observe ballot

 counting. Although social distancing requirements were sometimes observed, all of the counting

 occurred in full view of the challengers. There were more than enough challengers to have

 observers at each table, and I recall that at one point, approximately 10 Republican challengers

 were gathered around a table where no ballots were actively being processed because all of the

 counting tables that were actively processing ballots were adequately staffed.

         8.      In addition to viewing counting myself, I also spoke with other challengers, both

 Democrats and Republicans, about their experiences and what they saw in the facility.



                                                    2
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2706 Filed 12/02/20 Page 4 of 6




         9.         Any time a question was asked or an issue raised by a challenger, a crowd would

 gather and word would spread through the facility very quickly.

         10.        I saw no evidence of election workers backdating absentee ballots or otherwise

 processing invalid absentee ballots, and I did not hear of anyone else witnessing or challenging

 such activities.

         11.        I saw no evidence of election workers processing or counting ballots from voters

 who were not included in the Qualified Voter File or supplemental sheets or assigning ballots to

 random names in the system, and I did not hear of anyone else witnessing or challenging such

 activities.

         12.        I saw no evidence of election workers using false information or incorrect birthdays

 to process absentee ballots, and I did not hear of anyone else witnessing or challenging such

 activities.

         13.        I saw no evidence of election workers neglecting to verify the signatures on

 absentee ballots before processing them, and I did not hear of anyone else witnessing or

 challenging such activities.

         14.        I saw no evidence of election workers removing ballots from their secrecy sleeves

 before deciding whether the ballots should be processed, and I did not hear of anyone else

 witnessing or challenging such activities.

         15.        I saw no evidence of election officials processing or counting ballots received after

 the election deadline or falsely reporting that late ballots were received on time, and I did not hear

 of anyone else witnessing or challenging such activities.

         16.        I saw no evidence of election officials refusing to record challenges or challengers

 being asked to leave after voicing challenges, and I did not hear of anyone else witnessing or



                                                      3
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2707 Filed 12/02/20 Page 5 of 6




 challenging such activities. I frequently saw Republican challengers who asked for ballot numbers

 and wrote those numbers down on their own personal notepad, but they did not voice any challenge

 to the ballots. At no point did I witness a ballot challenge going unrecorded or unaddressed by

 election workers.

        17.     I saw no evidence of election officials locking challengers out of the facility so they

 could not observe the process, and I did not hear of anyone else witnessing such activities. While

 some challengers waited outside when the room was at capacity, at no point did I witness or hear

 of any counting that occurred without challengers present.

        18.     I saw no evidence of election workers duplicating ballots without allowing

 challengers to check the accuracy of the duplication, and I did not hear of anyone else witnessing

 such activities. In fact, when I did witness a duplication, the election workers went out of their way

 to make sure the challengers could view the ballot. Although challengers were not permitted to

 touch the ballot, election officials offered to move the ballot around the table and flip it over so

 that everyone could get a clear look at it.

        19.     I saw no evidence of unsecured or otherwise questionable ballots being delivered

 to TCF Center, and I did not hear of anyone else witnessing or challenging such activities.

        20.     I decided to leave around 2:30pm because most of the counting had stopped. By

 that time, it seemed that fewer than half of the counting tables were still processing ballots.

        21.     I observed frequent objectionable behavior on the part of Republican challengers.

 For example, I saw Republican challengers (identifiable because they were wearing wristbands or

 lanyards) approach tables for the sole purpose of attempting to slow down the process and

 intimidate election workers. By the time I left at 2:30pm, the atmosphere in the TCF Center had

 grown tense and the Republican challengers had become more aggressive.



                                                   4
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2708 Filed 12/02/20 Page 6 of 6




        22.      In short, what I witnessed in the TCF Center was an organized, methodical, and

 completely transparent process. The only issues I saw were problems caused by the Republican

 challengers, who frequently engaged in disruptive, intimidating, and aggressive behavior.

        23.      Further, Affiant sayeth not.




                                                                    11/11/2020

 Donna M. MacKenzie                                                        Date




                                                          11th
 Subscribed and sworn to (or affirmed) before me on this ______ day of November, 2020.




 ______________________________________________
       _________
              _ _______________
                           Electronic Notary Public
 Notary Public

                            Notarized online using audio-video communication




                             05/21/2024
 My commission expires on _________________________. 




                                                5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2709 Filed 12/02/20 Page 1 of 9




                      Exhibit 20
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2710 Filed 12/02/20 Page 2 of 9




                              STATE OF MICHIGAN
             IN THE THIRD CIRCUIT COURT FOR THE COUNTY OF WAYNE

 CHERYL A. COSTANTINO and EDWARD
 P. MCCALL, JR.,

             Plaintiffs,
        v.                                           Case No. 20-014780-AW

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE M. WINFREY, in
 her official capacity as the CLERK OF THE
 CITY OF DETROIT and the Chairperson of
 the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

             Defendants,
        v.

 MICHIGAN DEMOCRATIC PARTY,

           [Proposed] Intervenor Defendant.
 ____________________________________/


                                AFFIDAVIT OF DAVID JAFFE

        I, David Jaffe, having been duly sworn according to law, do hereby depose and state as

 follows.

        1.      I am at least 18 years of age and have personal knowledge of the below facts,

 which are true and accurate to the best of my knowledge and belief.

        2.      I am a United States citizen and a resident of and registered voter in Michigan,

 and I am an attorney licensed to practice in Michigan. I served as a law clerk to Chief Judge

 James Browning of the U.S. Court of Appeals for the Ninth Circuit, and to (then) Justice William

 Rehnquist of the Supreme Court of the United States. I currently have my own solo law practice,


                                                 1
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2711 Filed 12/02/20 Page 3 of 9




 and have in the past been a partner at Honigman Miller Schwartz and Cohn and the Vice

 President, General Counsel and Secretary of Guardian Industries Corp. (among other positions).

            3.   On November 2, 3, and 4, 2020, I served as a credentialed challenger for the

 Michigan Democratic Party at the Detroit Absent Voter Counting Board (AVCB) at TCF Center

 in Detroit, Michigan, where the Detroit absent voter ballots were being counted. In addition, I

 was the team leader for the Democratic Party challengers. I have been an election challenger at

 many elections in Michigan, including at the AVCB at TCF Center for the August 2020 primary

 election. I was present in the counting room at TCF Center on Monday, November 2 for the pre-

 processing of ballots and on November 3 and 4 for the continued processing and tabulation of the

 ballots.

            4.   Michigan law provides that the Democratic Party and the Republican Party are

 each permitted to appoint challengers to serve in precincts and in AVCBs.

            5.   In addition, the law provides that other organizations may apply for permission to

 have challengers in those locations. In addition to challengers from the two parties, I personally

 saw challengers with credentials from an organization identified as the Election Integrity Fund

 (EIF), as well as from the NAACP and the Lawyers Committee for Civil Rights.

            6.   I was present on Monday, November 2 from approximately 9:00 am until

 approximately 8:00 pm, on Tuesday, November 3, from 6:00 a.m. until approximately 3:30 a.m.

 on Wednesday, November 4, and again on Wednesday, November 4 from approximately 9:30

 a.m. until shortly after 6:00 a.m. on Thursday, November 5.

            7.   During most of the time I was present on November 3 and during the day and

 early evening of November 4, there appeared to me to be at least 100 Republican Party




                                                  2
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2712 Filed 12/02/20 Page 4 of 9




 challengers inside the AVCB at TCF. As the night of November 4 progressed, some challengers

 from each group left the room.

        8.      During that time, there were also many challengers from EIF, and I saw the EIF

 and Republican Party challengers regularly conferring with each other. It was evident to me that

 they were coordinating their efforts.

        9.      This meant that the Republican Party effectively had many more challengers in

 the room than did the Democratic Party.

        10.     It was my perception that all challengers had a full opportunity to observe what

 was going on and to raise issues with supervisors and election officials.

        11.     The political parties and other authorized challenging organizations were invited

 to a walkthrough of the Detroit AVCB set up at TCF Center on Thursday, October 29, 2020, and

 were also given a detailed explanation of the procedure which would be followed and the

 opportunity to ask questions. We all had access to the Michigan Election Law, the Secretary of

 State’s Election Officials Manual, and other materials. Nevertheless, it was my observation that

 many of the Republican and EIF challengers were not well trained and did not understand the

 process by which ballots were handled or tabulated in an AVCB.

        12.     Over the course of the pre-processing and tabulation, Democratic challengers

 reported to me about their observations and, of course, I was observing the work being done.

 From time to time I, or other Democratic, Republican, and other challengers, observed minor

 procedural errors by election inspectors, called those errors to the attention of supervisors, and

 were satisfied that the supervisors had corrected the error and explained proper procedure to the

 election inspectors. I spoke with several Republican challengers who expressed their view, and

 in a couple of cases their surprise, that there were no material issues in the counting.



                                                   3
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2713 Filed 12/02/20 Page 5 of 9




        13.     I received very few reports of unresolved issues from Democratic challengers, but

 did receive many reports of conduct by Republican or EIF challengers that was aggressive,

 abusive toward the elections inspectors (and in some cases toward Democratic challengers),

 and/or clearly designed to obstruct and delay the counting of votes.

        14.     There was a person from the Election Integrity Fund, who was identified to me as

 Timothy Griffin, who appeared to be playing a supervisory role. I observed that he initially

 came into the counting area in the early morning of November 3, evidently representing himself

 as a duly credentialed challenger. I have been advised that Mr. Griffin is a resident of and a

 voter in Virginia. After a short while, I observed Mr. Griffin in the area near the door that was

 provided for poll observers and the press.

        15.     Under Michigan law, mobile phones and other electronic devices were not

 permitted in the counting room while polls were open – from 7:00 a.m. to 8:00 p.m. on

 November 3. I left my mobile phone in my car when I arrived at TCF Center on November 3,

 and returned to my car to retrieve it after the polls closed at 8:00 p.m.

        16.     Mr. Griffin remained in the observer area through the day and evening. I

 personally saw Republican Party challengers and EIF challengers conferring with him

 frequently. I (and other Democratic challengers) observed Mr. Griffin using a cell phone on

 November 3, and mentioned this observation to elections officials. I saw elections officials

 talking with him, evidently directing him to stop using his phone, but I was advised that he

 continued to do so. It was clear that elections officials had not confiscated his phone. I

 observed and received reports of numerous Republican challengers using their phones in the

 counting room during the period when phones were not allowed.




                                                   4
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2714 Filed 12/02/20 Page 6 of 9




        17.     Because of COVID, there was an effort to maintain distance between the elections

 inspectors processing ballots at the tables. In addition, challengers were directed to attempt to

 maintain a six-foot distance, while being permitted to move closer for particular observations.

        18.     The elections officials at TCF Center advised us that all persons in the room were

 required to wear face masks. Officials occasionally made public address announcements

 reminding all present of this requirement. I observed that many of Republican and EIF

 challengers were scornful of the mask requirement and other attempts to protect the workers and

 the other persons at TCF Center.

        19.     Several Republican challengers who refused to comply with the mandate to wear

 masks, and removed masks in close proximity to elections inspectors, were escorted from the

 counting room by Detroit police officers. Others were engaged in conversations with elections

 officials, in which they evidently received warnings.

        20.     Throughout my time at TCF Center, I observed that Republican and EIF

 challengers repeatedly refused to maintain the mandated distance from the elections inspectors,

 and instead hovered over them, often questioning them in a hostile and belligerent manner,

 treating them with shocking disrespect. I observed that almost all of the Republican and EIF

 challengers were white, while most of the Detroit elections inspectors were Black, and found it

 startling and telling that this crowd of white challengers was behaving so aggressively toward the

 mostly Black workers.

        21.     The challengers were directed to address questions and concerns to elections

 supervisors, who were clearly identified by their white shirts with Detroit Elections Department

 insignia, or to team leaders (who were above the supervisors), who were clearly identified by

 their black shirts with Detroit Elections Department insignia. We were also permitted to interact



                                                  5
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2715 Filed 12/02/20 Page 7 of 9




 with the senior elections officials who were present, including Mr. Daniel Baxter, the Detroit

 Director of Elections. We were instructed not to talk unnecessarily to the elections inspectors so

 as not to interfere with their work.

        22.     Nevertheless, I repeatedly witnessed Republican and EIF challengers confronting

 and interrogating elections inspectors, asking their names and political affiliation, and

 demanding explanations of the counting procedures, election laws, and what they were doing. I

 repeatedly witnessed elections supervisors and officials spend their time explaining to the

 Republican and EIF challengers the process and the roles of inspectors, supervisors, and

 challengers.

        23.     One of the things that we asked the Democratic Party challengers to do was to try

 to protect the elections inspectors from abuse and interference, and to intercede and seek

 assistance from supervisors when the Republican and EIF challengers were materially interfering

 with the work of the inspectors or were particularly intimidating and offensive.

        24.     I observed Republican or EIF challengers were removed from the room after

 intimidating and disorderly conduct, or filming in the counting room in violation of the rules.

        25.     It appeared to me that while some of the Republican challengers were there in

 good faith, attempting to monitor the procedure, the greater number of Republican and EIF

 challengers were intentionally interfering with the work of the elections inspectors so as to delay

 the count of the ballots and to harass and intimidate election inspectors.

        26.     Ballots which cannot be read by the tabulators, because, for example, they are

 torn or stained, must be duplicated. In addition, all of the military and overseas ballots must be

 duplicated because they are submitted on forms that cannot be read by the tabulators.




                                                  6
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2716 Filed 12/02/20 Page 8 of 9




        27.     I repeatedly watched the duplication procedure, which was undertaken by three

 elections inspectors as follows: one would read off the votes from the original ballot, the second

 would record these votes on the duplicated ballot, and the third would watch to ensure accuracy.

 The original would be placed in an envelope identified for that purpose, and the duplicate would

 be sent to be tabulated.

        28.     The inspectors endeavored to keep the process visible to challengers while

 maintain social distancing to the extent possible. The elections officials required that there be an

 opportunity for one Republican and one Democratic challenger, and one challenger from another

 group (such as EIF) to observe directly, and that other challengers move back from the table.

        29.     In my judgment this procedure allowed the challengers from each party, and often

 EIF, to confirm the accuracy of the duplication, and I did not receive complaints from

 Democratic challengers that they were unable to see. Some Republican and EIF challengers

 expressed dissatisfaction with the positions at which they were asked to stand. In the situations I

 observed, when a challenger politely stated that he or she could not see and asked for a different

 place, the challenger was accommodated. In a number of cases the election inspectors paused

 after each duplication to show the original and the duplicate to the challengers (from any

 organization) so that they each had the opportunity to confirm the accuracy of the duplication.

        30.     However, Republican and EIF challengers often tried to shove their way closer to

 watch the duplication process, both slowing it down and endangering the inspectors. They often

 began a discussion of where they could stand by shouting aggressively at the inspectors and

 supervisors, rather than by asking for a better vantage point. This approach served to harass and

 intimidate the election workers and to delay the process.




                                                  7
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-20, PageID.2717 Filed 12/02/20 Page 9 of 9




         31.     At one point in the early afternoon of Wednesday, the elections officials evidently

 determined that there were too many challengers in the room. They then directed that no

 additional challengers be admitted so that the numerical restriction could be honored. There

 remained many Republican, EIF, Democratic, and other challengers in the room. I wanted to

 bring in additional Democratic challengers, but accepted the determination of the elections

 officials.

         32.     After this happened, people who seemed to be Republican and EIF challengers

 and their supporters began pounding on the doors and windows while chanting and shouting.

         33.     I heard elections inspectors say that there were frightened by the shouting and

 pounding. I felt that the conduct going on outside the room was that of a mob, and found it

 threatening, even though there were police officers present.

         34.     Further, Affiant sayeth not.

                                                                             11/10/2020

 David Jaffe                                                          Date




  State of Florida, County of Palm Beach
                                                           10
 Subscribed and sworn to (or affirmed) before me on this ______ day of November, 2020.


 ______________________________________________
 ____
   _ __________
             __________
             __

 Notary Public

                                    10/27/2023
 My commission expires on _________________________.
                                              Electronic Notary Public
                                  Notarized online using audio-video communication
                                                  8
Case 2:20-cv-13134-LVP-RSW ECF No. 36-21, PageID.2718 Filed 12/02/20 Page 1 of 6




                      Exhibit 21
    Case 2:20-cv-13134-LVP-RSW ECF No. 36-21, PageID.2719 Filed 12/02/20 Page 2 of 6



                                AFFIDAVIT OF JOSEPH ZIMMERMAN


          JOSEPH ZIMMERMAN, BEING OF FULL AGE, ON HIS OATH, DEPOSES AND SAYS:


               l.    I am over the age of 21 years and if sworn as a witness I am competent to testify
                     about the matters set forth herein based on personal knowledge except where the
                     matter is indicated to be based on information and belief.
               2.    I am currently a second-year law student at the University of Michigan. Prior to
                     law school, I served in the United States Air Force for four years. I was honorably
                     discharged from the service with the rank of captain. During my four years of
                     service, I was stationed at FE Warren Air Force Base in Cheyenne, Wyoming
                     where my duties included operating nuclear weapons.
               3.    I am a registered voter in Ann Arbor, Michigan.
               4.    I volunteered as a poll worker in Ann Arbor on November 3, counting ballots all
                     night until approximately 5:30 a.m. in the morning on November 4. On the
                     morning of November 4, I learned via social media that there was a need for non-
                     partisan challengers at the absentee voting counting board (AVCB) at TCF Center
                     in Detroit because of tensions there overnight. Upon learning of the need, I
                     decided that it was my duty to keep working to ensure a free and fair election, so I
                     headed out to TCF, arriving around 11 :00 a.m.
               5.    I entered TCF as a non-partisan challenger credentialed by the Lawyers
                     Committee for Civil Rights Under Law (LCCRUL), and registered as such when I
                     entered the room.
               6.    I was present at the TCF Center between approximately 11 :00 a.m. and 4:00 p.m.
                     on November 4. During my time there, I was regularly patrolling inside the
                     AVCB counting room in an attempt to provide support to election inspectors and
                     challengers whenever a tense situation arose. Such situations arose often and, in
                     my observations, were exclusively attributable to aggressive and intimidating
                     actions by Republican challengers. As someone who had been a poll worker in
                     Ann Arbor the night before, I was familiar with the process of counting ballots. I
                     witnessed no improper actions by any election inspector. The only improprieties I




L
    Case 2:20-cv-13134-LVP-RSW ECF No. 36-21, PageID.2720 Filed 12/02/20 Page 3 of 6



                        saw were from Republican challengers. As a veteran, I was particularly shocked
                        by the fact that Republic challengers attempted to stop the counting of military
                        ballots (more on that below).
                 7.     From the moment I arrived, I observed aggressive and intimidating actions by
                        Republican challengers. On several occasions, I saw five to ten such challengers
                        crowd around a table at once, encroaching on the personal space of election
                        workers (much less than six feet away) and harassing them with repetitive
                        questions. I bad been trained that our job as challengers was to observe and, if
                        necessary, challenge particular ballots-not to speak directly to election workers,
                        let alone interrogate or badger them, which is what I was observing.
                 8.     On several occasion, I received a text message from other non-partisan
                        challengers asking me to come to wherever they were in the room because they
                        were the only non-Republican challenger at a table at which several Republican
                        challengers were acting menacingly.
                 9.     I witnessed one Republican challenger be removed from the room for filming the
                        proceedings. I had been trained that filming inside the A VCB was prohibited
                        conduct by a challenger.
                 10.    The dynamic I witnessed was particularly striking when compared to my
                        experience as an election inspector in Ann Arbor, where challengers stood a
                        respectful distance away and allowed me to do my job. By contrast, at TCF, it
                        was difficult not to notice the racial dynamic of aggressive, mostly white,
                        challengers invading the personal space of election workers, who were mostly
                        Black, and repeatedly questioning them and making it difficult for inspectors to
                        continue with their work.
                 11 .   Around 1:00 p.m., things slowed down in the A VCB. An election inspector told
                        me that most of the regular absentee ballots had been counted and that they were
                        waiting for the military ballots to arrive and be counted.
                  12.   Meanwhile, between 1:00-2:00 p.m. challengers from both parties (and non-
                        partisan challengers like me) were receiving news on their phones about the
                        progress of the election. Specifically, challengers became aware that Wisconsin



                                                          2



l
    Case 2:20-cv-13134-LVP-RSW ECF No. 36-21, PageID.2721 Filed 12/02/20 Page 4 of 6



                      had been called for Joe Biden by news networks and that the networks were
                      predicting that Detroit' s ballots might put Joe Biden in the lead in Michigan.
                13.   The military ballots arrived in the room just before 2:00 p.m.
                14.   I neither saw nor heard of any other ballots being brought into the room around
                      that time despite the fact that I was circulating throughout the room.
                15.   Around that time, I headed towards the front of the room to pick up a delivery of
                      additional masks that were being brought for the challengers, and I realized how
                      heated things were becoming outside the counting room. There were
                      approximately 20-30 Republican challengers standing near the door to the
                      counting room yelling at police officers.
                16.   Around 2:00 p.m., word rapidly circulated through the room via social media that
                      the Trump campaign had filed a lawsuit to stop the count in Detroit, although I
                      later learned that a lawsuit had not yet been filed at that time.
                17.   Around 2:30 p.m., it was announced that the counting room had hit COVID
                      capacity and that no one else would be allowed in the room. I could not precisely
                      count the number of challengers for each party, but my observation at that time,
                      and throughout my time at TCF, was that the number of Republican challengers
                      seemed roughly proportionate to the number of Democratic challengers. Indeed,
                      as I said above, I repeatedly saw Republican challengers congregating in groups
                      to aggressively question or challenge poll workers in settings where there was no
                      Democratic challenger or only one Democratic or non-partisan challenger.
                18.   Around the time that the room closed, I witnessed a Republican challenger in his
                      30s or 40s with short hair and glasses in a tan sweatshirt or sweater standing by
                      the window to the room writing messages to someone on the outside of the room.
                      A short time later, I saw and heard the man with the tan sweatshirt say to another
                      challenger, "We are going to start yelling ' STOP THE COUNT. "' And that is
                      what he did, beginning to yell it loudly inside the AVCB center. The chant did
                      not catch on inside, but it did catch on outside, and the Republican challengers
                      gathered in the lobby outside were chanting and yelling for approximately a half
                      an hour and banging on the all-glass wall that separated the counting room from
                      the lobby.


                                                         3



L
    Case 2:20-cv-13134-LVP-RSW ECF No. 36-21, PageID.2722 Filed 12/02/20 Page 5 of 6



                19.   I also witnessed approximately 5-10 Republican challengers standing outside the
                      glass doors flinting what was going on inside, which was prohibited. That was
                      when workers inside the counting room began covering the windows, and my
                      understanding was that they were doing so to prevent prohibited filming of the
                      AVCB.
               20.    As the chanting was going on outside, I heard several Republican challengers
                      inside discussing a plan to begin challenging every single vote on the grounds of
                      "pending litigation." And that is what they did: repeatedly cha11enging the
                      counting of ntilitary ballots for no reason other than "pending litigation" .
                21.   Eventually, the Republican challengers stopped cha11enging every military ballot
                      after several Republican challengers were removed from continuing to make such
                      cha11enges without a lawful basis. Shortly after it became clear that the military
                      votes would be counted despite the efforts to stop that from happening, I decided
                      that it was time to leave and make room for new observers.
                22.   I am still processing my emotions from what I witnessed in TCF Center on
                      November 4th. Honestly, the whole thing mostly just made me sad. I do not
                      understand how people can be so tied up in who they want to be elected so much
                      that they would be willing to harass poll workers and seek to stop the counting of
                      votes-military votes, no less-in the way that I witnessed. As someone who
                      served in the military, I was willing to sacrifice my life so that we would all have
                      the right to vote. I thought that that was something we all believe in as
                      Americans. It broke my heart to see that some of my fe11ow Americans disagree,
                      and that they were willing to try to undermine this sacred right.




                                                         4



L
Case 2:20-cv-13134-LVP-RSW ECF No. 36-21, PageID.2723 Filed 12/02/20 Page 6 of 6



                                                   AFFIRMATION

        I affirm that the contents of this affidavit are true                 the best of my knowledge.        /
        Signature of the person making this

                               f ()
        Affirmed before me this.ftt(day of ~\/                  7..0lo at   J : u2 ~V\


        My commission expires on       0-/1 o {2-oi. b
        Signature of Officer Administering Oa~J,..o         Jh                      Title   tJ"+oj "Pub{ re.


                                                                    JULIE MARI! AUST
                                                            Notary Publlc, State of Mich igan
                                                                 County of Washtenaw
                                                         A~:,~o~mlealon Expires 02-10-2026
                                                               g n the County of tA.14,&,t:t~




                                                            5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-22, PageID.2724 Filed 12/02/20 Page 1 of 3




                      Exhibit 22
Case 2:20-cv-13134-LVP-RSW ECF No. 36-22, PageID.2725 Filed 12/02/20 Page 2 of 3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-22, PageID.2726 Filed 12/02/20 Page 3 of 3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-23, PageID.2727 Filed 12/02/20 Page 1 of 7




                      Exhibit 23
Case 2:20-cv-13134-LVP-RSW ECF No. 36-23, PageID.2728 Filed 12/02/20 Page 2 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-23, PageID.2729 Filed 12/02/20 Page 3 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-23, PageID.2730 Filed 12/02/20 Page 4 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-23, PageID.2731 Filed 12/02/20 Page 5 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-23, PageID.2732 Filed 12/02/20 Page 6 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-23, PageID.2733 Filed 12/02/20 Page 7 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-24, PageID.2734 Filed 12/02/20 Page 1 of 5




                      Exhibit 24
Case 2:20-cv-13134-LVP-RSW ECF No. 36-24, PageID.2735 Filed 12/02/20 Page 2 of 5



                      AFFIDA\TIT OF MELANIE GRTIIID


 MELANIE GRUND, BEING OF F'ULL AGE, ON FIER OATH, DEPOSES AND
 SAYS:
    1.    I am overthe age of2land ifswom       as awitness,   I am competenttotesti$,

          about the matters set forth herein, based upon personal knowledge, except

          where the matter is indicated to be based on information and belief.

    2.    I am aregistered voter in Berkley, Michigan.
    .,
    J.    In the evening ofNovember 3, 2020,I saw a social media post statingthat

          sixty Democratic challengers were needed at the TCF Center while

          absentee ballots were being counted, because sixty Republican challengers

          had arrived. I wasn't available that night.

    4.    On the morning of November 4, 2020,I saw another social media post

          seeking more Democratic challengers at TCF Center and instructing

          people to email Mike at2020 Victory, which       I did around 8:00 a.m. I was

          told that if I could be there at 9:00 a.m. I could go through the credentialing

          process.

    5.    I arrived at 9 a.m. and was trained as a Democratic challenger upon arrival.

          I   went through a COVID screening and then received a packet of

          instructions about what was not allowed at the tables. I was trained on the

          packet and then received credentials. Our role was to make sure that
Case 2:20-cv-13134-LVP-RSW ECF No. 36-24, PageID.2736 Filed 12/02/20 Page 3 of 5




          challengers were proper, mitigate any intimidation, and protect the

          workers. We were instructed not to get involved in the counting unless

          warranted, not to talk to the people counting, ffid to make sure that we had

          grounds for any challenges we may      bring. We were instructed to wear

          masks and stay six feet apart.

    6.    After I was trained, I was required to sign in with my affiliation and the

          time of my arrival before entering the counting room.

    7.    I felt like the Democratic challengers did a goodjob of staying in our lanes.

          There were two of us in a row, and we monitored three tables at atime.

          On the other hand, we were swarmed by groups of Republican challengers

          multiple times. There were enough of them there to surround us.        I felt
          outnumbered.

    B.    The tables all had monitors, which were on the same corner at every table.

          The tables were set up in a square so that anyone could look at any time to

          see what the person scanning the ballots was   doing. Because of this, there

          was no need for any challenger to get close enough to an election worker

          to look over thek shoulders, but Republican challengers got very close to

          them and did so multiple times.

    9.    The Republican challengers were very focused on the problem ballot box.

          They kept asking how the box was getting the middle of the room and
Case 2:20-cv-13134-LVP-RSW ECF No. 36-24, PageID.2737 Filed 12/02/20 Page 4 of 5



           would comment that they didn't know whether the ballots were being

           changed by the election workers.

     10.   Things got really ugly in the room during the day, and the Republican

           challengers became more and more aggressive.           At   one point, an election

           worker at rny table picked up a ballot. The election worker had not even

           opened the envelope the ballot was in, and a Republican challenger said,

           "I   challenge that ballot."   I incredulously remarked that the ballot   had not

           even been opened yet. The Republican challenger waited for the ballot to

           be opened, and then reiterated,        "I   challenge that ballot." She did not

           articulate a basis for her challenge, and none of the challenges ever

           amounted to anything.

     11.   Around I p.m., I watched a Republican challenger supervisor tell a group

           of challengers to "be super aggressive but professiorral." If the election

           workers would lean over to get a personal item from their bag, like a

           chapstick or something similar, the Republican challengers accused them

           of taking things out of their bags to somehow tamper with the ballots.

     12.   By 5:30 p.n., the military ballots were being counted. We had been told

           that the Republican challengers had been instructed to challenge all of the

           military ballots on the basis of pending litigation. We were asked to say
Case 2:20-cv-13134-LVP-RSW ECF No. 36-24, PageID.2738 Filed 12/02/20 Page 5 of 5



          "I object to the challenge. There is no basis for a challenge to all of the
          ballots. I want to see all of the votes counted."

     13. I noticed that I did not observe any Republican challengers who were
          Black, Hispanic, or otherwise people of color. In contrast, the election

          workers were predominantly Black.           I   am Caucasian, ffid        I   feel that the

          entire experience was a tangible, illustrative extrmple of my privilege

          because   I did not react the same way to the Republican challengers as the

          people who were counting the ballots and particularly to the pounding and

          screaming coming from outside the room.            I felt protected but they were
          afraid. They were exhausted, ffid half of the people in the room were there

          for the purpose of making the election inspectors' jobs difficult. The

          presence of the Democratic and non-partisan challengers was much more

          necessary than   it should have been.

                                     AFFIRMATION

       I affirm that the contents of this affidavit   are true and correct to the best                of
       my knowledge.
       Signature ofthe person making this affidavit:
       Affirmed before me this
                                  -fl-aay
                                            of fir)Oelnt      NP     at
                                                                          - l,lff+
       My corrrmission expires on
       Signature of Officer Administering Oath

       Title               ic    hh olrt\ichiw
                                 7     oadold,                               GIANCARLO J. GUZMAN
                                                                           '
                                                                          Notary Public, Stateol Michigan
                                                                               'Countv of O0kland
                                                                          tvlv to,'rmissiori Expim Apr.   30,2024
                                                                                              A$M
                                                                          ii,i in trlr corntv ot'
